Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of July 2, 2014,

among

ROVI CORPORATION,

as Holdings

ROVI SOLUTIONS CORPORATION

and

ROVI GUIDES, INC.

as Borrowers,

THE GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

MORGAN STANLEY SENIOR FUNDING, INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

FIFTH THIRD BANK

and SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers,

FIFTH THIRD BANK

and SUNTRUST BANK,

as Co-Documentation Agents,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

       PAGE    ARTICLE I    DEFINITIONS    SECTION 1.01  

Defined Terms

     1    SECTION 1.02  

Classification of Loans and Borrowings

     46    SECTION 1.03  

Terms Generally

     46    SECTION 1.04  

Accounting Terms; GAAP

     47    SECTION 1.05  

Resolution of Drafting Ambiguities

     47    ARTICLE II    THE CREDITS    SECTION 2.01  

Commitments

     48    SECTION 2.02  

Loans

     48    SECTION 2.03  

Borrowing Procedure

     49    SECTION 2.04  

Evidence of Debt; Repayment of Loans

     49    SECTION 2.05  

Fees

     50    SECTION 2.06  

Interest on Loans

     51    SECTION 2.07  

Termination of Term Loan Commitments

     52    SECTION 2.08  

Interest Elections

     52    SECTION 2.09  

Letters of Credit

     53    SECTION 2.10  

Amortization of Borrowings

     56    SECTION 2.11  

Optional and Mandatory Prepayments of Loans; Reduction of Revolving Commitments

     57    SECTION 2.12  

Alternate Rate of Interest

     61    SECTION 2.13  

Yield Protection

     61    SECTION 2.14  

Breakage Payments

     63    SECTION 2.15  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     63    SECTION 2.16  

Taxes

     65    SECTION 2.17  

Mitigation Obligations; Replacement of Lenders

     69    SECTION 2.18  

Increase in Commitments

     70    SECTION 2.19  

Refinancing Amendments

     73    SECTION 2.20  

Defaulting Lenders

     74    ARTICLE III    REPRESENTATIONS AND WARRANTIES    SECTION 3.01  

Organization; Powers

     76    SECTION 3.02  

Authorization; Enforceability

     77    SECTION 3.03  

No Conflicts

     77    SECTION 3.04  

Financial Statements; Projections

     77   

 

-ii-



--------------------------------------------------------------------------------

SECTION 3.05  

Properties

     78    SECTION 3.06  

Intellectual Property

     78    SECTION 3.07  

Equity Interests and Subsidiaries

     79    SECTION 3.08  

Litigation; Compliance with Laws

     80    SECTION 3.09  

Agreements

     80    SECTION 3.10  

Federal Reserve Regulations

     80    SECTION 3.11  

Investment Company Act

     80    SECTION 3.12  

Use of Proceeds

     80    SECTION 3.13  

Taxes

     81    SECTION 3.14  

No Material Misstatements

     81    SECTION 3.15  

Labor Matters

     81    SECTION 3.16  

Solvency

     82    SECTION 3.17  

Employee Benefit Plans

     82    SECTION 3.18  

Environmental Matters

     82    SECTION 3.19  

Security Documents

     83    SECTION 3.20  

Anti-Terrorism Law

     85    SECTION 3.21  

Anti-Corruption Laws & Sanctions

     85    ARTICLE IV    CONDITIONS TO CREDIT EXTENSIONS    SECTION 4.01  

Conditions to Effectiveness of this Agreement

     86    SECTION 4.02  

All Credit Extensions

     88    ARTICLE V    AFFIRMATIVE COVENANTS    SECTION 5.01  

Financial Statements, Reports, etc.

     89    SECTION 5.02  

Litigation and Other Notices

     91    SECTION 5.03  

Existence; Businesses and Properties

     92    SECTION 5.04  

Insurance

     92    SECTION 5.05  

Obligations and Taxes

     93    SECTION 5.06  

Employee Benefits

     94    SECTION 5.07  

Maintaining Records; Access to Properties and Inspections; Annual Meetings

     94    SECTION 5.08  

Use of Proceeds

     95    SECTION 5.09  

Compliance with Environmental Laws; Environmental Reports

     95    SECTION 5.10  

[Reserved]

     95    SECTION 5.11  

Additional Collateral; Additional Guarantors

     96    SECTION 5.12  

Security Interests; Further Assurances

     98    SECTION 5.13  

Information Regarding Collateral

     98    SECTION 5.14  

Senior Indebtedness

     99   

 

-iii-



--------------------------------------------------------------------------------

ARTICLE VI    NEGATIVE COVENANTS    SECTION 6.01  

Indebtedness

     99    SECTION 6.02  

Liens

     101    SECTION 6.03  

Sale and Leaseback Transactions

     104    SECTION 6.04  

Investment, Loan and Advances

     104    SECTION 6.05  

Mergers and Consolidations

     106    SECTION 6.06  

Asset Sales

     107    SECTION 6.07  

[Reserved]

     108    SECTION 6.08  

Dividends

     108    SECTION 6.09  

Transactions with Affiliates

     109    SECTION 6.10  

Financial Covenants

     110    SECTION 6.11  

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.

     111    SECTION 6.12  

Limitation on Certain Restrictions on Subsidiaries

     112    SECTION 6.13  

[Reserved]

     112    SECTION 6.14  

[Reserved]

     112    SECTION 6.15  

Business

     113    SECTION 6.16  

Limitation on Accounting Changes

     113    SECTION 6.17  

Fiscal Year

     113    SECTION 6.18  

No Further Negative Pledge

     113    SECTION 6.19  

Anti-Terrorism Law; Anti-Money Laundering

     114    SECTION 6.20  

Embargoed Person

     114    ARTICLE VII    GUARANTEE    SECTION 7.01  

The Guarantee

     114    SECTION 7.02  

Obligations Unconditional

     115    SECTION 7.03  

Reinstatement

     116    SECTION 7.04  

Subrogation; Subordination

     116    SECTION 7.05  

Remedies

     116    SECTION 7.06  

Instrument for the Payment of Money

     116    SECTION 7.07  

Continuing Guarantee

     116    SECTION 7.08  

General Limitation on Guarantee Obligations

     116    SECTION 7.09  

Release of Guarantors

     117    SECTION 7.10  

Right of Contribution

     117    ARTICLE VIII    EVENTS OF DEFAULT    SECTION 8.01  

Events of Default

     117    SECTION 8.02  

Rescission

     120    SECTION 8.03  

Application of Proceeds

     120   

 

-iv-



--------------------------------------------------------------------------------

ARTICLE IX    THE AGENTS    SECTION 9.01  

Appointment and Authority

     121    SECTION 9.02  

Rights as a Lender

     121    SECTION 9.03  

Exculpatory Provisions

     121    SECTION 9.04  

Reliance by Agent

     122    SECTION 9.05  

Delegation of Duties

     123    SECTION 9.06  

Resignation of Agent

     123    SECTION 9.07  

Non-Reliance on Agent and Other Lenders

     123    SECTION 9.08  

Withholding Tax

     124    SECTION 9.09  

No Other Duties, etc.

     124    SECTION 9.10  

Collateral Matters

     124    ARTICLE X    MISCELLANEOUS    SECTION 10.01  

Notices

     125    SECTION 10.02  

Waivers; Amendment

     127    SECTION 10.03  

Expenses; Indemnity; Damage Waiver

     130    SECTION 10.04  

Successors and Assigns

     132    SECTION 10.05  

Survival of Agreement

     135    SECTION 10.06  

Counterparts; Integration; Effectiveness

     135    SECTION 10.07  

Severability

     135    SECTION 10.08  

Right of Setoff

     135    SECTION 10.09  

Governing Law; Jurisdiction; Consent to Service of Process

     136    SECTION 10.10  

Waiver of Jury Trial

     137    SECTION 10.11  

Headings

     137    SECTION 10.12  

Treatment of Certain Information; Confidentiality

     137    SECTION 10.13  

USA PATRIOT Act Notice

     137    SECTION 10.14  

Interest Rate Limitation

     138    SECTION 10.15  

Obligations Absolute

     138    SECTION 10.16  

Joint and Several Liability

     138    SECTION 10.17  

No Advisory or Fiduciary Responsibility

     138    SECTION 10.18  

Super Holdco Transaction

     139   

 

ANNEXES    Annex 1    Amortization Schedule SCHEDULES    Schedule X   
Commitments Schedule 2.01    Revolving Lenders and    Revolving Commitments
Schedule 1.01(b)    Guarantors Schedule 3.06(a)    Ownership; No Claims

 

-v-



--------------------------------------------------------------------------------

Schedule 3.06(c)    Violations or Proceedings Schedule 3.08    Litigation;
Compliance with Laws Schedule 3.18    Environmental Matters Schedule 6.01(b)   
Existing Indebtedness Schedule 6.02(c)    Existing Liens Schedule 6.04(b)   
Existing Investments EXHIBITS    Exhibit A    Form of Administrative
Questionnaire Exhibit B    Form of Assignment and Assumption Exhibit C    Form
of Borrowing Request Exhibit D    Form of Compliance Certificate Exhibit E   
Form of Interest Election Request Exhibit F    Form of Joinder Agreement Exhibit
G    [Reserved.] Exhibit H-1    Form of Term A Note Exhibit H-2    Form of Term
B Note Exhibit H-3    Form of Revolving Note Exhibit I-1    Form of Perfection
Certificate Exhibit I-2    Form of Perfection Certificate Supplement Exhibit J
   Form of Security Agreement Exhibit K    Form of Solvency Certificate Exhibit
L    Form of Intercompany Note Exhibit M    Form of Non-Bank Tax Certificate

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT dated as of July 2, 2014, among ROVI SOLUTIONS
CORPORATION, a Delaware corporation (“Rovi Solutions”), and ROVI GUIDES, INC., a
Delaware corporation (“Rovi Guides”; each of Rovi Solutions and Rovi Guides, a
“Borrower” and together, “Borrowers”), ROVI CORPORATION, a Delaware corporation,
the GUARANTORS as defined herein, the LENDERS from time to time party hereto,
MORGAN STANLEY SENIOR FUNDING, INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, FIFTH THIRD BANK and SUNTRUST ROBINSON HUMPHREY, INC., as joint
bookrunners and lead arrangers (in such capacity, “Arrangers”), MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, “Administrative
Agent”) for the Lenders and as collateral agent (in such capacity, “Collateral
Agent”) for the Secured Parties.

WITNESSETH:

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” shall mean a Revolving Loan that is an ABR Loan.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Holdings or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business acquired in connection with such
Permitted Acquisition; provided that any such future payment that is subject to
a contingency shall be considered Acquisition Consideration only to the extent
of the reserve, if any, required under GAAP at the time of such sale to be
established in respect thereof by Holdings or any of its Subsidiaries.



--------------------------------------------------------------------------------

“Additional Lender” shall mean, at any time, any financial institution that, in
any case, is not an existing Lender and that agrees to provide any portion of
any Credit Agreement Refinancing Indebtedness pursuant to a Refinancing
Amendment in accordance with Section 2.19.

“Additional Revolving Commitment” shall have the meaning assigned to such term
in Section 2.18(c).

“Additional Revolving Loans” shall have the meaning assigned to such term in
Section 2.18(c).

“Additional Term A Loans” shall have the meaning assigned to such term in
Section 2.18(c).

“Additional Term B Loans” shall have the meaning assigned to such term in
Section 2.18(c).

“Adjusted LIBOR Rate” shall mean:

(a) with respect to any Borrowing comprised of Term A Loans or Revolving Loans
for any Interest Period, (i) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (ii) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period; and

(b) with respect to any Borrowing comprised of Term B Loans for any Interest
Period, the higher of (i) (A) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (B) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period and (ii) 0.75%.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 20%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

 

-2-



--------------------------------------------------------------------------------

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all of the Revolving Lenders, as reduced or increased from time
to time pursuant to the terms and conditions hereof. As of the Closing Date, the
Aggregate Revolving Commitment is $175.0 million.

“Agreement” shall mean this Credit Agreement dated as of July 2, 2014.

“All-in Yield” shall mean, as to any Indebtedness, the yield thereon as
determined in good faith by Holdings and the Administrative Agent, whether in
the form of interest rate, margin, original issue discount, up-front fees, rate
floors or otherwise payable to all lenders of such Indebtedness; provided that
(i) original issue discount and up-front fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the life of such Indebtedness)
and (ii) “All-in Yield” shall not include arrangement, underwriting, ticking,
structuring or similar fees paid to arrangers for such Indebtedness and
customary consent fees for an amendment paid generally to consenting Lenders.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greatest of (a) the
Base Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.50% and (c) the one-month Adjusted LIBOR Rate determined for
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%; provided that, notwithstanding the definition of
“LIBOR Rate”, for the purposes of clause (c) for any day shall be based on the
rate determined on such day at approximately 11:00 a.m. (London time) by
reference to the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion); provided that if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Any change in the Alternate Base Rate due to a change in the
Base Rate, the Federal Funds Effective Rate or the one-month Adjusted LIBOR Rate
shall be effective on the effective date of such change in the Base Rate or the
Federal Funds Effective Rate, respectively.

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to Holdings and its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.20.

“Applicable Margin” shall mean, with respect to the Term A Loans, the Term A
Applicable Margin; with respect to the Term B Loans, the Term B Applicable
Margin; and with respect to the Revolving Loans, the Revolving Facility
Applicable Margin.

“Applicable Percentage” shall mean, at any time with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time; provided that if any Revolving
Lender is a Defaulting Lender at such time, the Applicable Percentages shall be
calculated disregarding such Defaulting Lender’s Revolving

 

-3-



--------------------------------------------------------------------------------

Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments of Revolving Loans and
LC Exposures that occur after such termination or expiration and to any Lender’s
status as a Defaulting Lender at the time of determination.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property, excluding sales
of inventory, licenses of Intellectual Property (other than exclusive licenses
of, or assignments to, the rights to commercialize Intellectual Property of the
kind described in Section 6.06(h)) (whether in consideration of periodic royalty
payments or a lump sum payment), assignments and dispositions of cash and Cash
Equivalents, in each case (other than in the case of cash and Cash Equivalents),
in the ordinary course of business, by Holdings or any of its Subsidiaries and
(b) any issuance or sale of any Equity Interests of any Subsidiary of Holdings,
in each case referred to in clauses (a) and (b), to any person other than
(i) any Borrower, (ii) any Guarantor or (iii) other than for purposes of
Section 6.06, any other Subsidiary.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at the rate of interest implicit in such transaction) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in any such Sale and Leaseback Transaction; provided, however, if
such Sale and Leaseback Transaction results in a Capital Lease Obligation, the
amount of Attributable Indebtedness represented thereby shall be determined in
accordance with the definition of Capital Lease Obligation and shall not
constitute Attributable Indebtedness.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Facility Maturity Date and the date
of termination of the Revolving Commitments.

“Available Basket Amount” shall mean, at any time, an amount equal to (i) the
sum of (a) $182,897,000, (b) 50% of Excess Cash Flow for the fiscal year of
Holdings ending December 31, 2014, added to such amount on the date on which
financial statements are delivered under Section 5.01(a), (c) the cumulative
amount of 50% of Excess Cash Flow for each fully completed fiscal year of
Holdings commencing with the fiscal year ending December 31, 2015, in each case
added to such amount on the date on which a payment of Excess Cash Flow (if any)
is required under Section 2.11(k); provided the cumulative amount pursuant to
clauses (b) and (c) shall in no event be less than zero, and (d) the Net Equity
Proceeds received by Holdings after the Closing Date, minus (ii) the sum of
(a) the aggregate amount of such Available Basket Amount otherwise applied after
the Closing Date in the manner

 

-4-



--------------------------------------------------------------------------------

provided for in Section 6.04(j) (but only to the extent provided in the proviso
thereto, and without duplication of any amounts subtracted from Excess Cash Flow
pursuant to clause (c) of the definition thereof), 6.08 or 6.11 and (b) the
Convertible Notes Premium/Hedge Amount (if any) at such time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
Administrative Agent’s prime rate from time to time; each change in the Base
Rate shall be effective on the date such change is effective. The corporate
prime rate is not necessarily the lowest rate charged by the Administrative
Agent to its customers.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, the requisite
managers or members required under the Organizational Documents of such person
or in the event of a sole member-managed limited liability company, the Board of
Directors of such sole member, (iii) in the case of any partnership, the Board
of Directors of the general partner of such person and (iv) in any other case,
the functional equivalent of the foregoing.

“Borrower” and “Borrowers” shall have the meaning assigned to such terms in the
preamble hereto.

“Borrower Registered Intellectual Property” shall have the meaning assigned to
such term in Section 3.06(a).

“Borrowing” shall mean a Term A Borrowing, Term B Borrowing or Revolving
Borrowing, as the context requires.

“Borrowing Request” shall mean a request by Borrowers in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

-5-



--------------------------------------------------------------------------------

“BVI Share Charge” shall mean a charge granted by Rovi Guides over its shares in
Index Systems Inc in favor of the Collateral Agent for the benefit of the
Secured Parties.

“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Holdings and its Subsidiaries during
such period for Capital Assets (whether paid in cash or other consideration,
financed by the incurrence of Indebtedness or accrued as a liability), but
excluding (i) expenditures made in connection with the replacement, substitution
or restoration of property pursuant to Section 2.11(j) and (ii) expenditures
attributable solely to acquisitions of Capital Assets in Permitted Acquisitions.
For purposes of this definition, the purchase price of equipment or other fixed
assets that are purchased simultaneously with the trade-in of existing assets or
with insurance proceeds shall be included in Capital Expenditures only to the
extent of the gross amount by which such purchase price exceeds the credit
granted by the seller of such assets for the assets being traded in at such time
or the amount of such insurance proceeds, as the case may be.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars in an amount equal to 105% of the applicable obligation (or such other
amount as may be determined by the Administrative Agent and the applicable
Issuing Bank), in each case at a location and pursuant to documentation in form
and substance satisfactory to the Administrative Agent and such Issuing Bank
(and “Cash Collateralization” has a corresponding meaning). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral.

“Cash Equivalents” shall mean:

(a) dollars, the lawful money of the European Union or the United Kingdom and
any other foreign currency, provided such other foreign currency is not subject
to exchange controls or other restriction on its conversion into United States
dollars;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
in each case with maturities not more than two years from the date of
acquisition thereof; provided that the full faith and credit of the United
States of America is pledged in support thereof;

(c) time deposits (including eurodollar time deposits) with, or certificates of
deposit or bankers’ acceptances of, any commercial bank that (i) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii)

 

-6-



--------------------------------------------------------------------------------

issues (or the parent of which issues) commercial paper (including without
limitation promissory notes or other borrowings) rated at least “Prime-l” (or
the then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, as of the date of acquisition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than one year from the date of acquisition thereof;

(d) commercial paper issued by any person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P as of the date of acquisition, in each case with maturities of not more than
one year from the date of acquisition thereof;

(e) repurchase obligations of any commercial bank (or any Affiliate thereof)
satisfying the requirements of clause (c) above, having a term of not more than
12 months;

(f) securities issued or fully guaranteed by any state, commonwealth or
territory of the United States of America or by any political subdivision
(including any municipality) or taxing authority of any such state, commonwealth
or territory, the securities of which state, commonwealth, territory, political
subdivision or taxing authority (as the case may be) are rated at least “A” (or
A-1, SP1 or other then equivalent grade) by S&P or at least “A1” (or “Prime-1”
or MIG-1 or other then equivalent grade) by Moody’s as of the date of
acquisition and, in each case, with a maturity of not more than two years from
the date of acquisition thereof;

(g) securities and loans with maturities of one year or less from the date of
acquisition issued by, or backed by a standby letter of credit issued by, any
commercial bank satisfying the requirements of clause (c) above;

(h) shares in money market investment programs registered under the Investment
Company Act of 1940, which are administered by financial institutions that have
the highest rating obtainable from either Moody’s or S&P;

(i) investments denominated in the currency of foreign jurisdictions with a
maturity of not more than two years from the date of acquisition thereof which
are substantially similar (including creditworthiness) to the items specified in
subsections (b) through (h) of this definition made in the ordinary course of
business (and which, in the case of investments denominated in the currency of a
jurisdiction other than the jurisdiction in which the applicable Company is
organized, are made for non-speculative bona fide business purposes);

(j) securities of government sponsored entities having ratings of at least Aaa
by Moody’s (or the then equivalent grade) or AAA by S&P (or the then equivalent
grade) as of the date of acquisition and having maturities not more than two
years from the date of acquisition thereof;

(k) Investments by Foreign Subsidiaries in Indebtedness issued by persons with a
long term rating of “A3” or higher from Moody’s (or the then equivalent grade)
or “A-” or higher from S&P (or the then equivalent grade), with maturities not
more than two years from the date of acquisition thereof; and

 

-7-



--------------------------------------------------------------------------------

(l) Investments in Indebtedness issued by persons with a long term rating of
“A2” or higher from Moody’s (or the then equivalent grade) or “A” or higher from
S&P (or the then equivalent grade), with maturities not more than one year after
the date of acquisition thereof.

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less without duplication (a) interest on any debt paid
by the increase in the principal amount of such debt including by accretion and
issuance of additional debt of such kind, (b) to the extent included in the
determination of Consolidated Interest Expense for such period, non-cash amounts
attributable to amortization of financing costs paid in a previous period, and
(c) to the extent included in the determination of Consolidated Interest
Expense, non-cash amounts attributable to amortization of debt discounts
(including, without limitation, the amortization of any debt discounts
recognized under ASC 470 in respect of convertible debt instruments that may be
settled in cash upon conversion), and (d) any other non-cash amounts included in
the determination of Consolidated Interest Expense for such period (but only to
the extent that such amount is not required to be paid in cash in any subsequent
period).

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Holdings or any of
its Subsidiaries. “Casualty Event” shall include any taking of all or any part
of any Real Property of any person or any part thereof, in or by condemnation or
other eminent domain proceedings pursuant to any Requirement of Law, or by
reason of the temporary requisition of the use or occupancy of all or any part
of any Real Property of any person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq., and all
implementing regulations.

A “Change in Control” shall be deemed to have occurred if:

(a) at any time a “change of control” occurs under any Permitted Senior Notes or
Permitted Subordinated Notes; or

(b) any Borrower becomes aware (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act or otherwise) that any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause such person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Voting Stock of
Holdings representing more than 35% of the voting power of the total outstanding
Voting Stock of Holdings;

(c) Holdings shall cease to be the beneficial owner (as defined in rules 13d-3
and 13d-5 under the Exchange Act) directly or indirectly, of 100% of the capital
stock of each Borrower; or

(d) during any period of two consecutive years, a majority of the seats (other
than vacant seats) on the Board of Directors of Holdings shall cease to be
occupied by individuals (i) who were members of such Board of Directors on the
first day of such period, (ii) whose election or nomination to such Board of
Directors was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
such Board of Directors or (iii) whose election or nomination to such Board of
Directors was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
such Board of Directors.

 

-8-



--------------------------------------------------------------------------------

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking into effect of any law, treaty, order,
policy, rule or regulation, (b) any change in any law, treaty, order, policy,
rule or regulation or in the administration, interpretation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term A Loans, Term B Loans,
Revolving Loans, Incremental Term Loans, Additional Revolving Loans, a class of
Refinancing Term Loans as specified in the applicable Refinancing Amendment or a
class of Refinancing Revolving Loans as specified in the applicable Refinancing
Amendment and, when used in reference to any Commitment, refers to whether such
Commitment is a Term A Commitment, Term B Commitment, Incremental Term Loan
Commitment, Additional Revolving Commitment, class of Refinancing Term Loan
Commitment as specified in the applicable Refinancing Amendment or class of
Refinancing Revolving Commitment as specified in the applicable Refinancing
Amendment, and when used in reference to any Lender, refers to whether such
Lender has a Loan or Commitment with respect to the applicable Class.

“Closing Date” shall mean July 2, 2014.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Commitment” shall mean, with respect to each Lender, such Lender’s Term A
Commitment, Term B Commitment, Revolving Commitment, Incremental Term Loan
Commitment, Refinancing Term Loan Commitment or Refinancing Revolving
Commitment.

 

-9-



--------------------------------------------------------------------------------

“Commitments” shall mean the Term A Commitments, the Term B Commitments, the
Revolving Commitments, the Incremental Term Loan Commitments, the Additional
Revolving Commitments, the Refinancing Term Loan Commitments and the Refinancing
Revolving Commitments.

“Communications” shall have the meaning assigned to such term in
Section 10.01(d).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Companies” shall mean Holdings and its Subsidiaries; and “Company” shall mean
any one of them.

“Competitor” means, on any date, (a) any Person designated by the Borrowers as a
“Competitor” by written notice delivered to the Administrative Agent on or prior
to the date hereof and (b) any other Person that competes with Holdings and its
Subsidiaries in a principal line of business of Holdings and its Subsidiaries,
considered as a whole, which Person has been designated by the Borrowers as a
“Competitor” by written notice to the Administrative Agent and the Lenders
(including by posting such notice to the Platform) not less than 3 Business Days
prior to such date; provided that “Competitors” shall exclude any Person that
the Borrower has designated as no longer being a “Competitor” by written notice
delivered to the Administrative Agent from time to time.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of June 2014.

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Holdings and its Subsidiaries which may properly be classified
as current assets (other than assets held for sale) on a consolidated balance
sheet of Holdings and its Subsidiaries in accordance with GAAP, excluding cash
and Cash Equivalents.

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Holdings and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any
long-term Indebtedness and liabilities held for sale) on a consolidated balance
sheet of Holdings and its Subsidiaries in accordance with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income and without duplication:

 

-10-



--------------------------------------------------------------------------------

(a) Consolidated Interest Expense for such period,

(b) Consolidated Amortization Expense for such period,

(c) Consolidated Depreciation Expense for such period,

(d) Consolidated Tax Expense for such period,

(e) costs and expenses directly incurred in connection with the Transactions;

(f) restructuring charges or reserves, including write-downs and write-offs,
deducted (and not added back) in such period in computing Consolidated Net
Income, including any one-time costs incurred in connection with acquisitions
after the Closing Date and costs related to the closure, consolidation and
integration of facilities, IT infrastructure and legal entities, and severance
and retention bonuses; provided that the aggregate amount of cash charges under
this clause (f) (including non-cash charges in the relevant period that result
in an accrual of a reserve for cash charges in any future period) does not
exceed the greater of (i) $50.0 million and (ii) 15.00% of Consolidated EBITDA
in any period of four fiscal quarters,

(g) any expenses or charges (other than depreciation or amortization expense)
related to any issuance by Holdings of Equity Interests, any acquisition,
disposition or recapitalization or the incurrence of Indebtedness permitted to
be incurred hereunder (whether or not successful); provided that the aggregate
amount of expenses or charges under this clause (g) does not exceed $50.0
million in any period of four fiscal quarters, and

(h) the aggregate amount of all other non-cash charges (including, without
limitation, non-cash compensation expense) reducing Consolidated Net Income
(excluding any non-cash charge that results in an accrual of a reserve for cash
charges in any future period) for such period, and

(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.

Other than for purposes of calculating Excess Cash Flow, as of any date of
determination, in each case only to the extent Consolidated EBITDA can be
ascertained in respect of such acquisition or Asset Sale, and with respect to
any applicable Test Period, Consolidated EBITDA shall be calculated on a Pro
Forma Basis to give effect to any Permitted Acquisition and Asset Sales (other
than any dispositions in the ordinary course of business) consummated at any
time on or after the first day of the Test Period and prior to the date of
determination as if such Permitted Acquisition had been effected on the first
day of such Test Period and as if each such Asset Sale had been consummated on
the day prior to the first day of such Test Period; provided that Consolidated
EBITDA shall not be calculated on such a Pro Forma Basis in respect of any Pro
Forma Basis Excluded Transactions.

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of Holdings and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

 

-11-



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) (x) Cash Interest
Expense for such Test Period minus (y) cash interest income of Holdings and its
Subsidiaries for such Test Period, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense, net of cash interest income, of Holdings and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP plus, without duplication:

(a) imputed interest on Capital Lease Obligations and Attributable Indebtedness
of Holdings and its Subsidiaries for such period;

(b) commissions, discounts and other fees and charges owed by Holdings or any of
its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period; and

(c) the interest portion of any deferred payment obligations of Holdings or any
of its Subsidiaries for such period;

provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements related to interest rates (including associated costs), but
excluding unrealized gains and losses with respect to Hedging Agreements related
to interest rates.

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness (other than Indebtedness incurred for ordinary course
working capital needs under ordinary course revolving credit facilities)
incurred, assumed or permanently repaid or extinguished at any time on or after
the first day of the Test Period and prior to the date of determination in
connection with any Permitted Acquisitions and Asset Sales (other than any
dispositions in the ordinary course of business) as if such incurrence,
assumption, repayment or extinguishing had been effected on the first day of
such period; provided that pro forma calculations of interest on any such
Indebtedness incurred subsequent to the beginning of such Test Period bearing a
floating interest rate will be made as if the rate in effect on the date of the
incurrence thereof (taking into account any Hedging Agreement applicable to the
Indebtedness) had been the applicable rate for the entire Test Period; provided,
further, that Consolidated Interest Expense shall not be calculated on such a
Pro Forma Basis in respect of any Pro Forma Basis Excluded Transactions.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Holdings and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

 

-12-



--------------------------------------------------------------------------------

(a) the net income of any person (other than a Subsidiary of Holdings) in which
any person other than Holdings and its Subsidiaries has an ownership interest,
except to the extent that cash in an amount equal to any such income has
actually been received by Holdings or (subject to clause (b) below) any of its
Subsidiaries during such period;

(b) the net income of any Subsidiary of Holdings during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of that income is not permitted by operation of the terms of its
Organizational Documents or any agreement, instrument or Requirement of Law
applicable to that Subsidiary during such period, except that Holdings’ equity
in net loss of any such Subsidiary for such period shall be included in
determining Consolidated Net Income;

(c) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
Holdings or any of its Subsidiaries upon any Asset Sale (other than any
dispositions in the ordinary course of business) by Holdings or any of its
Subsidiaries;

(e) gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period;

(f) earnings resulting from any reappraisal, revaluation or write-up of assets;

(g) unrealized gains and losses with respect to Hedging Obligations for such
period;

(h) any net after-tax extraordinary or nonrecurring gains or losses (less all
fees and expenses related thereto); and

(i) any after tax effect of income (or loss) from discontinued operations and
any net after tax gains or losses on disposal of disposed, abandoned or
discontinued operations.

“Consolidated Secured Indebtedness” shall mean, as at any date of determination,
the aggregate amount of (i) all Loans and (ii) all other Indebtedness of
Holdings and its Subsidiaries that is secured by a Lien on property of Holdings
or any of its Subsidiaries, all determined on a consolidated basis in accordance
with GAAP.

“Consolidated Tax Expense” shall mean, for any period, the tax expense of
Holdings and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises

 

-13-



--------------------------------------------------------------------------------

(which reimbursement obligation shall constitute Indebtedness); or (e) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business, typical contractual indemnities provided in the
ordinary course of business or any product warranties. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such person may be liable, whether singly or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Convertible Notes” shall mean the Existing Convertible Notes and any
convertible notes of a similar type issued by Holdings after the Closing Date.

“Convertible Notes Premium/Hedge Amount” shall mean at any time the aggregate
amount paid by Holdings or any of its Subsidiaries after the Closing Date (i) to
repurchase, redeem, repay or otherwise retire the Existing Convertible Notes
upon any Permitted Refinancing thereof or other Refinancing thereof permitted by
Section 6.01(q) (but excluding, for the avoidance of doubt, any payment made
pursuant to Section 6.11(a)(iii) or (iv)), but only to the extent that such
amount so paid represents a premium representing the embedded conversion option
in excess of the principal amount of, and accrued and unpaid interest on, the
Existing Convertible Notes so repurchased, redeemed, repaid or otherwise retired
or (ii) pursuant to Section 6.08(g).

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt, (d) Refinancing Term Loans or
(e) Refinancing Revolving Loans, in each case, issued, incurred or otherwise
assumed to Refinance, in whole or part, existing Term Loans, existing Revolving
Loans, existing Revolving Commitments or any existing Credit Agreement
Refinancing Indebtedness (the “Refinanced Debt”); provided that (i) except to
the extent otherwise permitted under this Agreement (subject to a
dollar-for-dollar usage of any other basket set forth in Section 6.01 to the
extent of any excess, if applicable), such Refinancing Indebtedness is in an
original aggregate principal amount (or accreted value, if applicable) not
greater than the aggregate principal amount (or accreted value, if applicable)
of the Refinanced Debt (and, in the case of Refinanced Debt consisting in whole
or in part of unused Revolving Commitments, the amount thereof) except by an
amount equal to unpaid accrued interest and premium thereon (including tender
premium) and any fees and expenses (including upfront fees and original issue
discount) in connection with such Refinancing, (ii) in the case of any
Refinancing Term Loans, any Refinancing Revolving Loans or any Refinancing
Revolving Commitments, such Loans or Commitments, as the case may be, have a
maturity date that is not prior to the maturity date of, and, except in the case
of Refinanced Debt that consists of Revolving Commitments, has a Weighted
Average Life to Maturity that is not shorter than that of, the Refinanced Debt,
(iii) the covenants, events of default

 

-14-



--------------------------------------------------------------------------------

and guarantees of such Indebtedness (including to the extent contained in the
security documents, if any, with respect thereto) (except with respect to
scheduled prepayments, maturity, pricing, fees, rate floors, discounts and
premiums and optional prepayment or redemption terms) are (taken as a whole) not
materially more favorable to the lenders or holders providing such Indebtedness
than those applicable to the Refinanced Debt, except for covenants or other
provisions applicable only to periods after the then Latest Maturity Date;
provided that a certificate of a Responsible Officer of Holdings delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Holdings has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies Holdings within such five
Business Day period that it disagrees with such determination and (iv) such
Refinanced Debt shall be repaid, defeased or satisfied and discharged, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, with the Net Cash Proceeds of the applicable Refinancing Indebtedness in
accordance with Section 2.11(h). To the extent that such Refinanced Debt
consists, in whole or in part, of Revolving Commitments or Revolving Loans
incurred pursuant to any Revolving Commitments, such Revolving Commitments being
Refinanced by the applicable Credit Agreement Refinancing Indebtedness shall be
terminated, and all accrued fees in connection therewith shall be paid, on the
date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.

“Credit Extension” shall mean the making of a Loan by a Lender.

“Credit Increase” shall have the meaning assigned to such term in
Section 2.18(a).

“Debt Issuance” shall mean the incurrence by Holdings or any of its Subsidiaries
of any Indebtedness after the Closing Date (other than as permitted by
Section 6.01 (but including any Credit Agreement Refinancing Indebtedness that
Refinances Loans)).

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrowers, the Administrative Agent
or any Issuing Bank in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such

 

-15-



--------------------------------------------------------------------------------

position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank and each Lender.

“Designated Non-cash Consideration” means any non-cash consideration received by
Holdings or its Subsidiaries in connection with an Asset Sale that is so
designated as “Designated Non-cash Consideration” pursuant to an Officer’s
Certificate delivered to the Administrative Agent, which certificate shall set
forth the fair market value of such non-cash consideration (determined in good
faith by Holdings) and the basis for determining such fair market value.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to 181 days after the Final Maturity Date, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to this definition, in each
case at any time on or prior to 181 days after the Final Maturity Date, or
(c) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations; provided, however, that any Equity Interests
that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change in control or an asset sale occurring prior to the 181st day after
the Final Maturity Date shall not constitute Disqualified Capital Stock if the
payment upon such redemption is contractually subordinated in right of payment
to the Obligations.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration (other than
Qualified Capital Stock of such person) any of its

 

-16-



--------------------------------------------------------------------------------

Equity Interests outstanding (or any options or warrants issued by such person
with respect to its Equity Interests), or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for consideration (other than
Qualified Capital Stock of such person) any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, equity
incentive or achievement plans or any similar plans.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

“Eligible Assignee” shall mean (i) any Lender, (ii) an Affiliate of any Lender,
(iii) an Approved Fund and (iv) any other person approved by the Administrative
Agent and the Borrowers (each such approval not to be unreasonably withheld or
delayed, and the Borrowers shall be deemed to have so approved such person
unless the Borrowers shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after the Borrowers having
received notice thereof); provided that (x) no approval of the Borrowers shall
be required during the continuance of an Event of Default or prior to the
completion of the primary syndication of the Commitments and Loans (as
determined by the Arrangers) and (y) “Eligible Assignee” shall not include
(1) Holdings or any of its Affiliates or Subsidiaries, (2) any natural person or
(3) any Competitor or any of its Affiliates.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.20.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any written claim, notice, or demand, or any
order, action, suit, proceeding or other written communication alleging
liability for or obligation with respect to any investigation, remediation,
removal, cleanup, response, corrective action, damages to natural resources,
personal injury, property damage, fines, penalties or other costs resulting
from, related to or arising out of (i) the presence, Release or threatened
Release in or into the Environment of Hazardous Material at any location or
(ii) any violation or alleged violation of any Environmental Law, and shall
include any claim seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from, related to or arising out of
the presence, Release or threatened Release of Hazardous Material or alleged
injury or threat of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

 

-17-



--------------------------------------------------------------------------------

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity. Without limiting the foregoing,
for purposes of Section 6.08, Equity Interests shall include stock appreciation
rights, or rights with respect to equity incentive or achievement plans or any
similar plans.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived;
(c) the failure to timely make a required contribution with respect to any Plan
or Multiemployer Plan; (d) the filing pursuant to Section 412(c) of the Code and
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan or any Multiemployer Plan; (e) a determination
that a Plan is, or is reasonably expected to be, in “at-risk status” (as defined
in Section 303(i)(4) of ERISA); (f) a determination that a Multiemployer Plan
is, or is reasonably expected to be, in “endangered status” or in “critical
status” (each as defined in Section 305(b) of ERISA); (g) the incurrence by any
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (h) the receipt by any Company or
any of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Plan; (i) the incurrence by
any Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (j) the receipt by any Company
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (k) the
“substantial cessation of operations” within the meaning of Section 4062(e) of
ERISA with respect to a Plan; (l) the making of any amendment to any Plan which
could result in the imposition of a lien or the posting of a bond or other
security; and (m) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in liability to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.

“Eurodollar Revolving Loan” shall mean a Revolving Loan that is a Eurodollar
Loan.

 

-18-



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Amount” shall have the meaning assigned to such term in Section 2.11(l).

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:

(a) Cash Interest Expense and payments to prepay, repay, redeem, purchase,
defease or otherwise satisfy obligations (including conversion obligations) with
respect to Indebtedness of Holdings and its Subsidiaries (except (A) such
repayments of Borrowings of Revolving Loans or other borrowings under a
revolving credit facility, but including such repayment to the extent there is
an equivalent permanent reduction in the commitments related thereto, and (B) to
the extent such repayments are financed with the proceeds of the incurrence of
Indebtedness that are not Revolving Loans or other borrowings under a revolving
credit facility) to the extent actually made, for such Excess Cash Flow Period;

(b) Capital Expenditures during such Excess Cash Flow Period that are paid in
cash (other than Capital Expenditures to the extent financed with the proceeds
of the incurrence of Indebtedness);

(c) the aggregate amount of expenditures made in cash during such period
pursuant to Sections 6.04(e) or (j) or in connection with the acquisition of
other long term assets that do not constitute Capital Expenditures (in each
case, other than expenditures to the extent financed with the proceeds of the
incurrence of Indebtedness);

(d) taxes of Holdings and its Subsidiaries (including any related interest and
penalties) that were paid in cash during such Excess Cash Flow Period;

(e) the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period (or the
beginning of the Excess Cash Flow Period in the case of the first Excess Cash
Flow Period) over the amount of Net Working Capital at the end of such Excess
Cash Flow Period;

(f) losses (other than any non-cash loss) excluded from the calculation of
Consolidated Net Income by operation of clause (c) or (h) of the definition
thereof that are incurred during such Excess Cash Flow Period;

(g) cash payments, if any, added back to Consolidated EBITDA pursuant to clause
(e), (f) or (g) of the definition thereof during such Excess Cash Flow Period;
and

(h) any premium paid in cash during such period in connection with the
prepayment, repayment, redemption, purchase, defeasance or other satisfaction
prior to scheduled maturity of Indebtedness permitted to be prepaid, repaid,
redeemed, purchased, defeased or satisfied hereunder.

provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:

 

-19-



--------------------------------------------------------------------------------

(i) the difference, if positive, of the amount of Net Working Capital at the end
of the prior Excess Cash Flow Period (or the beginning of the Excess Cash Flow
Period in the case of the first Excess Cash Flow Period) over the amount of Net
Working Capital at the end of such Excess Cash Flow Period;

(ii) to the extent not included in Consolidated EBITDA, any return on
investments received in cash (other than from a Subsidiary) during such period,
which investments were made pursuant to Section 6.04(e) or (k); and

(iii) income or gain excluded from the calculation of Consolidated Net Income by
operation of clause (c) or (h) of the definition thereof that is realized in
cash during such Excess Cash Flow Period (except to the extent such gain is
subject to Section 2.11(g), (h) or (j)).

“Excess Cash Flow Period” shall mean (a) with respect to prepayments to be made
pursuant to Section 2.11(k) for the fiscal year ending December 31, 2015, the
period commencing on July 1, 2014 and ending on December 31, 2015 and (b) the
fiscal year of Holdings ending December 31, 2016 and each fiscal year of
Holdings thereafter.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) Taxes imposed on or measured by its
overall net income (however denominated), franchise or overall gross receipts
Taxes imposed on it (in lieu of net income Taxes) and branch profits Taxes, in
each case imposed on it, by a jurisdiction (or any political subdivision
thereof) as a result of the recipient being organized or having its principal
office or, in the case of any Lender, its applicable lending office in such
jurisdiction, (b) in the case of a Lender (other than an assignee pursuant to a
request by any Loan Party under Section 2.17), with respect to any payment made
by or on account of any obligation of any Loan Party, any U.S. federal
withholding Tax imposed pursuant to a law in effect (including FATCA) at the
time such Lender becomes a party hereto (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding Tax pursuant to
Section 2.16(a), (c) Taxes resulting from a Foreign Lender’s failure to comply
with Section 2.16(e) (i.e. failure to deliver a form that the Foreign Lender is
legally entitled to deliver) and (d) to the extent not already an Excluded Tax
under the preceding provisions of this definition, any U.S. federal withholding
tax imposed on any “withholdable payment” (as defined under FATCA) payable to a
Lender or other recipient as a result of the failure of such Lender or other
recipient to satisfy, if applicable, the requirements of FATCA to establish that
such payment is exempt from withholding under FATCA.

 

-20-



--------------------------------------------------------------------------------

“Executive Order” shall have the meaning assigned to such term in Section 3.20.

“Existing Convertible Notes” shall mean the 2.625% convertible senior notes due
2040 issued by Rovi.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date,
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Final Maturity Date” shall mean the latest of the Term A Maturity Date, the
Term B Maturity Date, the Revolving Facility Maturity Date and any Incremental
Term Loan Maturity Date applicable to existing Incremental Term Loans, as of any
date of determination.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrowers and the
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“First Lien Intercreditor Agreement” shall mean a “pari passu” intercreditor
agreement among the Administrative Agent and one or more Senior Representatives
for holders of Permitted First Priority Refinancing Debt, in form and substance
reasonably satisfactory to the Administrative Agent and the Borrowers.

“First Lien/Second Lien Intercreditor Agreement” shall mean a “junior lien”
intercreditor agreement among the Administrative Agent and one or more Senior
Representatives for holders of Permitted Second Priority Refinancing Debt, in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrowers.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto, in each case including related
legislation (including the regulations of the Board).

 

-21-



--------------------------------------------------------------------------------

“Foreign IP Subsidiaries” shall mean Index Systems Inc, a British Virgin Islands
corporation, and each other Foreign Subsidiary that enters into a Foreign IP
Subsidiary Security Agreement pursuant to Section 5.11(b).

“Foreign IP Subsidiary Security Agreement” shall mean the BVI Share Charge and
each other security document or pledge agreement delivered on the Closing Date
or pursuant to Section 5.11(b) by a Foreign IP Subsidiary in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as collateral for the Secured Obligations.

“Foreign Lender” shall mean any Lender that is not, for U.S. federal income tax
purposes, (i) an individual who is a citizen or resident of the United States,
(ii) a corporation, partnership or other entity treated as a corporation or
partnership created or organized in or under the laws of the United States, or
any state thereof or the District of Columbia, (iii) an estate whose income is
subject to U.S. federal income taxation regardless of its source or (iv) a trust
if a court within the United States is able to exercise primary supervision over
the administration of such trust and one or more U.S. Persons have the authority
to control all substantial decisions of such trust; provided that for purposes
of the definition of Excluded Taxes, with respect to any payment made by or on
account of any obligation of any Loan Party, a Foreign Lender shall include a
partnership, or other entity treated as a partnership for U.S. federal income
tax purposes, that is created or organized in or under the laws of the United
States, or any political subdivision thereof, but only to the extent the
beneficial owners for U.S. federal income tax purposes of such entity (including
indirect partners if the direct partners are partnerships or other entities
treated as partnerships for U.S. federal income tax purposes created or
organized in or under the laws of the United States, or any political
subdivision thereof) are treated as Foreign Lenders under subclauses (i) through
(iv) of the preceding clause. For purposes of this definition, the United States
of America, each state thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of Holdings
which is not a Domestic Subsidiary.

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

-22-



--------------------------------------------------------------------------------

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Guarantors.

“Guarantors” shall mean Holdings and each Subsidiary listed on Schedule 1.01(b),
each other Subsidiary that is or becomes a party to this Agreement pursuant to
Section 5.11. For the avoidance of doubt, upon consummation of a Super Holdco
Transaction, Rovi shall continue to be a Guarantor and the term “Guarantors”
shall continue to include to Rovi, but in no case shall include either Borrower.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies; provided that the term “Hedging Agreement” shall not include any
Excluded Swap Obligation.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Holdings” shall mean, (a) prior to a Super Holdco Transaction, Rovi, and
(b) immediately upon and at all times following the effectiveness of any Super
Holdco Transaction, Super Holdco; provided that for purposes of the definition
of “Excess Cash Flow” and Section 5.01(a), (b), (c) and (d), “Holdings” shall
continue to refer to Holdings (as defined before giving effect to such Super
Holdco Transaction) for fiscal periods ending prior to the consummation of a
Super Holdco Transaction.

“Immaterial Subsidiary” shall mean, as of any date of determination, any direct
or indirect Subsidiary of Holdings, and any person that becomes an indirect or
direct Subsidiary of Holdings, in each case designated by Holdings to the
Administrative Agent in writing, that (a) has total consolidated assets that are
less than 2% of the total consolidated assets of Holdings and its Subsidiaries
(each determined as of the end of the last fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b)) and (b) had,
in the preceding four fiscal quarters for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), consolidated gross revenues that
are less than 2% of the consolidated gross revenues of Holdings and its
Consolidated Subsidiaries for such

 

-23-



--------------------------------------------------------------------------------

period; provided that Immaterial Subsidiaries shall not, in the aggregate have
(a) consolidated total assets in excess of 10% of the total consolidated assets
of Holdings and its Subsidiaries (each determined as of the end of the last
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b)) or (b) consolidated gross revenues for the preceding
four fiscal quarters for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) in excess of 10% of the consolidated gross revenues of
Holdings and its Consolidated Subsidiaries for such period. Notwithstanding the
foregoing, for any determination made as of or prior to the date any person
becomes an indirect or direct Subsidiary of Holdings, such determination and
designation shall be made based on financial statements provided by or on behalf
of such person in connection with the acquisition by Holdings of such person or
such person’s assets.

“Increase Joinder” shall have the meaning assigned to such term in
Section 2.18(c).

“Incremental Effective Date” shall have the meaning assigned to such term in
Section 2.18(a).

“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.18(a).

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.18(c).

“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.18(c).

“Incremental Revolving Lender” shall have the meaning assigned to such term in
Section 2.18(a).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person; (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable, accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than 90 days, time-based licenses entered into in the ordinary
course of business and operating leases); (e) all Indebtedness of others secured
by any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the fair market
value of such property; (f) all Capital Lease Obligations and synthetic lease
obligations of such person; (g) all Hedging Obligations to the extent required
to be reflected on a balance sheet of such person; (h) all Attributable
Indebtedness of such person; (i) all obligations of such person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; (j) all
Contingent Obligations of such person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (i) above; and
(k) Disqualified Capital Stock. The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor. The amount of Indebtedness of any person for purposes of clause
(e) above shall (unless such Indebtedness has been assumed by such person) be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such person in good faith.

 

-24-



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property Rights” shall mean any and all worldwide (a) rights
associated with works of authorship, including exclusive exploitation rights,
copyrights, mask work rights, and moral rights (“Copyrights”); (b) trademark and
trade name rights and similar rights (“Trademarks”); (c) trade secret rights
(“Trade Secrets”); (d) patents and industrial property rights (“Patents”); and
(e) registrations, applications, renewals, extensions, continuations, divisions,
or reissues with respect to the foregoing.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit L.

“Interest Election Request” shall mean a request by Borrowers to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) the Term A Maturity Date, the Term
B Maturity Date, the Revolving Facility Maturity Date, an Incremental Term Loan
Maturity Date, a Refinancing Term Loan Maturity Date or a Refinancing Revolving
Loan Maturity Date, as the case may be.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if agreed to by all affected Lenders) thereafter, as
Borrowers may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day

 

-25-



--------------------------------------------------------------------------------

unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” means Morgan Stanley Senior Funding, Inc., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 10.04, or another Lender or Affiliate thereof acceptable to
the Borrowers and the Administrative Agent. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
Notwithstanding anything herein to the contrary, none of Morgan Stanley Senior
Funding, Inc., any of its branches or Affiliates, or any other Issuing Bank,
shall be required to issue any commercial letters of credit hereunder.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment (or, if so
specified, applicable to the specified Loans or Commitments or Class thereof)
hereunder at such time, including the latest maturity or expiration date of any
Incremental Term Loan, any Refinancing Term Loan or any Refinancing Revolving
Loan, as applicable.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Lenders” shall mean (a) the financial institutions party hereto on the Closing
Date, (b) the Additional Lenders from time to time party hereto and (c) any
financial institution that has become a party hereto after the Closing Date
pursuant to an Assignment and Assumption, other than, in each case, any such
financial institution that has ceased to be a party hereto pursuant to an
Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

-26-



--------------------------------------------------------------------------------

“LIBOR Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period) as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if the LIBOR Screen Rate shall not be available at such time,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Borrowings comprising part of the same Borrowing, the
rate per annum equal to the rate at which the Administrative Agent is offered
deposits in dollars at approximately 11:00 a.m., London, England time, two
Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period.

“LIBOR Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBOR Rate”.

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any option, trust or other
arrangement to provide priority or preference, including any easement,
right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law, and any agreement to give
any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement relating
to such property; and (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities; provided that
in no event shall an operating lease be deemed to constitute a Lien.

“Loan” shall mean the loans made by the Lenders to Borrowers pursuant to
Section 2.01 in the form of Term A Loans, Term B Loans or Revolving Loans or
pursuant to Section 2.18 in the form of Additional Revolving Loans or
Incremental Term Loans or pursuant to Section 2.19 in the form of Refinancing
Term Loans or Refinancing Revolving Loans. Each Loan shall be either an ABR Loan
or a Eurodollar Loan.

“Loan Documents” shall mean this Agreement, the Notes (if any), and the Security
Documents, any Refinancing Amendment, any amendment in connection with an
Incremental Term Loan Commitment or Revolving Commitment Increase, any First
Lien Intercreditor Agreement and any First Lien/Second Lien Intercreditor
Agreement.

“Loan Parties” shall mean Borrowers and the Guarantors (including, for the
avoidance of doubt, after a Super Holdco Transaction, Super Holdco and
Subsidiaries of Super Holdco required to become Guarantors hereunder).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

-27-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, operations, property or financial condition of Holdings and its
Subsidiaries, taken as a whole; (b) material impairment of the ability of the
Loan Parties to perform any of their obligations under any Loan Document; or
(c) material impairment of the remedies available to the Lenders or the
Collateral Agent under any Loan Document or the Lenders’ or Collateral Agent’s
rights to enforce any of the Loan Documents.

“Material Agreement” shall mean any agreement that would be a “material
contract” as defined in Item 601(b)(10) of Regulation S-K, promulgated pursuant
to the Securities Act, as such regulation is in effect on the Closing Date.

“Material Foreign Intellectual Property” shall mean all Intellectual Property
that is established or registered in any country other than the United States
and is material to the business, results of operations, prospects or condition
(financial or otherwise) of Holdings and its Subsidiaries, taken as a whole.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Hedging Obligations) of Holdings or any of its Subsidiaries (other than Foreign
Subsidiaries that are Loan Parties) in an aggregate outstanding principal amount
exceeding $35.0 million.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor to its
rating agency business.

“Morgan Stanley” shall mean Morgan Stanley Senior Funding, Inc.

“Mortgage” shall mean an agreement, including a mortgage, deed of trust,
leasehold mortgage, leasehold deed of trust, assignment of leases and rents or
any other document, creating and evidencing a Lien on a Mortgaged Property,
which shall be substantially in form reasonably satisfactory to the Collateral
Agent, in each case, with such schedules and including such provisions as shall
be necessary to conform such document to applicable local or foreign law or as
shall be customary under applicable local or foreign law.

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 7(a) to the Perfection Certificate dated the Closing Date
and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 5.11(c), but excluding any
such Mortgaged Property that ceases to be subject to a Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

 

-28-



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests of Holdings), the cash proceeds received by Holdings or any of its
Subsidiaries (including cash proceeds subsequently received (as and when
received by Holdings or any of its Subsidiaries) in respect of non-cash
consideration, including Designated Non-cash Consideration, initially received),
net of (i) selling expenses (including reasonable brokers’ fees or commissions,
reasonable incentive bonuses paid to officers and employees, legal, accounting
and other professional and transactional fees, transfer and similar taxes and
Holdings’ good faith estimate of income taxes actually paid or payable in
connection with such sale); (ii) amounts provided as a reserve, in accordance
with GAAP, against (x) any liabilities under any indemnification obligations
associated with such Asset Sale or (y) any other liabilities retained by
Holdings or any of its Subsidiaries associated with the properties sold in such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds);
(iii) Holdings’ good faith estimate of payments required to be made within
180 days of such Asset Sale with respect to unassumed liabilities relating to
the properties sold (provided that, to the extent such cash proceeds are not
used to make payments in respect of such unassumed liabilities within 180 days
of such Asset Sale, such cash proceeds shall constitute Net Cash Proceeds); and
(iv) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties);

(b) with respect to any Debt Issuance by Holdings or any of its Subsidiaries,
the cash proceeds thereof, net of customary fees, commissions, costs and other
expenses incurred in connection therewith; and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

“Net Equity Proceeds” means, with respect to any sale or other issuance of
Equity Interests (other than Disqualified Capital Stock) by Holdings, the sum of
the cash and the fair market value, as determined in good faith by Holdings, of
Cash Equivalents and securities or other assets received or deemed received by
Holdings from such sale or issuance, net of customary fees, commissions,
out-of-pocket costs and other out-of-pocket expenses incurred in connection with
such sale or issuance.

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

“New Loan Party” shall have the meaning assigned to such term in
Section 5.11(b).

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Guarantor.

“Notes” shall mean each of the Term A Notes, the Term B Notes and the Revolving
Notes.

 

-29-



--------------------------------------------------------------------------------

“Obligations” shall mean (a) obligations of Borrowers and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and any obligation to provide cash collateral
and (iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of Borrowers and the other Loan
Parties under this Agreement and the other Loan Documents, and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of Borrowers and the other Loan Parties under or pursuant to this Agreement and
the other Loan Documents; provided that the term “Obligations” shall not include
any Excluded Swap Obligation.

“OFAC” shall have the meaning assigned to such term in Section 3.20(b).

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer, chief operating
officer or the president or one of the Financial Officers, in his or her
official (and not individual) capacity.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Taxes” shall mean all present or future stamp, court or documentary taxes
and any other excise, property, intangible, mortgage recording or similar taxes,
charges or levies which arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).

“Patriot Act” shall mean the United States PATRIOT Act (Title III of Pub. L.
107-56).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit I-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

 

-30-



--------------------------------------------------------------------------------

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit I-2 or any other form approved by the Collateral Agent.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the (a) acquisition of all or substantially all of the property
of any person, or of any business or division of any person; or (b) acquisition
(including by merger or consolidation) of the Equity Interests of any person
that becomes a Subsidiary after giving effect to such transaction or series of
related transactions, (including an acquisition in which any such person and
Holdings (as defined before giving effect to such Super Holdco Transaction)
become Subsidiaries of Super Holdco); provided that each of the following
conditions shall be met (and in applying these conditions to an acquisition
described in clause (b) in which such person and Holdings (as defined before
giving effect to such Super Holdco Transaction) become Subsidiaries of Super
Holdco, each reference to Holdings in these conditions shall be deemed also to
be a reference to Super Holdco):

(i) no Default then exists or would result therefrom;

(ii) after giving effect to such transaction or series of related transactions
on a Pro Forma Basis (excluding, for purposes of this clause (ii), any Permitted
Acquisition that is a Pro Forma Basis Excluded Transaction), Holdings shall be
in compliance with all covenants set forth in Sections 6.10(a) and (b) as of the
most recent Test Period (assuming (x) for purposes of Section 6.10, that such
transaction or series of related transactions, and all other Permitted
Acquisitions (other than Pro Forma Basis Excluded Transactions),consummated
since the first day of the relevant Test Period for each of the financial
covenants set forth in Section 6.10 ending on or prior to the date of such
transaction or series of related transactions, had occurred on the first day of
such relevant Test Period and (y) if such transaction or series of related
transactions is to be consummated prior to the last day of the first Test Period
for which the covenants in Sections 6.10(a) and (b) are required to be
satisfied, the levels required for such first Test Period shall be deemed to
apply in determining compliance with such covenants for purposes of this clause
(ii));

(iii) the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Holdings and its Subsidiaries are permitted to be
engaged in under Section 6.15 and the property acquired in connection with any
such transaction or series of related transactions shall be made subject to the
Lien of the Security Documents, except as otherwise permitted in Sections 5.11
and 5.12, and shall be free and clear of any Liens, other than Permitted
Collateral Liens;

(iv) the Board of Directors of the person to be acquired shall have approved the
consummation of such acquisition (which approval has not been withdrawn);

(v) all transactions in connection therewith shall be consummated in all
material respects in accordance with all applicable Requirements of Law;

(vi) with respect to any transaction or series of related transactions involving
Acquisition Consideration of more than $250.0 million, Holdings shall have
provided the Administrative Agent and the Lenders with (A) historical financial
statements for the last three fiscal years (or, if less, the number of years
since formation) of the person or business to be acquired (audited if available
without undue cost or delay) and unaudited financial statements thereof for the
most recent interim period which are available, (B) reasonably detailed
projections

 

-31-



--------------------------------------------------------------------------------

for each year through the Final Maturity Date pertaining to the person or
business to be acquired and updated projections for Holdings after giving effect
to such transaction or series of related transactions and (C) all such other
information and data relating to such transaction or series of related
transactions or the person or business to be acquired as may be reasonably
requested by the Administrative Agent or the Required Lenders; and

(vii) with respect to any transaction or series of related transactions
involving Acquisition Consideration of more than $100.0 million, at least 10
Business Days prior to the proposed date of consummation of the transaction or
series of related transactions, Holdings shall have delivered to the Agents and
the Lenders an Officers’ Certificate certifying that such transaction or series
of related transactions complies with this definition (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance).

“Permitted Additional Notes” shall mean the Permitted Senior Notes and the
Permitted Subordinated Notes.

“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean the Liens described in clauses (a), (b),
(c), (d), (e), (g) of Section 6.02; provided, however, on the Closing Date or
upon the date of delivery of each additional Mortgage under Section 5.11 or
5.12, Permitted Collateral Liens shall mean only those Liens set forth in
Schedule B to the applicable Mortgage.

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrowers in the form of one or more series of senior, mezzanine
or subordinated secured notes; provided that (i) such Indebtedness shall be
secured by the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and shall not be secured by any
property or assets of Holdings or any Subsidiary of Holdings other than the
Collateral, (ii) (A) in the case of revolving credit commitments and revolving
loans, such revolving credit commitments and revolving loans shall have a
maturity date that is not prior to the maturity date with respect to the
Revolving Commitments that are being Refinanced and (B) the terms of such notes
shall not provide for any scheduled repayment, mandatory redemption, sinking
fund obligation or other payment (other than interest) prior to the maturity
date of the Indebtedness being Refinanced, other than customary offers to
purchase upon a change of control, asset sale or casualty or condemnation event
and customary acceleration rights upon an event of default, (iii) such
Indebtedness shall not be guaranteed by any Subsidiary who is not a Guarantor
and (iv) a Senior Representative acting on behalf of the holders of such
Indebtedness (1) shall have become party to or otherwise subject to the
provisions of a First Lien Intercreditor Agreement or (2) if such Indebtedness
is the initial Permitted First Priority Refinancing Debt incurred by the
Borrowers, then the Borrowers, Holdings, the Guarantors, the Administrative
Agent and the Senior Representative for such Indebtedness shall have executed
and delivered a First Lien Intercreditor Agreement. Permitted First Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Refinancing” shall mean, with respect to any person, any Refinancing
of any Indebtedness of such person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced except by an
amount equal to unpaid accrued interest and premium thereon (including any

 

-32-



--------------------------------------------------------------------------------

premium referred to in clause (i) of the definition of Convertible Notes
Premium/Hedge Amount) plus other reasonable amount paid, and fees and expenses
(including any upfront fees and original issue discount) reasonably incurred, in
connection with such Refinancing and by an amount equal to any existing
commitments unutilized thereunder, (b) such Indebtedness as Refinanced has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being Refinanced, (c) to the extent such
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations, such Indebtedness as Refinanced is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(d) Indebtedness of a Subsidiary that is not a Borrower or Guarantor shall not
Refinance Indebtedness of Borrowers or a Guarantor, and (e) no person is an
obligor under such Indebtedness as Refinanced that was not an obligor under such
Indebtedness prior to such Refinancing (and, without limitation of the
foregoing, the issuer of any Permitted Refinancing of the Existing Convertible
Notes shall be Holdings without guarantees from any of its Subsidiaries). In the
case of any Indebtedness that otherwise satisfies the requirements of “Permitted
Refinancing” with respect to any Convertible Notes, such Indebtedness may be
deemed by Holdings to be a Permitted Refinancing even if not incurred
contemporaneously with the repayment or repurchase of the related Convertible
Notes, but, if incurred prior to the redemption, repurchase or other repayment
of the related Convertible Notes, such Indebtedness shall not qualify as a
Permitted Refinancing unless and until (and only to the extent of) the relevant
redemption, repurchase or repayment of such Convertible Notes has been
consummated. An item of Indebtedness that was originally incurred under and in
compliance with another clause of Section 6.01 may, if later qualifying as a
Permitted Refinancing of Convertible Notes under such Section, be reclassified
under Section 6.01 upon such qualification as a Permitted Refinancing of
Convertible Notes. Permitted Refinancing will include any Registered Equivalent
Notes issued in exchange for the Indebtedness being Refinanced.

“Permitted Second Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrowers in the form of one or more series of senior, mezzanine
or subordinated secured notes; provided that (i) such Indebtedness shall be
secured by the Collateral on a junior basis (including in respect of the control
of remedies) with the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and shall not be secured by any
property or assets of Holdings, the Borrowers or any Subsidiary other than the
Collateral, (ii) the terms of such notes shall not provide for any scheduled
repayment, mandatory redemption, sinking fund obligation or other payment (other
than interest) prior to the Latest Maturity Date, other than customary offers to
purchase upon a change of control, asset sale or casualty or condemnation event
and customary acceleration rights upon an event of default, (iii) such
Indebtedness shall not be guaranteed by any Subsidiary who is not a Guarantor
and (iv) a Senior Representative acting on behalf of the holders of such
Indebtedness (1) shall have become party to or otherwise subject to the
provisions of a First Lien/Second Lien Intercreditor Agreement or (2) if such
Indebtedness is the initial Permitted Second Priority Refinancing Debt incurred
by the Borrowers, then the Borrowers, Holdings, the Guarantors, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered a First Lien/Second Lien Intercreditor Agreement.
Permitted Second Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Senior Notes” shall mean any unsecured senior notes issued or
incurred by Holdings; provided that (i) such Permitted Senior Notes shall not be
guaranteed by any Subsidiary that is not a Loan Party hereunder and (ii) such
Permitted Senior Notes do not provide for (A) any scheduled payment or mandatory
prepayment of principal or (B) any put exercisable at the option of the holder
thereof, in each case earlier than 181 days after the Final Maturity Date, other
than (x) redemptions made

 

-33-



--------------------------------------------------------------------------------

at the option of the holders of such Permitted Senior Notes upon a change in
control of Holdings in circumstances that would also constitute a Change of
Control under this Agreement (provided that any such redemption cannot be
required to be made fewer than 30 days after such change in control),
(y) mandatory prepayments required as a result of asset dispositions if such
Permitted Senior Notes allow Holdings to satisfy such mandatory prepayment
requirement by prepayment of Loans under this Agreement and (z) if such
Permitted Senior Notes are Convertible Notes, cash payments required to settle
any conversion thereof. Permitted Senior Notes will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Subordinated Notes” shall mean any unsecured subordinated notes
issued or incurred by Holdings and subordinated in right of payment to the
payment in full of the Obligations of Holdings under the Loan Documents;
provided that (i) such Permitted Subordinated Notes shall not be guaranteed by
any Subsidiary that is not a Loan Party hereunder and all such guarantees
permitted by this clause shall be subordinated in right of payment to the
payment in full of the Obligations of Borrowers and Guarantors under the Loan
Documents, (ii) such Permitted Subordinated Notes do not provide for (A) any
scheduled payment or mandatory prepayment of principal or (B) any put
exercisable at the option of the holder thereof, in each case earlier than 181
days after the Final Maturity Date, other than (x) redemptions made at the
option of the holders of such Permitted Subordinated Notes upon a change in
control of Holdings in circumstances that would also constitute a Change of
Control under this Agreement (provided that any such redemption cannot be
required to be made fewer than 30 days after such change in control and that any
such redemption is subordinated to the indefeasible payment in full of all
principal, interest and other amounts under the Loan Documents), (y) mandatory
prepayments required as a result of asset dispositions if such Permitted
Subordinated Notes allow Holdings to satisfy such mandatory prepayment
requirement by prepayment of Loans under this Agreement or other senior
obligations of Holdings and (z) if such Permitted Subordinated Notes are
Convertible Notes, cash payments required to settle any conversion thereof and
(iii) the subordination provisions in such Permitted Subordinated Notes are
standard for issuances of high yield or convertible notes, as appropriate, and
are reasonably satisfactory to the Administrative Agent. Permitted Subordinated
Notes will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” shall mean any unsecured Indebtedness
incurred by the Borrowers in the form of one or more series of senior, mezzanine
or subordinated notes; provided that (i) the terms of such notes shall not
provide for any scheduled repayment, mandatory redemption, sinking fund
obligation or other payment (other than interest) prior to the maturity date of
the Indebtedness being Refinanced, other than customary offers to purchase upon
a change of control, asset sale or casualty or condemnation event and customary
acceleration rights upon an event of default and (ii) such Indebtedness shall
not be guaranteed by any Subsidiary who is not a Guarantor. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).

“Platform” shall have the meaning assigned to such term in Section 10.01(d).

 

-34-



--------------------------------------------------------------------------------

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Predecessor Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of February 7, 2011, and as amended and restated as of
March 29, 2012, among Rovi Solutions and Rovi Guides, as borrowers, Rovi
Corporation, the Guarantors defined therein, the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent, as amended by
Amendment No. 1 dated February 12, 2013 and the Refinancing Amendment and
Joinder Agreement dated April 9, 2013, and as further amended, supplemented and
modified prior to the date hereof.

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Article 11
of Regulation S-X; provided, that notwithstanding the provisions of Regulation
S-X, pro forma adjustments may include (without duplication) net operating
expense reductions for such period resulting from the transaction which is being
given pro forma effect which are reasonably identified and factually supported
in a certificate in which a Responsible Officer of Holdings certifies that such
reductions are reasonably expected to be sustainable and have been realized or
the steps necessary for such realization have been taken or are reasonably
expected to be taken, and such reductions are reasonably expected to be realized
within twelve months following any such transaction; provided further, that
notwithstanding the provisions of Regulation S-X, pro forma adjustments may
exclude the pro forma effects of marking deferred revenue to fair market value.
For purposes of determining pro forma compliance with the Total Leverage Ratio
as required by clause (ii) of the definition of “Permitted Acquisition,”
Section 2.18, Sections 6.01(m), (o), (p) and (q) and Section 6.06(b) (but not
for purposes of determining compliance with Section 6.10 at the end of a Test
Period), in the event that Holdings or any of its Subsidiaries incurs, assumes,
guarantees, redeems, repays, retires or extinguishes any Indebtedness included
in the definition of “Consolidated Indebtedness” (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), subsequent to the end
of the Test Period for which the Total Leverage Ratio is being calculated but
prior to or simultaneously with the event for which the calculation of any such
ratio is made, then the Total Leverage Ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, redemption, repayment,
retirement or extinguishment of Indebtedness, as if the same had occurred on the
last day of the applicable Test Period. Solely for purposes of making any
determination required hereunder of compliance with Section 6.10 on a Pro Forma
Basis for any Test Period ending before September 30, 2014, the required
compliance level for such Test Period shall be the ratio specified in clause
(a) or (b), as applicable, of Section 6.10 for the Test Period ending
September 30, 2014.

“Pro Forma Basis Excluded Transaction” shall mean (i) any Permitted Acquisition
involving Acquisition Consideration of less than $100.0 million for any
individual Permitted Acquisition (or series of related Permitted Acquisitions),
but only to the extent that the aggregate Acquisition Consideration for all such
Permitted Acquisitions in any fiscal year of Holdings does not exceed (x) in the
case of any such Permitted Acquisitions for which audited financial statements
of the person or persons so acquired are available to Holdings, $200.0 million
and (y) in the case of all such Permitted Acquisitions (including those referred
to in (x)) whether or not financial statements are available to Holdings, $300.0
million and (ii) Asset Sales involving Net Cash Proceeds of less than $50.0
million for any individual Asset Sale (or series of related Asset Sales), but
only to the extent that the aggregate Net Cash Proceeds of all such Asset Sales
in any fiscal year of Holdings does not exceed $150.0 million.

 

-35-



--------------------------------------------------------------------------------

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any Refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within 180 days after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement plus fees
and expenses reasonably related thereto.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Refinance” shall mean, with respect to any Indebtedness, any modification,
refinancing, refunding, renewal, replacement, extension or exchange thereof.
“Refinanced” and “Refinancing” shall have the corresponding meanings.

“Refinanced Debt” shall have the meaning provided in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing” shall have the meaning assigned to such term in Section 3.12.

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrowers
executed by each of (a) the Borrowers, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.19.

“Refinancing Amendment Closing Date” shall have the meaning provided in
Section 2.19(c).

“Refinancing Revolving Credit Commitments” means each Class of revolving
commitments hereunder that results from a Refinancing Amendment.

“Refinancing Revolving Credit Facility” means, at any time, each revolving
facility available to the Borrowers at such time pursuant to a Class of
Refinancing Revolving Credit Commitments in effect at such time.

 

-36-



--------------------------------------------------------------------------------

“Refinancing Revolving Loan Maturity Date” shall mean, as to any Refinancing
Revolving Loan, the maturity date specified in the Refinancing Amendment for
such Refinancing Revolving Loan.

“Refinancing Revolving Loans” means the Revolving Loans made pursuant to the
Refinancing Revolving Credit Commitments.

“Refinancing Term Loan Commitments” shall mean each Class of loan commitments
hereunder that results from a Refinancing Amendment.

“Refinancing Term Loan Facility” shall mean each tranche of term loans made
available to the Borrowers pursuant to a Class of Refinancing Term Loan
Commitments.

“Refinancing Term Loan Maturity Date” shall mean, as to any Refinancing Term
Loan, the maturity date specified in the Refinancing Amendment for such
Refinancing Term Loan.

“Refinancing Term Loans” shall mean one or more Classes of Loans that result
from a Refinancing Amendment.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act, substantially identical notes (having the same guarantees)
issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

“Registered Intellectual Property” means all Intellectual Property Rights that
are registered or filed with any Governmental Authority, including all patents,
registered copyrights, and registered trademarks and all applications for any of
the foregoing.

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the directors, officers, employees, agents and advisors of such
person and of such person’s Affiliates.

 

-37-



--------------------------------------------------------------------------------

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Repayment Date” shall mean the Term A Repayment Date, Term A Repayment Date or
Term B Repayment Date, as the context requires.

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term B Loans with the incurrence by any Loan Party of any long-term bank
debt financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Term B Loans and having an effective interest cost
or weighted average yield (as determined by the Administrative Agent consistent
with generally accepted financial practice and, in any event, excluding any
arrangement or commitment fees in connection therewith) that is less than the
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of the Term B Loans, including without limitation, as
may be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, the Term B Loans.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding and unused Commitments; provided that the Loans and unused
Commitments of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Pro Rata Lenders” shall mean Lenders having more than 50% of the sum
of all Revolving Credit Exposures, unused Revolving Commitments, Term A Loans
outstanding and unused Term A Commitments (on a combined basis); provided that
the Revolving Credit Exposures, unused Revolving Commitments, Term A Loans
outstanding and unused Term A Commitments of any Defaulting Lender shall be
excluded for purposes of making a determination of Required Pro Rata Lenders.

“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the total Revolving Credit Exposures and unused Revolving Commitments at such
time; provided that the Revolving Credit Exposures and unused Revolving
Commitments of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.

“Required Term A Lenders” shall mean Term A Lenders having more than 50% of the
sum of all Term A Loans outstanding and unused Term A Commitments; provided that
the Term A Loans and unused Term A Commitments of any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A Lenders.

“Required Term B Lenders” shall mean Term B Lenders having more than 50% of the
sum of all Term B Loans outstanding and unused Term B Commitments; provided that
the Term B Loans and unused Term B Commitments of any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term B Lenders.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

 

-38-



--------------------------------------------------------------------------------

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Revolving Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.11, (b) increased from time to time pursuant
to Section 2.18 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Revolving Lender’s Revolving Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.

“Revolving Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Revolving Commitment Increase” shall have the meaning assigned to such term in
Section 2.18(a).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Facility Applicable Margin” means, for any day, with respect to any
outstanding Eurodollar Revolving Loan or any outstanding ABR Revolving Loan or
with respect to the Revolving Commitment Fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Eurodollar
Margin”, “ABR Margin” or “Revolving Commitment Fee Rate”, as the case may be,
based upon the Total Secured Leverage Ratio set forth in the table below,
subject to clauses (i) through (iii) below:

 

    

Total Secured

Leverage Ratio:

   Eurodollar
Margin     ABR
Margin     Revolving
Commitment
Fee Rate  

Category 1:

   ³ 2.50 to 1.00      2.25 %      1.25 %      0.375 % 

Category 2:

   ³ 1.50 to 1.00 but < 2.50 to 1.00      2.00 %      1.00 %      0.25 % 

Category 3:

   < 1.50 to 1.00      1.75 %      0.75 %      0.25 % 

 

-39-



--------------------------------------------------------------------------------

For purposes of the foregoing,

(i) if at any time Holdings fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 1 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the Financials for Holdings’ first
fiscal quarter ending at least three months after the Closing Date.

“Revolving Facility Maturity Date” means July 2, 2019.

“Revolving Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a Revolving Lender hereunder pursuant to
Section 2.18 or pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Revolving Loan” means a Loan made pursuant to Section 2.01(c).

“Revolving Notes” shall mean any notes evidencing the Revolving Loans issued
pursuant to this agreement, if any, substantially in the form of Exhibit H-3.

“Rovi” means Rovi Corporation, a Delaware corporation.

“Rovi Guides” has the meaning assigned to such term in the preamble hereto.

“Rovi Solutions” has the meaning assigned to such term in the preamble hereto.

“S&P” shall mean Standard & Poor’s Financial Services LLC and any successor to
its rating agency business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 

-40-



--------------------------------------------------------------------------------

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to its principal functions.

“SEC Filing” as to Holdings, any public filings that Holdings has made pursuant
to the U.S. federal securities, statutes, rules or regulations prior to the
Closing Date.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrowers and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrowers and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement existing on or
entered into after the Closing Date, in each case with any counterparty that is
a Secured Party; provided that the term “Secured Obligations” shall not include
any Excluded Swap Obligation.

“Secured Parties” shall mean, collectively, (A) the Administrative Agent, the
Collateral Agent, the Lenders, the Issuing Banks and each counterparty to a
Hedging Agreement or Treasury Services Agreement existing on or entered into
after the Closing Date if such person was an Agent or a Lender or an Affiliate
of an Agent, a Lender or an Issuing Bank (x) on the Closing Date, in the case of
a Hedging Agreement or Treasury Services Agreement existing on the Closing Date
or (y) at the date of entering into such Hedging Agreement or Treasury Services
Agreement, in the case of a Hedging Agreement or Treasury Services Agreement
entered into after the Closing Date, (B) Goldman Sachs Bank USA (together with
its permitted successors or assigns), as counterparty under that certain Master
Agreement, dated as of March 11, 2010, as may be amended or modified from to
time to time in any manner that is not adverse in any material respect to the
interests of the Lenders or the Issuing Banks, (C) JPMorgan Chase Bank, N.A.
(together with its permitted successors or assigns), as counterparty under that
certain Master Agreement, dated as of March 11, 2010, as may be amended or
modified from to time to time in any manner that is not adverse in any material
respect to the interests of the Lenders or the Issuing Banks, and (D) Barclays
Bank PLC (together with its permitted successors or assigns), as counterparty
under that certain Master Agreement, dated as of April 27, 2012, as may be
amended or modified from time to time in any manner that is not adverse in any
material respect to the interests of the Lenders or the Issuing Banks.

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

 

-41-



--------------------------------------------------------------------------------

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit J among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.

“Security Agreement Collateral” shall mean, as of any date, all property then
pledged or granted as collateral pursuant to the Security Agreement (a) on the
Closing Date or (b) thereafter pursuant to Section 5.11.

“Security Documents” shall mean the Security Agreement, the Foreign IP
Subsidiary Security Agreements, the Mortgages and each other security document
or pledge agreement delivered in accordance with applicable local or foreign law
(including pursuant to Sections 5.11 and 5.12 and the definition of the term
“Super Holdco Transaction”) to grant a valid, perfected security interest in any
property as collateral for the Secured Obligations, and all UCC or other
financing statements or instruments of perfection required by this Agreement,
the Security Agreement, any Mortgage or any other such security document or
pledge agreement to be filed with respect to the security interests in property
and fixtures created pursuant to the Security Agreement or any Mortgage and any
other document or instrument utilized to pledge or grant or purport to pledge or
grant a security interest or lien on any property as collateral for the Secured
Obligations.

“Senior Representative” shall mean, with respect to any series of Permitted
First Priority Refinancing Debt or Permitted Second Priority Refinancing Debt,
the trustee, administrative agent, collateral agent, security agent or similar
agent under the indenture or other agreement pursuant to which such Indebtedness
is issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).

“Subordinated Indebtedness” shall mean Indebtedness of any Loan Party that is by
its terms subordinated in right of payment to the Obligations of such Loan
Party.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the Voting Stock (other than securities or interests having voting power
only by reason of the occurrence of a contingency) are, as of such date, owned,
controlled or held by the parent and/or one or more subsidiaries of the parent,
(ii) any partnership (a) the sole general partner or the managing general
partner of which is the parent and/or one or more subsidiaries of the parent or
(b) the only general partners of which are the parent and/or one or more
subsidiaries of the parent and (iii) any other person that is otherwise
Controlled by the parent and/or one or more subsidiaries of the parent. Unless
the context requires otherwise, “Subsidiary” refers to a Subsidiary of Holdings.

“Super Holdco” shall have the meaning assigned to such term in the definition of
the term “Super Holdco Transaction.”

 

-42-



--------------------------------------------------------------------------------

“Super Holdco Transaction” shall mean a transaction or series of related
transactions that cause 100% of the Equity Interests in Rovi to be held by a
newly-formed entity organized under the laws of a State of the United States (a
“Super Holdco”); provided that (a)(i) if such Super Holdco Transaction is not
consummated in connection with a Permitted Acquisition, the owners of 100% of
the Equity Interests in Super Holdco immediately after giving effect to such
transaction (and the amount of such Equity Interests owned by each such person)
are identical to the owners of 100% of the Equity Interests in Holdings
immediately prior to giving effect to such transaction (and the amount of such
Equity Interests owned by each such person) or (ii) if such Super Holdco
Transaction is consummated in connection with a Permitted Acquisition, the
owners of 100% of the Equity Interests in Super Holdco immediately after giving
effect to such transaction shall consist solely of the owners of Equity
Interests in Holdings, the owners of Equity Interests in the person or persons,
or of any business or division of any person or persons, acquired in such
Permitted Acquisition, and any additional holders of Equity Interests of Super
Holdco who acquired such Equity Interests in a related offering of Equity
Interests of Super Holdco, the proceeds of which were used to finance a portion
of such Permitted Acquisition, in each case of this clause (ii) immediately
prior to giving effect to such transaction, and upon consummation of any
transaction described in this clause (ii), no Change of Control shall have
occurred, (b) Super Holdco shall have entered into a Joinder Agreement or such
other comparable documentation reasonably satisfactory to the Administrative
Agent to become a Guarantor and Super Holdco shall comply with Section 5.11(b)
with respect to Equity Interests of Holdings and any other Subsidiary and
(c) immediately before and after giving effect to such Super Holdco Transaction,
no Default shall have occurred and be continuing.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and to issue a “standard” or “New York” lender’s loss
payable or mortgagee endorsement (as applicable), naming the Collateral Agent,
on behalf of the Secured Parties, as additional insured, in form and substance
satisfactory to the Administrative Agent and/or (b) otherwise acceptable to the
Collateral Agent.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Tax Return” means all original and amended returns, declarations, claims for
refund reports, estimates, information returns and statements required to be
filed in respect of any Taxes, including any schedules, forms or other required
attachments thereto.

 

-43-



--------------------------------------------------------------------------------

“Tax” or “Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Term A Applicable Margin” shall mean a percentage per annum equal to (a) 2.25%
in the case of Term A Loans that are Eurodollar Loans and (b) 1.25% in the case
of Term A Loans that are ABR Loans.

“Term A Borrowing” shall mean Term A Loans of the same Type, made, converted or
continued on the same date, and, in the case of Term A Loans that are Eurodollar
Loans, as to which a single Interest Period is in effect.

“Term A Commitment” shall mean, with respect to each Term A Lender, the
commitment, if any, of such Term A Lender to make a Term A Loan hereunder on the
Closing Date. The initial aggregate amount of the Term A Lenders’ Commitments is
$125.0 million.

“Term A Lender” shall mean a Lender with a Term A Commitment or Term A Loan.

“Term A Loan” shall mean a loan made on the Closing Date pursuant to
Section 2.01(a).

“Term A Maturity Date” shall mean July 2, 2019 or, if such date is not a
Business Day, the first Business Day thereafter (unless such next Business Day
is not in the same calendar month, in which case the next preceding Business
Day).

“Term A Notes” shall mean any notes evidencing the Term A Loans issued pursuant
to this Agreement, if any, substantially in the form of Exhibit H-1.

“Term A Repayment Date” shall have the meaning assigned to such term in
Section 2.10(a).

“Term B Applicable Margin” shall mean a percentage per annum equal to (a) 3.00%
in the case of Term B Loans that are Eurodollar Loans and (b) 2.00% in the case
of Term B Loans that are ABR Loans.

“Term B Borrowing” shall mean Term B Loans of the same Type, made, converted or
continued on the same date, and, in the case of Term B Loans that are Eurodollar
Loans, as to which a single Interest Period is in effect.

“Term B Commitment” shall mean, with respect to each Term B Lender, the
commitment, if any, of such Term B Lender to make a Term B Loan hereunder on the
Closing Date. The initial aggregate amount of the Term B Lenders’ Commitments is
$700.0 million.

“Term B Lender” shall mean a Lender with a Term B Commitment or Term B Loan.

“Term B Loan” shall mean a Loan made, converted or continued pursuant to
Section 2.01(b).

 

-44-



--------------------------------------------------------------------------------

“Term B Maturity Date” shall mean July 2, 2021 or, if such date is not a
Business Day, the first Business Day thereafter (unless such next Business Day
is not in the same calendar month, in which case the next preceding Business
Day).

“Term B Notes” shall mean any notes evidencing the Term B Loans issued pursuant
to this Agreement, if any, substantially in the form of Exhibit H-2.

“Term B Repayment Date” shall have the meaning assigned to such term in
Section 2.10(a).

“Term Loans” shall mean, collectively, the Term A Loans and the Term B Loans.

A “Test Period” in effect at any time shall mean the period of four consecutive
fiscal quarters of Holdings ended on or prior to such time (taken as one
accounting period) in respect of which financial statements for each quarter or
fiscal year in such period have been or were required to be delivered pursuant
to Section 5.01(a) or (b) without giving effect to any grace period applicable
thereto (or, solely for purposes of determining pro forma compliance with the
covenants contained in Sections 6.10(a) and (b) pursuant to clause (ii) of the
definition of Permitted Acquisition and Sections 2.18, 6.01(m), (o), (p) and
(q) and 6.06(b) prior to the date the first such financial statements are
required to be so delivered (without giving effect to any grace period
applicable thereto), the most recent period of four fiscal quarters of Holdings
ended on or prior to the Closing Date. If a transaction which is conditioned
upon compliance on a Pro Forma Basis with Section 6.10(a) or (b) is consummated
prior to the last day of the first Test Period for which the covenants in
Sections 6.10(a) and (b) are required to be satisfied, the levels required for
such first Test Period shall be deemed to apply in determining such compliance
on a Pro Forma Basis with Sections 6.10(a) and (b).

“Title Company” shall mean any title insurance company as shall be retained by
Holdings and reasonably acceptable to the Administrative Agent.

“Total Assets” shall mean, as at any date, the total assets of Holdings and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, based
on the most recent consolidated balance sheet (for the avoidance of doubt, by
reference to the “total assets” line item thereon) provided pursuant to
Section 5.01(a) or (b) prior to such time (but calculated on a Pro Forma Basis,
including after giving effect to any Permitted Acquisition and any Super Holdco
Transaction with respect to which such calculation is being made).

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.

“Total Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of Consolidated Secured Indebtedness on such date to Consolidated EBITDA
for the Test Period then most recently ended.

“Transactions” shall mean, collectively, (a) the Refinancing, (b) the entering
into the Loan Documents and the initial borrowings thereunder on the Closing
Date and (c) the payment of fees and expenses in connection with the foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

 

-45-



--------------------------------------------------------------------------------

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services (including, for the avoidance of doubt,
credit cards, merchant cards, purchase cards and debit cards) or automated
clearinghouse transfer of funds; provided that the term “Treasury Services
Agreement” shall not include any Excluded Swap Obligation.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or “Eurodollar Borrowing”) and/or by Class (e.g., a
“Term A Loan” or a “Term A Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as

 

-46-



--------------------------------------------------------------------------------

from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified or supplemented from time to time,
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(g) “on,” when used with respect to the Mortgaged Property or any property
adjacent to the Mortgaged Property, means “on, in, under, above or about.”

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP as in effect from time to time; provided that, if Holdings
or the Required Lenders notify the Administrative Agent that they request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then the
Lenders and Holdings shall negotiate in good faith to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders) and until so amended, (i) any ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) Holdings shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP; provided, further, that all terms of an accounting or
financial nature (including, without limitation, the definitions of Capital
Lease Obligations, Consolidated Interest Expense, Consolidated Indebtedness,
Consolidated Secured Indebtedness and Indebtedness) shall be construed without
giving effect to (A) any changes to the current GAAP accounting model for leases
of the type described in the FASB and IASB joint exposure draft published on
August 17, 2010 entitled “Leases (Topic 840)” or otherwise arising out of the
FASB project on lease accounting described in such exposure draft, (B) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities), or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of
the Loan Parties at “fair value”, as defined therein and (C) any treatment of
Indebtedness relating to convertible or equity-linked securities under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
requiring the valuation of any such Indebtedness in a reduced or bifurcated
manner as described therein.

SECTION 1.05 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

 

-47-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions herein:

(a) each Term A Lender agrees, severally and not jointly, to make a Term A Loan
to Borrowers on the Closing Date in a principal amount not to exceed its Term A
Commitment,

(b) each Term B Lender agrees, severally and not jointly, to make a Term B Loan
to Borrowers on the Closing Date in a principal amount not to exceed its Term B
Commitment, and

(c) each Revolving Lender agrees to make Revolving Loans to Borrowers in Dollars
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) the amount of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Commitment or (ii) the sum of the
total Revolving Credit Exposures exceeding the Aggregate Revolving Commitment,
each determined at the time of such Borrowing. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
repay and reborrow Revolving Loans.

Amounts paid or prepaid in respect of any Term Loans may not be reborrowed.

SECTION 2.02 Loans.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their applicable
Commitments; provided that the failure of any Lender to make its Loan shall not
in itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). ABR
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1.0 million and not less than $5.0 million or
(ii) equal to the remaining available balance of the applicable Commitments.
Eurodollar Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $1.0 million and not less than $5.0
million or (ii) equal to the remaining available balance of the applicable
Commitments.

(b) Subject to Sections 2.12 and 2.13, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrowers may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrowers to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type for each Class may be outstanding at the same
time; provided that Borrowers shall not be entitled to request any Borrowing
that, if made, would result in more than ten Eurodollar Borrowings outstanding
hereunder at any one time. For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than 12:00
noon, New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by

 

-48-



--------------------------------------------------------------------------------

Borrowers in the applicable Borrowing Request maintained with the Administrative
Agent or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders.

(d) Notwithstanding any other provision of this Agreement, Borrowers shall not
be entitled to request, or to elect to convert or continue, (i) any Term A
Borrowing if the Interest Period requested with respect thereto would end after
the Term A Maturity Date or Incremental Term Loan Maturity Date, as applicable,
(ii) any Term B Borrowing if the Interest Period requested with respect thereto
would end after the Term B Maturity Date or Incremental Term Loan Maturity Date,
as applicable, or (iii) any Revolving Borrowing if the Interest Period requested
with respect thereto would end after the Revolving Facility Maturity Date.

SECTION 2.03 Borrowing Procedure. To request a Credit Extension, Borrowers shall
deliver, by facsimile, a duly completed and executed Borrowing Request to the
Administrative Agent (i) in the case of a Eurodollar Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 12:00
noon, New York City time, one Business Day before the date of the proposed
Borrowing. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:

(a) the Class of Loans requested;

(b) the aggregate amount of such Borrowing of each Class;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(e) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(f) the location and number of Borrowers’ account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and

(g) that the conditions set forth in Sections 4.02(b)-(d) have been satisfied as
of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrowers shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. Borrowers, jointly and severally, hereby unconditionally
promise to pay to the Administrative Agent for the account of each Lender, the
principal amount of each Loan of such Lender as provided in Section 2.10.

 

-49-



--------------------------------------------------------------------------------

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrowers to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Class thereof, the Type thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrowers to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. The
entries made in the accounts maintained pursuant to this paragraph shall be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of Borrowers to repay the Loans in accordance with their terms.

(c) Promissory Notes. Any Lender by written notice to Borrowers (with a copy to
the Administrative Agent) may request that Loans made by it be evidenced by a
promissory note. In such event, Borrowers shall prepare, execute and deliver to
such Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in the form of Exhibit H-1,
Exhibit H-2, or Exhibit H-3, as the case may be. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein.

SECTION 2.05 Fees

(a) Borrowers, jointly and severally, agree to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee (“Revolving Commitment
Fee”), which shall accrue at the Revolving Facility Applicable Margin on the
average daily amount of the unused Revolving Commitment of such Revolving Lender
during the period from and including the Closing Date to but excluding the date
on which the Revolving Commitment of such Revolving Lender terminates. Accrued
Revolving Commitment Fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any Revolving Commitment Fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. All
Revolving Commitment Fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) Borrowers, jointly and severally, agree to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the
then-applicable Revolving Facility Applicable Margin for each day on the average
daily amount of such Revolving Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Revolving Lender ceases to have any LC Exposure and (ii) to the Issuing
Bank for its own account a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by the Issuing Bank during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s

 

-50-



--------------------------------------------------------------------------------

standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Closing Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) Borrowers, jointly and severally, agree to pay to the Administrative Agent,
for its own account, the administrative fees payable in the amounts and at the
times separately agreed upon between Rovi and the Administrative Agent (the
“Administrative Agent Fees”). The Administrative Agent Fees shall be paid on the
dates due, in immediately available funds, to the Administrative Agent. Once
paid, none of the Administrative Agent Fees shall be refundable under any
circumstances.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
Revolving Commitment Fees and participation fees, to the Lenders. Any such fees
paid shall not be refundable under any circumstances.

SECTION 2.06 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.06(c), (i) the Term A
Loans comprising each ABR Borrowing shall bear interest at a rate per annum
equal to the Alternate Base Rate plus the Term A Applicable Margin in effect
from time to time, (ii) the Term B Loans comprising each ABR Borrowing shall
bear interest at a rate per annum equal to the Alternate Base Rate plus the Term
B Applicable Margin in effect from time to time and (iii) the Revolving Loans
comprising each ABR Borrowing shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Revolving Facility Applicable Margin in effect
from time to time.

(b) Eurodollar Loans. Subject to the provisions of Section 2.06(c), (i) the Term
A Loans comprising each Eurodollar Borrowing shall bear interest at a rate per
annum equal to the Adjusted LIBOR Rate for the Interest Period in effect for
such Borrowing plus the Term A Applicable Margin in effect from time to time,
(ii) the Term B Loans comprising each Eurodollar Borrowing shall bear interest
at a rate per annum equal to the Adjusted LIBOR Rate for the Interest Period in
effect for such Borrowing plus the Term B Applicable Margin in effect from time
to time and (iii) Revolving Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBOR Rate for the
Interest Period in effect for such Borrowing plus the Revolving Facility
Applicable Margin in effect from time to time.

(c) Default Rate. Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by Borrowers hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall, to the extent permitted by applicable law, bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of amounts constituting principal of or interest on any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.06 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans of the relevant Class as provided in Section 2.06(a) (in
either case, the “Default Rate”).

 

-51-



--------------------------------------------------------------------------------

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

SECTION 2.07 Termination of Term Loan Commitments. The Term A Commitments and
the Term B Commitments automatically terminated upon the making of the Term A
Loans and the Term B Loans on the Closing Date.

SECTION 2.08 Interest Elections.

(a) Generally. Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, Borrowers may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.08. Borrowers may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. Notwithstanding
anything to the contrary, Borrowers shall not be entitled to request any
conversion or continuation that, if made, would result in more than ten
Eurodollar Borrowings outstanding hereunder at any one time.

(b) Interest Election Request. To make an election pursuant to this
Section 2.08, Borrowers shall deliver, by facsimile, a duly completed and
executed Interest Election Request to the Administrative Agent not later than
the time that a Borrowing Request would be required under Section 2.03 if
Borrowers were requesting a Loan of the Type resulting from such election to be
made on the effective date of such election. Each Interest Election Request
shall be irrevocable. Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

-52-



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrowers shall be deemed to have selected
an Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(c) Automatic Conversion to ABR Borrowing. If an Interest Election Request with
respect to a Eurodollar Borrowing is not timely delivered prior to the end of
the Interest Period applicable thereto, then, at the end of such Interest Period
such Borrowing shall be converted to an ABR Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing, the Administrative Agent or the Required Lenders may require, by
notice to Borrowers, that (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.09 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrowers
may request the issuance of standby or, subject to the limitations set forth in
the definition of “Issuing Bank,” commercial, Letters of Credit denominated in
Dollars for its own account, in a form reasonably acceptable to the Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrowers to, or entered into by the Borrowers
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrowers shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent five (5) Business Days in advance of the requested date of
issuance, amendment, renewal or extension a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Borrowers also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the amount of the LC Exposure shall not exceed
$25,000,000, and (ii) the sum of the amount of the total Revolving Credit
Exposures shall not exceed the Aggregate Revolving Commitment.

 

-53-



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date twelve (12) months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve (12) months after such renewal or extension), and
(ii) the date that is five (5) Business Days prior to the Revolving Facility
Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrowers for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrowers receive notice of such LC
Disbursement; provided that, if such LC Disbursement is not less than
$1,000,000, the Borrowers may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount of such LC Disbursement
and, to the extent so financed, the Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing. If
the Borrowers fail to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrowers in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrowers, in the same manner as provided in
Section 2.02 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.02 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrowers
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Revolving Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrowers of their obligation to reimburse such LC Disbursement.

 

-54-



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
the Borrowers that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrowers by telephone (confirmed by telecopy) upon
the funding of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.06(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

-55-



--------------------------------------------------------------------------------

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.05(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day following the date that the Borrowers receive
notice from the Administrative Agent or the Required Revolving Lenders (or, if
the maturity of the Loans has been accelerated, Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrowers
described in clause (h) or (i) of Section 8.01. Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Revolving Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than 50% of
the total LC Exposure), be applied to satisfy other Obligations. If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three
(3) Business Days after all Events of Default have been cured or waived.

SECTION 2.10 Amortization of Borrowings.

(a) Borrowers shall, jointly and severally, pay to the Administrative Agent,
(i) for the account of the Term A Lenders, on the dates set forth on Part A of
Annex 1, or if any such date is not a Business Day, on the immediately preceding
Business Day (each such date, a “Term A Repayment Date”), a principal amount of
the Term A Loans equal to the amount set forth on Part A of Annex 1 for such
date (as adjusted from time to time pursuant to Section 2.11(l)), together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment, and (ii) for the account of the Term B
Lenders, on the dates set forth on Part B of Annex 1, or if any such date is

 

-56-



--------------------------------------------------------------------------------

not a Business Day, on the immediately preceding Business Day (each such date, a
“Term B Repayment Date”), a principal amount of the Term B Loans equal to the
amount set forth on Part B of Annex 1 for such date (as adjusted from time to
time pursuant to Section 2.11(l)), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.

(b) To the extent not previously paid, all Term A Loans shall be due and payable
on the Term A Maturity Date, all Term B Loans shall be due and payable on the
Term B Maturity Date, all Revolving Loans shall be due and payable on the
Revolving Facility Maturity Date and all Incremental Term Loans shall be due and
payable on the Incremental Term Loan Maturity Date applicable to such
Incremental Term Loans, as applicable.

(c) In the event any Refinancing Term Loans or any Refinancing Revolving Loans
are made, such Refinancing Term Loans or Refinancing Revolving Loans, as the
case may be, shall be repaid in amounts and on dates as agreed between the
Borrowers and the relevant Lenders of such Refinancing Term Loans or Refinancing
Revolving Loans, as applicable, subject to the requirements set forth in
Section 2.19, together, in the case of repayments of Eurodollar Loans, with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.

SECTION 2.11 Optional and Mandatory Prepayments of Loans; Reduction of Revolving
Commitments.

(a) Optional Prepayments. Borrowers shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.11 and Section 2.14; provided that each partial
prepayment shall be in an amount that is an integral multiple of $1.0 million
and not less than $5.0 million or, if less, the outstanding principal amount of
such Borrowing.

(b) Unless previously terminated, the Revolving Commitments shall terminate on
the Revolving Facility Maturity Date.

(c) Borrowers may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 and (ii) Borrowers shall not terminate or reduce the
Revolving Commitments if and to the extent that, after giving effect to any
concurrent prepayment of the Loans in accordance with this Section 2.11, the
amount of the sum of the Revolving Credit Exposures would exceed the Aggregate
Revolving Commitment.

(d) Borrowers shall notify the Administrative Agent of any election to terminate
or reduce the Revolving Commitments under Section 2.11(c) at least three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Revolving
Lenders of the contents thereof. Each notice delivered by Borrowers pursuant to
this Section 2.11(d) shall be irrevocable; provided that a notice of termination
of the Revolving Commitments delivered by the Borrowers may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked or the date of such
termination delayed by Borrowers (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Revolving Commitments shall be made ratably among the Revolving
Lenders in accordance with their respective Revolving Commitments.

 

-57-



--------------------------------------------------------------------------------

(e) In the event that, on or prior to the date that is six months after the
Closing Date, the Borrowers (x) make any prepayment of Term B Loans in
connection with any Repricing Transaction, or (y) effect any amendment of this
Agreement resulting in a Repricing Transaction, the Borrowers shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term B
Lenders, (I) in the case of clause (x), a prepayment premium of 1% of the amount
of the Term B Loans being prepaid and (II) in the case of clause (y), a payment
equal to 1% of the aggregate amount of the applicable Term B Loans outstanding
immediately prior to such amendment which are repaid, refinanced, substituted,
replaced or so amended in such Repricing Transaction. Such amounts shall be due
and payable on the date of effectiveness of such Repricing Transaction.

(f) In the event and on each occasion on or prior to the Maturity Date that the
sum of the Revolving Exposures exceeds the total Revolving Commitments, the
Borrowers shall prepay Revolving Borrowings in an aggregate amount equal to such
excess; provided that if no Revolving Borrowings are outstanding and the LC
Exposure exceeds the total Revolving Commitments, the Borrowers shall provide
cash collateral in an aggregate amount equal to such excess in accordance with
Section 2.09(j).

(g) Asset Sales. Not later than five Business Days following the receipt of any
Net Cash Proceeds of any Asset Sale by Holdings or any of its Subsidiaries
(other than Foreign Subsidiaries, provided that such Net Cash Proceeds of any
Asset Sale by such Foreign Subsidiaries is not permitted under any applicable
Requirements of Law to be transferred into the United States or the transfer
thereof would or could reasonably be expected to result in any material transfer
or other Tax or trigger a material increase in Tax on Holdings or any of its
Subsidiaries) consummated on or after the Closing Date, Borrowers shall make or
cause to be made prepayments in accordance with Sections 2.11(l) and (m) in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that:

(i) no such prepayment shall be required under this Section 2.11(g) with respect
to (A) any Asset Sale permitted by Section 6.06(a), (c), (d), (f), (g), (h) (in
the case of clause (h), to the extent that the aggregate consideration (other
than consideration that is contingent upon the ultimate success of such
assignee’s commercialization of such Intellectual Property) is less than $15.0
million with respect to each long-term exclusive license or assignment (or in
the case of related long-term exclusive licenses or assignments, each family or
other group of such exclusive licenses or assignments)), (i), (j), (k), (m),
(n) or (p), or (B) Asset Sales for fair market value resulting in no more than
$15.0 million in Net Cash Proceeds per Asset Sale (or series of related Asset
Sales) and less than $40.0 million in Net Cash Proceeds in any fiscal year; and

(ii) so long as no Event of Default shall then exist or would arise therefrom
and the amount of such Net Cash Proceeds from such Asset Sale (or series of
related Asset Sales) shall not exceed $100.0 million, such proceeds shall not be
required to be so applied on such date to the extent that the Borrowers shall
have delivered an Officers’ Certificate to the Administrative Agent on or prior
to such date stating that such Net Cash Proceeds are expected to be reinvested
in fixed, capital or other long-term assets used or useful in the business of
Holdings or any of its Subsidiaries within 12 months following the date of such
Asset Sale or, if some or all of such Net Cash Proceeds are scheduled to be
received more than 12 months after such Asset Sale, within 12 months following
the receipt thereof (which Officers’ Certificate shall set forth the estimates
of the proceeds to be so expended); provided that if all or any portion of such
Net Cash Proceeds is not so reinvested within either such 12-month period and
Holdings, such unused portion shall be applied on the last day of such period as
a mandatory prepayment as provided in this Section 2.11(g); provided, further,
that if the property subject to such Asset Sale constituted Collateral, then all
property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.11 and 5.12.

 

-58-



--------------------------------------------------------------------------------

(h) Debt Issuance. Not later than three Business Days following the receipt of
any Net Cash Proceeds of any Debt Issuance by Holdings or any of its
Subsidiaries, Borrowers shall make or cause to be made prepayments in accordance
with Section 2.11(l) and (m) in an aggregate amount equal to 100% of such Net
Cash Proceeds.

(i) [Reserved].

(j) Casualty Events. Not later than five Business Days following the receipt of
any Net Cash Proceeds from a Casualty Event by Holdings or any of its
Subsidiaries, Borrowers shall make or cause to be made prepayments in accordance
with Section 2.11(l) and (m) in an aggregate amount equal to 100% of such Net
Cash Proceeds; provided that:

(i) so long as no Default shall then exist or arise therefrom, such proceeds
shall not be required to be so applied on such date to the extent that, in the
event such Net Cash Proceeds shall exceed $15.0 million in any fiscal year,
Holdings shall have delivered an Officers’ Certificate to the Administrative
Agent on or prior to such date stating that such proceeds are expected to be
used (it being understood that to the extent such Net Cash Proceeds do not
exceed $15.0 million in any fiscal year, no such Officer’s Certificate or
prepayment shall be required) to repair, replace or restore any property in
respect of which such Net Cash Proceeds were paid or to reinvest in other fixed
or capital assets used or useful in the business of Holdings or any of its
Subsidiaries no later than 12 months following the date of receipt of such
proceeds; provided that if the property subject to such Casualty Event
constituted Collateral under the Security Documents, then all property purchased
with the Net Cash Proceeds thereof pursuant to this subsection shall be made
subject to the Lien of the applicable Security Documents in favor of the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Sections 5.11 and 5.12; and

(ii) if any portion of such Net Cash Proceeds shall not be so applied within
such 12-month period and such Net Cash Proceeds exceed $15.0 million, such
unused portion shall be applied on the last day of such period as a mandatory
prepayment as provided in this Section 2.11(j).

(k) Excess Cash Flow. No later than five Business Days after the date on which
the financial statements with respect to each fiscal year of Holdings are or are
required to be delivered pursuant to Section 5.01(a) (without giving effect to
any grace period applicable thereto), commencing with the fiscal year ending
December 31, 2015, Borrowers shall make or cause to be made prepayments of Term
Loans in accordance with Sections 2.11(l) and (m) in an aggregate amount equal
to 50.0% of Excess Cash Flow for the Excess Cash Flow Period then last ended,
less any voluntary prepayments made pursuant to Section 2.11(a) during such
Excess Cash Flow Period (including, in each case, the aggregate amount of all
optional repayments of Revolving Loans pursuant to Section 2.11(a) made during
such Excess Cash Flow Period that are accompanied by an equivalent permanent
reduction in the Revolving Commitments). Notwithstanding the foregoing, if the
Total Secured Leverage Ratio as of the last day of such fiscal year is less than
2.50 to 1.00, then no payment under this Section 2.11(k) shall be required for
such fiscal year.

 

-59-



--------------------------------------------------------------------------------

(l) Application of Prepayments. Except as may be otherwise specified in any
Refinancing Amendment (with respect to the Class of Refinancing Term Loans or
Refinancing Revolving Loans subject to such Refinancing Amendment; provided that
such Refinancing Amendment shall not provide for better than pro rata treatment
for such Class of Refinancing Term Loans or Refinancing Revolving Loans, as the
case may be, with respect of each other Class of Loans), each prepayment of
Loans pursuant to Section 2.11(g), (h), (j) or (k) shall be applied (A) first,
to the Term Loans, ratably to each Class thereof (provided that any prepayment
of Loans with the Net Cash Proceeds of any Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced
Debt) and (B) after all Term Loans have been repaid in full, to the Revolving
Loans, with a simultaneous reduction of the Revolving Commitments in an equal
amount. Subject to the foregoing, Borrowers shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to Section 2.11(m), subject to the provisions of
Section 2.11(l). Any prepayments of Loans pursuant to Section 2.11(g), (h),
(j) or (k) shall be applied to reduce scheduled installments of principal
required under Section 2.10, (i) with respect of Term A Loans, first, in direct
order to the next scheduled installment of principal due on the next annual
Repayment Date occurring following such prepayment and, second, on a pro rata
basis among the installments of principal remaining to be made on each other
Repayment Date, (ii) with respect of Term B Loans, first, in direct order to the
scheduled installments of principal due on the next four (4) quarterly Repayment
Dates occurring following such prepayment and, second, on a pro rata basis among
the installments of principal remaining to be made on each other Repayment Date,
and (iii) with respect to any Refinancing Term Loans or Refinancing Revolving
Loans, as specified in the applicable Refinancing Amendment. For the avoidance
of doubt, any prepayments of Loans pursuant to Section 2.11(a) shall be applied
as specified by Borrowers.

Subject to the first sentence of this Section 2.11(l), amounts to be applied
pursuant to this Section 2.11 to the prepayment of Loans shall be applied first
to reduce outstanding ABR Loans. Any amounts remaining after each such
application shall be applied to prepay Eurodollar Loans. Notwithstanding the
foregoing, if the amount of any prepayment of Loans required under this
Section 2.11 shall be in excess of the amount of the ABR Loans at the time
outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrowers, the Excess Amount shall
be either (A) to the extent the date of the next expiring Interest Period with
respect to Eurodollar Loans is no greater than 90 days after the date of
prepayment of Loans pursuant to this Section 2.11, deposited in an escrow
account on terms satisfactory to the Collateral Agent and applied to the
prepayment of Eurodollar Loans on the last day of the then next-expiring
Interest Period for Eurodollar Loans; provided that (i) interest in respect of
such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount shall have been used in full to repay such Loans and (ii) at any
time while a Default has occurred and is continuing, the Administrative Agent
may, and upon written direction from the Required Lenders shall, apply any or
all proceeds then on deposit to the payment of such Loans in an amount equal to
such Excess Amount or (B) prepaid immediately, together with any amounts owing
to the Lenders under Section 2.14; provided that if the next expiring Interest
Period with respect to Eurodollar Loans is greater than 90 days after the date
of prepayment of Loans pursuant to this Section 2.11, then such Eurodollar Loans
shall be prepaid immediately as set forth in clause (B) above.

(m) Notice of Prepayment. Borrowers shall notify the Administrative Agent by
written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable;
provided that a notice of

 

-60-



--------------------------------------------------------------------------------

termination of the Revolving Commitments delivered by the Borrowers may state
that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be revoked or the date of such
prepayment delayed by Borrowers (by notice to the Administrative Agent on or
prior to the specified prepayment date) if such condition is not satisfied. Each
such notice shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of optional prepayment may state that such notice is
conditional upon the consummation of an acquisition or sale transaction or upon
the effectiveness of other credit facilities or the receipt of the proceeds from
the issuance of other Indebtedness, in which case such notice of prepayment may
be revoked by Borrowers (by notice to the Administrative Agent on or prior to
the specified date of prepayment if such condition is not satisfied); provided,
further, notwithstanding anything to the contrary contained herein, Borrowers
shall remain, jointly and severally, liable for any fees loss, cost or expense
of any failure to prepay (whether or not such condition is satisfied) in
accordance with Section 2.14. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Credit Extension of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.11. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.

SECTION 2.12 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrowers
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.13 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate) or any
Issuing Bank;

 

-61-



--------------------------------------------------------------------------------

(ii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Other Taxes and (C) Excluded Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations or its deposits, reserves, other liabilities or capital attributable
thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to the Administrative Agent, such Lender or such Issuing Bank of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by the Administrative Agent, such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), in each
case by or in an amount which the Administrative Agent or such Lender in its
sole judgment deems material in the context of this Agreement and its Loans or
participations in Letters of Credit hereunder, then the Borrowers will pay to
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy or liquidity), by an amount which such Lender in its sole
judgment deems to be material in the context of this Agreement and its Loans,
Commitments and participations in Letters of Credit hereunder, then from time to
time the Borrowers will pay to such Lender or such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrowers and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or such Issuing Bank the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Delay in Requests. If any Lender or any Issuing Bank becomes entitled to
claim any amounts pursuant to clauses (a) or (b) or this Section 2.13, such
Lender or such Issuing Bank, as the case may be, shall use reasonable efforts to
notify Borrowers (with a copy to the Administrative Agent) as promptly as
practicable of the event by reason of which it has become so entitled; provided
that any failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or an Issuing

 

-62-



--------------------------------------------------------------------------------

Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.14 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan
earlier than the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto or (d) the assignment of any Eurodollar
Loan earlier than the last day of the Interest Period applicable thereto as a
result of a request by Borrowers pursuant to Section 2.17(b), then, in any such
event, Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event (but not loss of margin). In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurodollar
Loan had such event not occurred, at the Adjusted LIBOR Rate that would have
been applicable to such Eurodollar Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Eurodollar Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.14 shall be delivered to Borrowers (with a copy to
the Administrative Agent) and shall be conclusive and binding absent manifest
error. Borrowers shall pay such Lender the amount shown as due on any such
certificate within 15 days after receipt thereof.

SECTION 2.15 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrowers shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or reimbursements of LC Disbursements or of amounts payable under
Sections 2.13, 2.14, 2.16 or 10.03, or otherwise) on or before the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 2:00 p.m., New York City
time), on the date when due, in immediately available funds, without setoff,
deduction or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices at One New York Plaza, New York, New York 10004, except payment to be
made directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.13, 2.14, 2.16 and 10.03 shall be made directly
to the persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars, except as expressly specified
otherwise.

 

-63-



--------------------------------------------------------------------------------

(b) Pro Rata Treatment.

(i) Each payment by Borrowers of interest in respect of the Loans of any Class
shall be applied to the amounts of such obligations owing to the Lenders of such
Class pro rata according to the respective amounts then due and owing to such
Lenders.

(ii) Each payment on account of principal of the Loans in respect of any Class
of Loans shall be allocated among the Lenders of such Class pro rata based on
the principal amount of the Loans of such Class held by such Lenders.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties. It is
understood that the foregoing does not apply to any adequate protection payments
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar proceeding, and that the Administrative Agent may, subject to any
applicable federal, state or foreign bankruptcy, insolvency, receivership or
similar orders, distribute any adequate protection payments it receives on
behalf of the Lenders to the Lenders in its sole discretion (i.e., whether to
pay the earliest accrued interest, all accrued interest on a pro rata basis or
otherwise).

(d) Sharing of Setoff. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans, participations in LC Disbursements or other
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans, participations in LC Disbursements and accrued
interest thereon or other Obligations greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans, participations in LC Disbursements and
such other obligations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans, participations in LC Disbursements
and other amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by either Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
Holdings or any Subsidiary thereof (as to which the provisions of this paragraph
shall apply).

 

-64-



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.15(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.15(d) to share in the benefits of the recovery
of such secured claim.

(e) Borrower Default. Unless the Administrative Agent shall have received notice
from Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that Borrowers will not make such payment, the Administrative Agent may assume
that Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if Borrowers have not
in fact made such payment, then each of the Lenders or such Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

SECTION 2.16 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes except
as required by any applicable Requirements of Law. If any applicable
Requirements of Law require (as determined in the good faith discretion of an
applicable withholding agent) the deduction or withholding of any Indemnified
Taxes or any Other Taxes by any Loan Party or the Administrative Agent from such
payments, then (i) the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 2.16) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions or withholdings and (iii) the applicable withholding
agent shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Requirements of Law.

(b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above, Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) Indemnification by Borrowers. Borrowers shall jointly and severally
indemnify the Administrative Agent and each Lender, within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.16) imposed on or
asserted against the Administrative Agent or such Lender (or, in the case of any
Lender that is treated as a domestic partnership for U.S. federal income tax
purposes, such Lender’s partners) by any Governmental

 

-65-



--------------------------------------------------------------------------------

Authority or otherwise payable by the Administrative Agent or such Lender or
such Lender’s partner (as determined in the good faith sole discretion of the
Administrative Agent or such Lender or such Lender’s partner) and reasonable
expenses arising therefrom or with respect thereto, regardless of whether such
Indemnified Taxes or Other Taxes were correctly or legally imposed, asserted or
otherwise determined to be payable. A certificate as to the amount of such
payment or liability delivered to Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, along with a reasonably detailed explanation or calculation
of such payment or liability, or such other evidence that such Indemnified Taxes
or Other Taxes have been imposed or assessed or otherwise become payable as
Borrowers may reasonably request, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrowers to a Governmental Authority, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders.

(i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to Borrowers (with a copy to the Administrative Agent), at the time or
times prescribed by applicable Requirements of Law or reasonably requested by
any Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by any Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
any Borrower or the Administrative Agent as will enable Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, in the case of any
withholding tax other than U.S. federal withholding taxes, the completion,
execution and submission of such forms shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrowers or the Administrative Agent), executed originals
of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax.

(B) Each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of any Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

-66-



--------------------------------------------------------------------------------

(i) duly completed copies of Internal Revenue Service Form W-8BEN, Form W-8BEN-E
or any successor form claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a non-bank tax
certificate, in substantially the form of Exhibit M to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code related to any Borrower and
(y) duly completed copies of Internal Revenue Service Form W-8BEN, Form W-8BEN-E
or any successor form,

(iv) to the extent a Foreign Lender is not the beneficial owner for U.S. federal
income tax purposes (for example, where the Foreign Lender is a partnership or
participating Lender granting a typical participation), Internal Revenue Service
Form W-8IMY, accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E, non-bank
tax certificate, Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a non-bank tax certificate, in substantially the same
form of Exhibit M, on behalf of such beneficial owner(s), or

(v) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrowers to determine
the withholding or deduction required to be made.

(C) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by any Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary

 

-67-



--------------------------------------------------------------------------------

for the Borrowers and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (C), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

In addition, each Foreign Lender agrees that from time to time after the date it
becomes a Foreign Lender, when a lapse in time or change in the Foreign Lender’s
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will, to the extent legally able to do so, deliver to
Borrowers and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI, Form W-8BEN (or Form
W-8BEN-E) (with respect to the benefits of any income tax treaty), a non-bank
tax certificate and a Form W-8BEN (or Form W-8BEN-E) (with respect to the
portfolio interest exemption) or Internal Revenue Service Form W-8IMY, as the
case may be, and such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States federal withholding tax with respect to payments
under the Loan Documents or promptly notify Borrowers and the Administrative
Agent of any change in the Non-U.S. Lender’s circumstances which would modify or
render invalid any previously claimed exemption or reduction.

(f) Treatment of Certain Refunds. Upon the reasonable request of any Loan Party,
the Lenders and the Administrative Agent agree to use their reasonable efforts
to cooperate with such Loan Party (at such Loan Party’s expense) in obtaining a
refund of any Indemnified Taxes or Other Taxes paid by such Loan Party, whether
directly to a Governmental Authority or pursuant to Section 2.16(c), that such
Loan Party reasonably believes were not correctly or legally asserted by the
relevant Governmental Authority so long as the Lender or the Administrative
Agent, as the case may be, determines in good faith that the efforts would not
result in any unreimbursed costs, expenses or be otherwise materially
disadvantageous to it. If the Administrative Agent or a Lender determines, in
its sole discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by Borrowers or with respect to
which Borrowers have paid additional amounts pursuant to this Section 2.16, it
shall promptly pay to Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrowers
under this Section 2.16 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that Borrowers, upon the request of the
Administrative Agent or such Lender, agree to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Such Lender or the Administrative Agent, as the case may
be, shall at any Borrower’s reasonable request, provide Borrowers with a copy of
any notice of assessment or other evidence reasonably satisfactory to Borrowers
of the requirement to repay such refund received from the relevant taxing
authority. This paragraph shall not be construed to require the Administrative
Agent or any Lender to make available its Tax Returns (or any other information
relating to its taxes that it deems confidential) to Borrowers or any other
person. Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to Borrowers the payment of which would place such
Lender in a less favorable net after-tax position than such Lender would have
been in if the additional amounts giving rise to such refund of any Indemnified
Taxes or Other Taxes had never been paid.

 

-68-



--------------------------------------------------------------------------------

(g) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.04(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

(h) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.16, the term “Lender” includes
any Issuing Bank.

SECTION 2.17 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Before or reasonably promptly
after any Lender requests compensation under Section 2.13, or requires Borrowers
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, or if any Lender has become a
Defaulting Lender, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.13 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to Borrowers shall be conclusive absent manifest error.

(b) Replacement of Lenders. If (w) any Lender requests compensation under
Section 2.13, (x) Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, (y) any Lender defaults in its obligation to fund Loans hereunder
or (z) any Lender shall decline to consent to any modification or waiver
hereunder requiring 100% of the Lenders affected thereby (or of an affected type
or the type set forth in clauses (i) through (xiv) of Section 10.02(b) to
consent thereto) and, in such case the Required Lenders have already consented
thereto, then Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.04), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.13 or
Section 2.16) and obligations under this Agreement and the other Loan Documents
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

 

-69-



--------------------------------------------------------------------------------

(i) Borrowers shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.04(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.14 and including any premium under Section 2.11(e), assuming for this
purpose that the Loans of such Lender were being prepaid) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

Upon receipt by the applicable Lender of all amounts required to be paid to such
Lender pursuant to this Section 2.17(b), the Administrative Agent shall be
entitled (but not obligated) and authorized to execute an Assignment and
Assumption on behalf of such Lender, and any such Assignment and Assumption so
executed by the Administrative Agent and assignee shall be effective for
purposes of this Section 2.17(b) and Section 10.04. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrowers to require such assignment and delegation cease to apply.

SECTION 2.18 Increase in Commitments.

(a) Borrower Request. Borrowers may by written notice to the Administrative
Agent elect to request (x) the establishment of one or more commitments to make
additional Term Loans after the Closing Date (each, an “Incremental Term Loan
Commitment”) or (y) one or more increases in the amount of the Revolving
Commitments (each such increase, a “Revolving Commitment Increase” and, together
with any Incremental Term Commitments, a “Credit Increase”) in an amount not in
excess of $300.0 million in the aggregate and not less than $50.0 million
individually. Each such notice shall specify (i) the date (each, an “Incremental
Effective Date”) on which Borrowers propose that the Credit Increases shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent and (ii) the
identity of each Eligible Assignee to whom Borrowers propose any portion of such
Credit Increases be allocated and the amounts of such allocations; provided that
any existing Lender approached to provide all or a portion of the Credit
Increases may elect or decline, in its sole discretion, to provide such Credit
Increase. Upon each increase in the Revolving Commitments pursuant to this
Section, (x) each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
Revolving Lender providing a portion of the Revolving Commitment Increase (each
a “Incremental Revolving Lender”) in respect of such increase, and each such
Incremental Revolving Lender will automatically and without further act be
deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding Letters of Credit such that, after giving effect to
each such deemed assignment and assumption of participations, the percentage of
the aggregate outstanding participations hereunder in

 

-70-



--------------------------------------------------------------------------------

Letters of Credit held by each Revolving Lender (including each such Incremental
Revolving Lender) will equal the percentage of the aggregate Revolving
Commitments of all Revolving Lenders represented by such Revolving Lender’s
Revolving Commitment and (y) if, on the date of such increase, there are any
Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Revolving Commitment Increase be prepaid from the proceeds
of additional Revolving Loans made hereunder (reflecting such increase in
Revolving Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Loans being prepaid and any costs incurred by any
Revolving Lender in accordance with Section 2.14.

(b) Conditions. The Credit Increases shall become effective, as of such
Incremental Effective Date; provided that:

(i) each of the conditions set forth in Sections 4.02(a) through (d) shall be
satisfied;

(ii) no Default shall have occurred and be continuing or would result from
giving effect to such Credit Increases or any Credit Extension to be made on the
Incremental Effective Date or the use of proceeds thereof;

(iii) after giving effect on a Pro Forma Basis (A) to such Credit Increases and
any Credit Extension to be made on the Incremental Effective Date and (B) to any
change in Consolidated EBITDA and any increase in Indebtedness resulting from
the consummation of any Permitted Acquisitions or Asset Sales occurring after
the beginning of the then current Test Period but prior to or concurrently with
such Credit Extension and, in each case, the use of proceeds therefrom as of the
date of the most recent financial statements delivered pursuant to
Section 5.01(a) or (b), (x) Holdings shall be in compliance with each of the
covenants set forth in Section 6.10(a) and (b) for the Test Period then last
ended and (y) after giving effect to such Credit Increases and the Incremental
Term Loans (as defined below), the Total Secured Leverage Ratio of Holdings
shall not exceed 3.50:1.00; provided that this clause (b)(iii)(y) shall not
apply as a condition to the first $50,000,000 of Credit Increases and
Incremental Term Loans after the Closing Date; and

(iv) Borrowers shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.

(c) Terms of Credit Increases and Incremental Term Loans. The terms and
provisions of Loans made pursuant to the Credit Increases shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (such Loans being designated as either “Additional Term A Loans” or
“Additional Term B Loans”; each Additional Term A Loan and Additional Term B
Loan, an “Incremental Term Loan” and, collectively, “Incremental Term Loans”)
shall be, except as otherwise set forth herein or in the Increase Joinder,
(A) in the case of Additional Term A Loans, identical to the Term A Loans and
(B) in the case of Additional Term B Loans, identical to the Term B Loans;

(ii) terms and provisions of Revolving Commitments made pursuant to Revolving
Commitment Increases (such Revolving Commitments being designated as “Additional
Revolving Commitments”) and Revolving Loans made pursuant to Revolving
Commitment Increases (such Loans being designated as “Additional Revolving
Loans”) shall be, except as otherwise set forth herein or in the Increase
Joinder, identical to the Revolving Commitments or the Revolving Loans, as
applicable;

 

-71-



--------------------------------------------------------------------------------

(iii) (x) the Weighted Average Life to Maturity of any Incremental Term Loans
shall be (A) in the case of Additional Term A Loans, no shorter than the
Weighted Average Life to Maturity of the existing Term A Loans and (B) in the
case of Additional Term B Loans, no shorter than the Weighted Average Life to
Maturity of the existing Term B Loans and (y) (A) Revolving Commitment Increases
shall not mature earlier than the Revolving Facility Maturity Date and (B) the
effectiveness of any Revolving Commitment Increase, together with the
effectiveness of any Refinancing Amendment, shall not result in there being more
than three separate maturity dates in effect for all Revolving Commitments;

(iv) the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the Final Maturity Date;

(v) in the event that the All-in Yield for any (A) Additional Term A Loans is
more than 0.50% per annum greater than the All-in Yield for the Term A Loans,
then the Term A Applicable Margin for the Term A Term Loans shall be increased
to the extent necessary so that the All-in Yield for such Additional Term A
Loans shall not be more than 0.50% per annum greater than the All-in Yield for
the Term A Loans, (B) Additional Term B Loans is more than 0.50% per annum
greater than the All-in Yield for the Term B Loans, then the Term B Applicable
Margin for the Term B Loans shall be increased to the extent necessary so that
the All-in Yield for such Additional Term B Loans shall not be more than
0.50% per annum greater than the All-in Yield for the Term B Loans and
(C) Additional Revolving Loans is more than 0.50% per annum greater than the
All-in Yield for the Revolving Loans, then the Revolving Facility Applicable
Margin for the Revolving Loans shall be increased to the extent necessary so
that the All-in Yield for such Additional Revolving Loans shall not be more than
0.50% per annum greater than the All-in Yield for the Revolving Loans; and

(vi) to the extent that (x) the terms and provisions of Incremental Term Loans
are not identical to the Term Loans, (y) Revolving Commitment Increases are not
identical to the Revolving Commitments or (z) Additional Revolving Loans are not
identical to the Revolving Loans then outstanding (except to the extent
permitted by clauses (iii) or (v) above), they shall be reasonably satisfactory
to the Administrative Agent.

The Credit Increases shall be effected by a joinder agreement (the “Increase
Joinder”) executed by Borrowers, the Administrative Agent and each Lender making
such Credit Increase, in form and substance satisfactory to each of them. The
Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.18. In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Loans shall be deemed,
unless the context otherwise requires, to include references to Loans made
pursuant to Credit Increases, Incremental Term Loans and Additional Revolving
Loans made pursuant to this Agreement.

(d) Making of Incremental Term Loans. On any Incremental Effective Date on which
Incremental Term Loan Commitments for Incremental Term Loans are effective,
subject to the satisfaction of the foregoing terms and conditions, each Lender
of such Incremental Term Loan Commitment shall make an Incremental Term Loan to
Borrowers in an amount equal to its Incremental Term Loan Commitment.

 

-72-



--------------------------------------------------------------------------------

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this Section 2.18 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents, except that the Incremental Term Loans may be subordinated in right
of payment or the Liens securing the Incremental Term Loans may be subordinated,
in each case, as set forth in the Increase Joinder. The Loan Parties shall take
any actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such Loans or any such Incremental Term Loan
Commitments.

SECTION 2.19 Refinancing Amendments.

(a) At any time after the Closing Date, Holdings may obtain, from any Lender or
any Additional Lender, Credit Agreement Refinancing Indebtedness in the form of
(x) Refinancing Term Loans or Refinancing Term Loan Commitments in respect of
all or any portion of any Class of Term Loans then outstanding under this
Agreement (which for purpose of this clause (x) will be deemed to include any
then outstanding Refinancing Term Loans) or (y) Refinancing Revolving Loans or
Refinancing Revolving Commitments in respect of all or any portion of any
Revolving Loans (and the unused Revolving Commitments) then outstanding under
this Agreement (which for the purposes of this clause (y) will be deemed to
include any then outstanding Refinancing Revolving Loans and any Refinancing
Revolving Commitments) pursuant to a Refinancing Amendment; provided that such
Refinancing Term Loans, Refinancing Revolving Loans and Refinancing Revolving
Commitments (A) will rank pari passu in right of payment and of security with
the other Loans and Commitments hereunder, (B) will have such pricing (including
interest rates, rate floors, fees, original issue discounts and premiums) and,
subject to Section 2.11, optional and mandatory prepayment terms as may be
agreed by the Borrowers and the Lenders thereof, (C) (x) with respect to
Refinancing Revolving Loans or Refinancing Revolving Commitments, will have a
maturity date that is not prior to the Revolving Facility Maturity Date and
(y) with respect to the Refinancing Term Loans, will have a maturity date that
is not prior to the maturity date of, and will have a Weighted Average Life to
Maturity that is not shorter than, the Class of Loans being refinanced and
(D) will have terms and conditions that are otherwise consistent with the
applicable requirements set forth in the definition of “Credit Agreement
Refinancing Indebtedness.”

(b) In the case of any partial refinancing of any Class of Loans or Commitments
made pursuant to this Section 2.19 other than with Refinancing Term Loans,
Refinancing Revolving Loans or Refinancing Revolving Commitments, in the event
that the All-in Yield for such Credit Agreement Refinancing Indebtedness
incurred with respect of such partial refinancing is more than 0.50% per annum
greater than the All-in Yield for the Class of Loans or Commitments being
partially refinanced, then the Applicable Margin in respect of such Loans or
Commitments of the same Class not so refinanced shall be increased to the extent
necessary so that the All-in Yield for such Credit Agreement Refinancing
Indebtedness shall not be more than 0.50% per annum greater than the All-in
Yield for such Loans.

(c) The effectiveness of any Refinancing Amendment shall be subject to
satisfaction, on the date thereof (each, a “Refinancing Amendment Closing
Date”), of each of the conditions set forth in such Refinancing Amendment. Each
Class of Credit Agreement Refinancing Indebtedness incurred

 

-73-



--------------------------------------------------------------------------------

under this Section 2.19 shall be in an aggregate principal amount that is
(x) not less than $15,000,000 and (y) an integral multiple of $5,000,000 in
excess thereof (or such lesser amount of Indebtedness being Refinanced as is
then outstanding). Any Refinancing Amendment may provide for the issuance of
Letters of Credit for the account of the Borrowers, pursuant to any Refinancing
Revolving Credit Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit under the
Revolving Commitments hereunder. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Refinancing Term
Loans, Refinancing Term Loan Commitments, Refinancing Revolving Loans and/or
Refinancing Revolving Commitments). In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Bank, participations
in Letters of Credit expiring on or after the Revolving Facility Maturity Date
shall be reallocated from Revolving Lenders holding Revolving Commitments
hereunder to Revolving Lenders holding extended revolving commitments in
accordance with the terms of such Refinancing Amendment; provided, however, that
such participation interests shall, upon receipt thereof by the relevant
Refinancing Revolving Lenders holding Refinancing Revolving Commitments, be
deemed to be participation interests in respect of such Revolving Commitments
and the terms of such participation interests (including, without limitation,
the commission applicable thereto) shall be adjusted accordingly.

(d) Notwithstanding anything contained in Section 10.02 to the contrary, any
Refinancing Amendment may, without the consent of any Lender not providing
Credit Agreement Refinancing Indebtedness on such Refinancing Amendment Closing
Date, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrowers to effect the provision of this Section 2.19.

SECTION 2.20 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders, Required Term
A Lenders, Required Term B Lenders, Required Pro Rata Lenders or Required
Revolving Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ LC Exposure with respect to such Defaulting
Lender in accordance with Section 2.09(j); fourth, as the Borrowers may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as

 

-74-



--------------------------------------------------------------------------------

required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future LC Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.09(j); sixth, to the
payment of any amounts owing to the Lenders or the Issuing Banks as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or the
Issuing Banks against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Obligations are held by the
Lenders pro rata in accordance with the Revolving Commitments without giving
effect to Section 2.20(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.20(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Revolving Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive fees with respect to its
LC Exposures for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.09(j).

(C) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Exposures that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each Issuing Bank, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s LC Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

-75-



--------------------------------------------------------------------------------

(iv) Reallocation of Participations to Reduce LC Exposure. All or any part of
such Defaulting Lender’s participation in LC Exposures shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment. If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
Cash Collateralize the Issuing Banks’ LC Exposure in accordance with the
procedures set forth in Section 2.09(j).

(b) Defaulting Lender Cure. If Borrowers, the Administrative Agent and Issuing
Bank agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to
Section 2.20(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no LC Exposure after giving
effect thereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Extension, each Loan Party represents and warrants to
the Administrative Agent, the Collateral Agent and each of the Lenders that:

SECTION 3.01 Organization; Powers. Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its property and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except to the extent
that any failure under clauses (b) through (c) to comply therewith, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

-76-



--------------------------------------------------------------------------------

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action on the part of such Loan Party. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03 No Conflicts. The Transactions (a) do not require any material
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents and (iii) consents, approvals, registrations, filings, permits or
actions the failure to obtain or perform which could not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate the Organizational
Documents of any Company, (c) will not violate any Requirement of Law, (d) will
not violate or result in a default or require any consent or approval under any
indenture or financing agreement or instrument, or any other material agreement
binding upon any Company or its property, or give rise to a right thereunder to
require any payment to be made by any Company, except for violations, defaults
or the creation of such rights that could not reasonably be expected to result
in a Material Adverse Effect, and (e) will not result in the creation or
imposition of any Lien on any property of any Company, except Liens created by
the Loan Documents and Permitted Liens.

SECTION 3.04 Financial Statements; Projections.

(a) Historical Financial Statements. Rovi has heretofore delivered to the
Lenders (if disclosed in SEC Filings, such statements are deemed delivered to
the Lenders) the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Rovi, in each case (i) as of and for the
fiscal years ended December 31, 2011, December 31, 2012 and December 31, 2013,
audited by and accompanied by the unqualified opinion of Ernst & Young LLP and
(ii) as of and for the fiscal quarter (and period of the fiscal year) ended
March 31, 2014, unaudited, but certified by its chief financial officer. Such
financial statements and all financial statements delivered pursuant to
Sections 5.01(a) and (b) have been prepared in accordance with GAAP and present
fairly and accurately the financial condition and results of operations and cash
flows of Rovi, in each case as of the dates and for the periods to which they
relate (subject, in the case of financial statements referred to in clause (ii),
to normal year-end audit adjustment and the absence of footnotes).

(b) No Liabilities; Material Changes. Except as set forth in the financial
statements referred to in Section 3.04(a), as of the Closing Date, there are no
liabilities of any Company of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, which could reasonably be expected to
result in a Material Adverse Effect, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability, other than liabilities under the Loan Documents. Since
March 31, 2014, no event, change or circumstance has occurred that, individually
or in the aggregate, has had or could reasonably be expected to result in a
Material Adverse Effect.

 

-77-



--------------------------------------------------------------------------------

(c) Forecasts. The forecasts of financial performance of Holdings and its
Subsidiaries in the financial model furnished to the Lenders have been prepared
in good faith by Holdings and based on assumptions believed by Holdings to be
reasonable in light of the facts and circumstances known to Holdings at the time
of preparation thereof.

SECTION 3.05 Properties.

(a) Generally. Each Company has good title to, or valid leasehold interests in,
all its property material to its business, free and clear of all Liens except
for, in the case of Collateral, Permitted Collateral Liens and, in the case of
all other material property, Permitted Liens and minor irregularities or
deficiencies in title that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The tangible property
of the Companies, taken as a whole, is in good operating order, condition and
repair (ordinary wear and tear excepted).

(b) Real Property. Schedules 7(a) and 7(b) to the Perfection Certificate dated
the Closing Date contain a true and complete list of each interest in Real
Property (i) owned by any Loan Party as of the Closing Date and describes the
type of interest therein held by such Loan Party and (ii) leased, subleased or
otherwise occupied or utilized by any Loan Party, as lessee, sublessee,
franchisee or licensee, as of the Closing Date and describes the type of
interest therein held by such Loan Party.

(c) No Casualty Event. No Company has received any notice of, nor has any
knowledge of, the occurrence or pendency or contemplation of any Casualty Event
affecting all or any material portion of its property. No Mortgage encumbers
improved Real Property that is located in an area that has been identified by
the Secretary of Housing and Urban Development or the Federal Emergency
Management Agency (or any successor agency) as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968 (as now
or hereafter in effect or successor act thereto) unless flood insurance
available under such Act has been obtained in accordance with Section 5.04.

(d) Collateral. Each Loan Party owns or has rights to use all of the Collateral
(other than Intellectual Property) and all rights with respect to any of the
foregoing used in, necessary for or material to such Loan Party’s business as
currently conducted. The use by such Loan Party of such Collateral and all such
rights with respect to the foregoing do not infringe on the rights of any person
other than such infringement which could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. No claim has been
made in writing and remains outstanding that such Loan Party’s use of any
Collateral (other than Intellectual Property) does or may violate the rights of
any third party that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.06 Intellectual Property.

(a) Ownership/No Claims. Each Loan Party owns, is licensed to use, possesses the
right to use in accordance with industry practice or could obtain on
commercially reasonable terms such rights to use, all Intellectual Property
Rights necessary for the conduct of its business as presently conducted, except
for those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. Each
item of Registered Intellectual Property identified on Schedules 11(a), 11(b),
or 11(d) to the Perfection Certificate is owned by one of the Loan Parties
(“Borrower Registered Intellectual Property”). Except as set forth in Schedule
3.06(a), as of the Closing Date, there are no pending proceedings by any person
directly challenging the validity or enforceability of any Borrower Registered
Intellectual Property that could reasonably be expected to

 

-78-



--------------------------------------------------------------------------------

result in a Material Adverse Effect. The use of such Intellectual Property by
each Loan Party does not, to the knowledge of such Loan Party, infringe the
rights of any person, except for such claims and infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect or that are set forth in Schedule 3.06(a).

(b) Registrations. Except (x) pursuant to licenses and other user agreements
entered into by each Loan Party in the ordinary course of business and
(y) licenses and other user agreements that are listed in Schedule 11(a), 11(b),
or 11(d) to the Perfection Certificate, on and as of the Closing Date, each Loan
Party possesses all rights to use or grant licenses in respect of the Borrower
Registered Intellectual Property owned by such Loan Party. To the knowledge of
each Loan Party, all registrations for the Borrower Registered Intellectual
Property listed in Schedules 11(a), 11(b), or 11(d) to the Perfection
Certificate owned by such Loan Party, other than pending applications, are valid
and enforceable.

(c) No Violations or Proceedings. To each Loan Party’s knowledge, on and as of
the Closing Date, there is no material violation by others of any right of such
Loan Party with respect to any Borrower Registered Intellectual Property listed
in Schedules 11(a), 11(b), or 11(d) to the Perfection Certificate, pledged by it
under the name of such Loan Party except for such violations which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect or for such violations as may be set forth on Schedule 3.06(c).

(d) Ownership of Material Foreign Intellectual Property. The Loan Parties
collectively own all Material Foreign Intellectual Property except to the extent
the transfer of any such Material Foreign Intellectual Property owned by a
Foreign Subsidiary that is not a Loan Party to a Loan Party would or could
reasonably be expected to (A) result in a material increase in the amounts
included in the gross income of a United States shareholder of such Foreign
Subsidiary pursuant to Section 951 (or a successor provision) of the Code,
(B) result in a material amount of transfer Taxes or a material non-U.S. Tax
liability of such Foreign Subsidiary that would not be incurred absent such
transfer or (C) materially increase the future Taxes of Holdings and its
Subsidiaries (taking into account any offsetting Tax savings or other benefits),
in each case as reasonably determined by Holdings.

SECTION 3.07 Equity Interests and Subsidiaries.

(a) Equity Interests. Schedules 1(a) and 9(a) to the Perfection Certificate
dated the Closing Date set forth a list of (i) Holdings and each of its
Subsidiaries and their jurisdictions of organization (as to each Loan Party) as
of the Closing Date and (ii) the number of each class of its Equity Interests
authorized, and the number outstanding, on the Closing Date and the number of
shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the Closing Date. Except as set forth on
Schedules 1(a) and 9(a) to the Perfection Certificate, all Equity Interests of
each Company are duly and validly issued and are fully paid and non-assessable,
and, other than the Equity Interests of Holdings, are owned by Holdings,
directly or indirectly through Wholly Owned Subsidiaries. Each Loan Party is the
record and beneficial owner of, and has good and marketable title to, the Equity
Interests pledged by it under the Security Agreement, free of any and all Liens,
rights or claims of other persons, except the security interest created by the
Security Agreement, and there are no outstanding warrants, options or other
rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Equity Interests.

 

-79-



--------------------------------------------------------------------------------

(b) No Consent of Third Parties Required. No consent of any person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary or
reasonably desirable (from the perspective of a secured party) in connection
with the creation, perfection or first priority status of the security interest
of the Collateral Agent in any Equity Interests pledged to the Collateral Agent
for the benefit of the Secured Parties under the Security Agreement or the
exercise by the Collateral Agent of the voting or other rights provided for in
the Security Agreement or the exercise of remedies in respect thereof.

(c) Organizational Chart. An accurate organizational chart, showing the
ownership structure of Rovi and each Subsidiary on the Closing Date and after
giving effect to the Transactions, is set forth on Schedule 9(a) to the
Perfection Certificate dated the Closing Date.

SECTION 3.08 Litigation; Compliance with Laws. Except as set forth on Schedule
3.08, there are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority now pending or, to the knowledge of any
Company, threatened in writing against or affecting any Company or any business,
property or rights of any Company (i) that involve any Loan Document or (ii) in
which there is a reasonable likelihood of an adverse determination that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Except for matters covered by Section 3.18, no Company
or any of its property is in violation of, nor will the continued operation of
its property as currently conducted violate, any Requirements of Law (including
any zoning or building ordinance, code or approval or any building permits) or
any restrictions of record or agreements affecting any Company’s Real Property
or is in default with respect to any Requirement of Law, where such violation or
default, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09 Agreements. No Company is a party to any agreement or instrument or
subject to any corporate or other constitutional restriction that has resulted
or could reasonably be expected to result in a Material Adverse Effect. No
Company is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect, and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute such a default.

SECTION 3.10 Federal Reserve Regulations. No Company is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X. The pledge of the Securities Collateral pursuant to the
Security Agreement does not violate such regulations.

SECTION 3.11 Investment Company Act. No Company is an “investment company” or a
company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.12 Use of Proceeds. Borrowers will use the proceeds of:

(a) Term A Loans and Term B Loans on the Closing Date, together with cash on
hand, for the purpose of refinancing (the “Refinancing”) the Borrowers’ existing
loans under the Predecessor Credit Agreement and to pay expenses related
thereto;

 

-80-



--------------------------------------------------------------------------------

(b) Revolving Loans, for general corporate purposes, including working capital
and Permitted Acquisitions; and

(c) Incremental Term Loans and Additional Revolving Loans, if any, for the
purposes specified in the Increase Joinder.

SECTION 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all material Tax Returns required to be filed by it and all such Tax
Returns are true and correct in all material respects, (b) duly and timely paid,
collected or remitted or caused to be duly and timely paid, collected or
remitted all Taxes (whether or not shown on any Tax Return) due and payable,
collectible or remittable by it and all assessments received by it and
(c) complied with its Tax withholding obligations, except, in each case, Taxes
which could not, individually or in the aggregate, have a Material Adverse
Effect. Each Company has made adequate provision in accordance with GAAP for all
Taxes not yet due and payable except Taxes the nonpayment of which could not,
individually or in the aggregate, have a Material Adverse Effect. There are no
proposed or pending Tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect. Except as could not be reasonably expected to, individually or
in the aggregate, result in a Material Adverse Effect, no Company has ever
(a) been a party to any understanding or arrangement constituting a “tax
shelter” within the meaning of Section 6662(d)(2)(C)(ii) of the Code, or within
the meaning of Section 6111(c) or Section 6111(d) of the Code as in effect
immediately prior to the enactment of the American Jobs Creation Act of 2004, or
(b) “participated” in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4.

SECTION 3.14 No Material Misstatements. No information, report, financial
statement, certificate, Borrowing Request, exhibit or schedule furnished by or
on behalf of any Company to the Administrative Agent or any Lender (excluding
information of a general economic nature, projected financial information or
other forward looking information) in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, taken as a
whole with all such information, or the Confidential Information Memorandum
contained or contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not misleading as of the
date such information is dated or certified; provided that to the extent any
such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, each Company represents only that
it acted in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule, it being recognized by the Lenders that such projections and forecasts
as they relate to future events are not to be viewed as fact and that factual
results during the period or periods covered by such projections and forecasts
may differ from such projections and forecasts.

SECTION 3.15 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened in writing except as in the aggregate could not reasonably
be expected to result in a Material Adverse Effect. The hours worked by and
payments made to employees of any Company have not been in violation of the Fair
Labor Standards Act of 1938, as amended, or any other applicable federal, state,
local or foreign law dealing with such matters in any manner which could
reasonably be expected to result in a Material Adverse Effect. All payments due
from any Company, or for which any claim may be made against any Company, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of such Company except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which any Company is bound.

 

-81-



--------------------------------------------------------------------------------

SECTION 3.16 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the properties of Holdings and its Subsidiaries, taken as a whole,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of Holdings and its
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) Holdings and its Subsidiaries, taken as a
whole, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(d) Holdings and its Subsidiaries, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted following the
Closing Date.

SECTION 3.17 Employee Benefit Plans. To the extent applicable, each Company and
its ERISA Affiliates is in compliance in all material respects with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect or the
imposition of a Lien on any of the property of any Company. As of the Closing
Date, the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than $5.0
million the fair market value of the property of all such underfunded Plans.
Using actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.

To the extent applicable, each Foreign Plan is in substantial compliance with
its terms and with the requirements of any and all applicable Requirements of
Law and, where required, is in good standing with applicable regulatory
authorities. No Company has incurred any material obligation in connection with
the termination of or withdrawal from any Foreign Plan. The present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Plan
which is funded, determined as of the end of the most recently ended fiscal year
of the respective Company on the basis of actuarial assumptions, each of which
is reasonable, did not exceed the current value of the property of such Foreign
Plan, and for each Foreign Plan which is not funded, the obligations of such
Foreign Plan are properly accrued.

SECTION 3.18 Environmental Matters.

(a) Except as set forth in Schedule 3.18 and except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:

(i) The Companies and their businesses, operations and Real Property are in
compliance with, and the Loan Parties have no liability which could reasonably
be expected to result in a Material Adverse Effect under, any applicable
Environmental Law;

 

-82-



--------------------------------------------------------------------------------

(ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing;

(iii) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened in writing against the Companies, relating to the Real
Property currently or formerly owned, leased or operated by the Companies or
their predecessors in interest or relating to the operations of the Companies,
and there are no actions, activities, circumstances, conditions, events or
incidents that could form the basis of such an Environmental Claim; and

(iv) No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.

(b) Except as set forth in Schedule 3.18:

(i) No Company is obligated to perform any material action or otherwise incur
any expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location;

(ii) No Lien has been recorded or, to the knowledge of any Company, threatened
in writing under any Environmental Law with respect to any Real Property or
other assets of the Companies;

(iii) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and

(iv) The Companies have made available to the Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law, including those concerning the actual or suspected existence
of Hazardous Material at Real Property or facilities currently or formerly
owned, operated, leased or used by the Companies.

SECTION 3.19 Security Documents.

(a) Security Agreement. The Security Agreement is effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral (except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law)) and, when
(i) financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 6 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Collateral Agent of the Security
Agreement Collateral with respect to which

 

-83-



--------------------------------------------------------------------------------

a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by each Security
Agreement), the Liens created by the Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in the Security Agreement Collateral (other than such Security
Agreement Collateral in which a security interest cannot be perfected under the
UCC as in effect at the relevant time in the relevant jurisdiction), in each
case subject to no Liens other than Permitted Collateral Liens.

(b) PTO Filing; Copyright Office Filing. When the Security Agreement or a short
form thereof is filed in the United States Patent and Trademark Office and the
United States Copyright Office, the Liens created by such Security Agreement
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the grantors thereunder in Patents (as defined in the
Security Agreement) registered or applied for with the United States Patent and
Trademark Office or Copyrights (as defined in such Security Agreement)
registered or applied for with the United States Copyright Office, as the case
may be, in each case subject to no Liens other than Permitted Collateral Liens.

(c) Mortgages. Each Mortgage is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Permitted Collateral Liens or other
Liens acceptable to the Collateral Agent, and when the Mortgages are filed in
the offices specified on Schedule 7(a) to the Perfection Certificate dated the
Closing Date (or, in the case of any Mortgage executed and delivered after the
date thereof in accordance with the provisions of Sections 5.11 and 5.12, when
such Mortgage is filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of
Sections 5.11 and 5.12), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other person, other than Liens permitted by such
Mortgage.

(d) Valid Liens. Each Security Document delivered pursuant to Sections 5.11 and
5.12 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Collateral Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by any
Security Document), such Security Document will constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in such Collateral, in each case subject to no Liens other than the applicable
Permitted Collateral Liens.

(e) Foreign IP Subsidiary Security Agreements. Each Foreign IP Subsidiary
Security Agreement will, upon execution and delivery thereof, be effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable first priority Lien on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder and, when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law, will constitute a
fully perfected Lien on, and security interests in, all right, title and
interest of the Loan Parties in such Collateral, subject to no other Liens.

 

-84-



--------------------------------------------------------------------------------

SECTION 3.20 Anti-Terrorism Law.

(a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Requirement of Law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) No Loan Party and to the knowledge of the Responsible Officers of each Loan
Party, no Affiliate or broker or other agent of such Loan Party acting or
benefiting in any capacity in connection with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Loan Party (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

SECTION 3.21 Anti-Corruption Laws & Sanctions. The Borrowers have implemented
and maintain in effect policies and procedures designed to ensure compliance by
the Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrowers, their Subsidiaries and their respective officers and employees and to
the knowledge of the Borrowers their directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) any Borrower, any Subsidiary or to the knowledge of such Borrower or
such Subsidiary any of their respective directors, officers or employees, or
(b) to the knowledge of any Borrower, any agent of such Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by the
Credit Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

-85-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

SECTION 4.01 Conditions to Effectiveness of this Agreement. The obligations of
the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(b) The Administrative Agent shall have received, on behalf of itself, the other
Agents, the Arrangers and the Lenders, a favorable written opinion of (i) Cooley
LLP, special counsel for the Loan Parties, and (ii) Maples and Calder, British
Virgin Islands counsel to the Loan Parties, in each case, addressed to the
Agents and the Lenders from time to time party thereto and in a form reasonably
satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received a solvency certificate in the
form of Exhibit K to this Agreement, dated the Closing Date and signed by the
chief financial officer of Holdings.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent.

(e) There shall not be any investigation or review pending (or to the knowledge
of Holdings, threatened) by any Governmental Authority with respect to Holdings
or any of its Subsidiaries, that would reasonably be expected to have a Material
Adverse Effect and there are no actions, suits, inquiries, investigations or
proceedings pending (or to the knowledge of Holdings, threatened) against or
affecting Holdings or any of its Subsidiaries, or any of their respective
properties at law or in equity before, and there are no orders, judgments or
decrees of, or before any governmental entity, in each case that would
reasonably be expected to have a Material Adverse Effect.

(f) There shall not have occurred any event, development or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.

(g) The conditions set forth in Section 4.02(b) through 4.02(d) of this
Agreement shall be satisfied on and as of the Closing Date with respect to the
Credit Extensions to be made on the Closing Date by the Term A Lenders and the
Term B Lenders.

 

-86-



--------------------------------------------------------------------------------

(h) The Arrangers and Administrative Agent shall have received all
Administrative Agent Fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the legal fees and expenses of Davis Polk &
Wardwell LLP, special counsel to the Agents), and the fees and expenses of any
local counsel, foreign counsel, appraisers, consultants and other advisors
required to be reimbursed or paid by Borrowers hereunder or under any other Loan
Document.

(i) The Security Documents shall have been duly executed by each Loan Party that
is to be a party thereto and shall be in full force and effect on the Closing
Date. The Administrative Agent on behalf of the Secured Parties shall have a
security interest in the Collateral; provided that filings with the United
States Patent and Trademark Office and United States Copyright Office and in any
foreign jurisdictions, and delivery of Control Agreements shall not constitute a
condition precedent to fund any Credit Extension.

(j) The Administrative Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of Rovi, and shall have received the results of a search of
the Uniform Commercial Code filings (or equivalent filings) made with respect to
the Loan Parties in the states (or other jurisdictions) of formation of such
Persons, in which the chief executive office of each such Person is located and
in the other jurisdictions in which such Persons maintain property, in each case
as indicated on such Perfection Certificate, together with copies of the
financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Administrative Agent that any Liens
not permitted under Section 6.02 have been or will be contemporaneously released
or terminated.

(k) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.04 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Administrative Agent as additional insured, in form and
substance satisfactory to the Administrative Agent.

(l) The Lenders shall have received the financial statements and report referred
to in Section 3.04.

(m) The Lenders shall have received, to the extent requested at least three
(3) days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

(n) The Borrowers shall have paid all fees due and payable on the Closing Date
pursuant to the Amended and Restated Engagement Letter dated as of June 26, 2014
by and among the Borrowers and the other parties thereto (as the same may be
amended from time to time, the “Engagement Letter”), and all expenses due and
payable pursuant to the Engagement Letter to the extent invoiced not less than
one Business Day prior to the Closing Date.

(o) The Borrowers shall have prepaid (or to have been deemed to have prepaid
after giving effect to the Term Loans) all principal, premium, if any, interest,
fees and other amounts due under the Predecessor Credit Agreement on the Closing
Date by paying the principal amount to be prepaid together with interest accrued
thereon to the date of such prepayment. The Borrowers will reimburse the lenders
under the Predecessor Credit Agreement for any funding losses incurred pursuant
to Section 2.13 of the Predecessor Credit Agreement.

 

-87-



--------------------------------------------------------------------------------

(p) All guarantees and security in support of principal, premium, if any,
interest, fees or other amounts due under the Predecessor Credit Agreement shall
have been or will be, substantially simultaneously with the initial funding of
the Loans on the Closing Date, discharged and released and the Administrative
Agent shall have received reasonably satisfactory evidence thereof.

SECTION 4.02 All Credit Extensions. The obligation of each Lender to fund any
Credit Extension or the Issuing Bank to issue a Letter of Credit requested to be
made shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 4.02.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested.

(b) No Default. Borrowers and each other Loan Party shall be in compliance in
all material respects with all the terms and provisions set forth herein and in
each other Loan Document on its part to be observed or performed, and, at the
time of and immediately after giving effect to such Credit Extension and the
application of the proceeds thereof, no Default shall have occurred and be
continuing on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

(d) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making the Loans to be made by it. No
injunction or other restraining order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.

The delivery of a Borrowing Request and the acceptance by Borrowers of the
proceeds of such Credit Extension shall constitute a representation and warranty
by each Borrower and each other Loan Party that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in Sections 4.02(b)-(d) have been satisfied. Each Borrower shall provide such
information (including calculations in reasonable detail of the covenants in
Section 6.10) as the Administrative Agent may reasonably request to confirm that
the conditions in Sections 4.02(b)-(d) have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Administrative Agent Fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full (other than contingent indemnification obligations) and all
Letters of Credit shall have expired, terminated or been Cash Collateralized and
all LC Disbursements shall have been reimbursed, unless the Required Lenders
shall otherwise consent in writing, each Loan Party will, and will cause each of
its Subsidiaries to:

 

-88-



--------------------------------------------------------------------------------

SECTION 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (who shall promptly make available to the Lenders):

(a) Annual Reports. As soon as available and in any event within 90 days (or, if
earlier, within three Business Days after such earlier date on which Holdings is
required to file a Form 10-K under the Exchange Act) after the end of each
fiscal year, beginning with the fiscal year ending December 31, 2014, (i) the
consolidated balance sheet of Holdings as of the end of such fiscal year and
related consolidated statements of income, cash flows and stockholders’ equity
for such fiscal year, in comparative form with such financial statements as of
the end of, and for, the preceding fiscal year, and notes thereto, all prepared
in accordance with Regulation S-X and accompanied by an opinion of Ernst & Young
LLP or other independent public accountants of recognized national standing
satisfactory to the Administrative Agent (which opinion shall not be qualified
as to scope or contain any going concern or other qualification), stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of
Holdings as of the dates and for the periods specified in accordance with GAAP,
(ii) a management report in a form reasonably satisfactory to the Administrative
Agent setting forth a statement of income items and Consolidated EBITDA of
Holdings for such fiscal year, showing variance, by dollar amount and
percentage, from amounts for the previous fiscal year and budgeted amounts, and
(iii) a narrative report and management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations of Holdings for such fiscal year, as compared to
amounts for the previous fiscal year and budgeted amounts (it being understood
that the information required by clause (i) and (iii) (other than with respect
to comparisons to budgeted amounts) may be furnished in the form of a Form
10-K);

(b) Quarterly Reports. As soon as available and in any event within 45 days (or,
if earlier, within three Business Days after such earlier date on which Holdings
is required to file a Form 10-Q under the Exchange Act) after the end of each of
the first three fiscal quarters of each fiscal year, beginning with the fiscal
quarter ending June 30, 2014, (i) the consolidated balance sheet of Holdings as
of the end of such fiscal quarter and related consolidated statements of income
and cash flows for such fiscal quarter and for the then elapsed portion of the
fiscal year, in comparative form with the consolidated statements of income and
cash flows for the comparable periods in the previous fiscal year, and notes
thereto, all prepared in accordance with Regulation S-X and accompanied by a
certificate of a Financial Officer stating that such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Holdings as of the date and for the periods
specified in accordance with GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section 5.01, subject to normal year-end audit adjustments, (ii) a management
report in a form reasonably satisfactory to the Administrative Agent setting
forth a statement of income items and Consolidated EBITDA of Holdings for such
fiscal quarter and for the then elapsed portion of the fiscal year, showing
variance, by dollar amount and percentage, from amounts for the comparable
periods in the previous fiscal year and budgeted amounts, and (iii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year and
budgeted amounts (it being understood that the information required by clause
(i) and (iii) (other than with respect to comparisons to budgeted amounts) may
be furnished in the form of a Form 10-Q);

 

-89-



--------------------------------------------------------------------------------

(c) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate
(A) certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (B) beginning with the fiscal quarter
ending September 30, 2014, setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.10 and, concurrently with any delivery of
financial statements under Section 5.01(a) above (beginning with the fiscal year
ending December 31, 2015), setting forth Holdings’ calculation of Excess Cash
Flow and (C) beginning with the Compliance Certificate delivered for the fiscal
year ending December 31, 2014, showing a reconciliation of Consolidated EBITDA
to the net income set forth on the statement of income; and (ii) concurrently
with any delivery of financial statements under Section 5.01(a) above, a report
of the accounting firm opining on or certifying such financial statements
stating that in the course of its regular audit of the financial statements of
Holdings and its Subsidiaries, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm obtained no
knowledge that any Default insofar as it relates to accounting matters has
occurred or, if in the opinion of such accounting firm such a Default has
occurred, specifying the nature and extent thereof;

(d) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of (i) financial statements under Section 5.01(a), (A) a certificate of
a Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement and (B) summary chart of revenues of Holdings
broken down by jurisdiction in a form substantially similar to that provided
Administrative Agent on the Closing Date and otherwise reasonably satisfactory
to the Administrative Agent, and (ii) financial statements under Section 5.01(a)
and 5.01(b), a certificate of a Financial Officer containing supplemental
schedules of Patents, Trademarks and Copyrights (each as defined in the Security
Documents) acquired by the Loan Parties or during the fiscal quarter then most
recently ended, as applicable;

(e) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Company with the SEC, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed to holders of Permitted Senior Notes or Permitted Subordinated
Notes, in each case pursuant to the terms of the documentation governing such
notes (or, in each case, any trustee, agent or other representative therefor),
as the case may be;

(f) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;

(g) Budgets. Within 60 days after the beginning of each fiscal year, a budget
for Holdings in form reasonably satisfactory to the Administrative Agent, but to
include (x) statements of income and (y) balance sheets and sources and uses of
cash to the extent any line items included therein are necessary for the
determination of compliance with either of the covenants set forth in Sections
6.10(a) and (b) or for the calculation of Capital Expenditures, in each case,
for (i) each quarter of such fiscal year prepared in detail and (ii) each fiscal
year thereafter, through and including the fiscal year in which the Final
Maturity Date occurs, prepared in summary form, in each case, with appropriate
presentation and discussion of the principal assumptions upon which such budgets
are based, accompanied by the statement of a Financial Officer of Holdings to
the effect that the budget of Holdings is a reasonable estimate for the periods
covered thereby and, promptly when available, any significant revisions of such
budget;

 

-90-



--------------------------------------------------------------------------------

(h) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Notwithstanding anything contained herein, documents required to be delivered
pursuant to Section 5.01(a), (b) or (e) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which Holdings posts such documents, or provides a link thereto
on Holdings’ website on the Internet at http://www.rovicorp.com; or (ii) on
which such documents are posted on Holdings’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website, a regulatory agency’s website or
whether sponsored by the Administrative Agent); provided that (i) upon request,
Holdings shall deliver paper copies of such documents to the Administrative
Agent for further distribution to the Lenders that request Holdings to deliver
such paper copies and (ii) Holdings shall notify the Administrative Agent, which
will notify each Lender, (by facsimile or other form of electronic
communication) of the posting of any such documents and, upon request, provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance Holdings shall be required to provide copies of the Compliance
Certificates required by Section 5.01(c) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Holdings with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly (and, in any event, within three
Business Days of the occurrence thereof):

(a) upon any Responsible Officer of Holdings becoming aware of any Default,
specifying the nature and extent thereof and the corrective action (if any)
taken or proposed to be taken with respect thereto;

(b) the filing or commencement of, or any threat in writing of any person to
file or commence, any action, suit, litigation or proceeding, whether at law or
in equity by or before any Governmental Authority, (i) against any Company or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect or (ii) with respect to any Loan Document;

(c) any development that has resulted in, or could reasonably be expected to
result, in a Material Adverse Effect;

(d) the occurrence of a Casualty Event (singly or together with all other
Casualty Events) resulting or expected to result in Net Cash Proceeds in excess
of $25.0 million; and

(e) the incurrence of any material Lien (other than Permitted Collateral Liens)
on, or claim asserted against, any of the Collateral.

 

-91-



--------------------------------------------------------------------------------

SECTION 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names necessary to conduct its business as it is then conducted, except
where the failure to do so or cause to be done could not reasonably be expected
to result in a Material Adverse Effect; comply with all applicable Requirements
of Law (including any and all zoning, building, Environmental Law, ordinance,
code or approval or any building permits or any restrictions of record or
agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; and at all times maintain,
preserve and protect all property material to the conduct of such business and
keep all material tangible property in good repair, working order and condition
(other than wear and tear occurring in the ordinary course of business) and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times; provided that nothing in this Section 5.03(b) shall prevent
(i) sales of property, consolidations or mergers by or involving any Company in
accordance with Section 6.05 or Section 6.06; (ii) the withdrawal by any Company
of its qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such person reasonably determines are not useful to its business or
no longer commercially desirable.

SECTION 5.04 Insurance.

(a) Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including
(i) commercial general liability against claims for bodily injury, death or
property damage covering any and all insurable claims, (ii) business
interruption insurance, and (iii) worker’s compensation insurance and such other
insurance as may be required by any Requirement of Law (such policies to be in
such form and amounts and having such coverage as may be reasonably satisfactory
to the Administrative Agent and the Collateral Agent).

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days (or 10 days with respect to
cancellation due to nonpayment of premiums) after receipt by the Collateral
Agent of written notice thereof, (ii) name the Collateral Agent as mortgagee (in
the case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance) or loss payee (in the case of
property insurance), as applicable, (iii) if reasonably requested by the
Collateral Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Collateral Agent.

 

-92-



--------------------------------------------------------------------------------

(c) [Reserved].

(d) Flood Insurance. If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then (i) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.

(e) Broker’s Report. Deliver to the Administrative Agent and the Collateral
Agent and the Lenders a report of a reputable insurance broker with respect to
such insurance and such supplemental reports with respect thereto as the
Administrative Agent or the Collateral Agent may from time to time reasonably
request.

(f) Mortgaged Properties. No Loan Party that is an owner of Mortgaged Property
shall take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective Mortgage or that could be the basis for a defense
to any claim under any Insurance Policy maintained in respect of the Premises,
and each Loan Party shall otherwise comply in all material respects with all
Insurance Requirements in respect of the Premises; provided, however, that each
Loan Party may, at its own expense and after written notice to the
Administrative Agent, (i) contest the applicability or enforceability of any
such Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 5.04 or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.04.

SECTION 5.05 Obligations and Taxes.

(a) Payment of Obligations. Pay its Material Indebtedness and other material
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all material Taxes imposed upon it or upon its income or
profits or in respect of its property, before the same shall become delinquent
or in default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, would by law become a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax or
claim so long as (x)(i) the validity or amount thereof shall be contested in
good faith by appropriate proceedings timely instituted and diligently conducted
and the applicable Company shall have set aside on its books adequate reserves
or other appropriate provisions with respect thereto in accordance with GAAP and
(ii) in the case of a material Tax or claim such contest operates to suspend
collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien and (y) the failure to pay
could not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect.

 

-93-



--------------------------------------------------------------------------------

(b) Filing of Returns. Timely and correctly file all material Tax Returns
(taking into account valid extensions) required to be filed by it. Withhold,
collect and remit all material Taxes that it is required to collect, withhold or
remit.

(c) Tax Shelter Reporting. Holdings does not intend to treat the Loans as being
a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4. In the event Holdings determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.

SECTION 5.06 Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within
5 days after any Responsible Officer of any Company or any ERISA Affiliates of
any Company knows or has reason to know that, any ERISA Event has occurred or,
is reasonably expected to occur, that, alone or together with any other ERISA
Event could reasonably be expected to result in liability of the Companies or
any of their ERISA Affiliates in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect or the imposition of a Lien, a
statement of a Financial Officer of Holdings setting forth details as to such
ERISA Event and the action, if any, that the Companies propose to take with
respect thereto; (y) upon request by the Administrative Agent, copies of
(i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Company or any ERISA Affiliate with the Internal Revenue
Service with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan; (iii) all notices received by any Company or any ERISA
Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan (or employee benefit plan (as such term is
defined in Section 3(3) of ERISA) sponsored or contributed to by any Company) as
the Administrative Agent shall reasonably request and (z) promptly following any
request therefor, copies of (i) any documents described in Section 101(k) of
ERISA that any Company or its ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(1) of ERISA
that any Company or its ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if any Company or its ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Company or ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings.

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law are made of all
dealings and transactions in relation to its business and activities. Holdings
will permit any representatives designated by the Administrative Agent or any
Lender (in coordination with the Administrative Agent) to visit and inspect the
financial records and the property of Holdings and its Subsidiaries at
reasonable times and as often as reasonably requested upon reasonable notice and
to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances, accounts and condition of any Company with the officers
and employees thereof and advisors therefor (including independent accountants);
provided that, so long as no Default has occurred and is continuing, only two
such visits and inspections during each fiscal year of Holdings shall be at
Borrowers’ expense.

 

-94-



--------------------------------------------------------------------------------

(b) Within 105 days after the end of each fiscal year of the Companies, at the
request of the Administrative Agent or Required Lenders, hold a meeting or
conference call (at a mutually agreeable time and, to the extent applicable,
location and venue, the costs of such venue or call to be paid by Borrowers)
with all Lenders who choose to attend such meeting, at which meeting shall be
reviewed the financial results of the previous fiscal year and the financial
condition of the Companies and the budgets presented for the current fiscal year
of the Companies.

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
Letters of Credit will be issued only to support obligations of Borrowers
incurred for general corporate purposes. No Borrower will request any Borrowing
or Letter of Credit, and no Borrower shall use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.

(a) Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all material respects
with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and renew all material Environmental
Permits applicable to its operations and Real Property; and conduct all
Responses required by, and in accordance with, Environmental Laws; provided that
no Company shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

(b) If a Default caused by reason of a breach of Section 3.18 or Section 5.09(a)
shall have occurred and be continuing for more than 20 days without the
Companies commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request (or such longer period as the
Administrative Agent agrees may be reasonably required to conduct any on
site-investigation or sampling), at the expense of Borrowers, an environmental
assessment report regarding the matters which are the subject of such Default,
including, where appropriate, soil and/or groundwater sampling, prepared by an
environmental consulting firm and, in the form and substance, reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or Response to
address them.

SECTION 5.10 [Reserved].

 

-95-



--------------------------------------------------------------------------------

SECTION 5.11 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 5.11, with respect to any property owned or acquired
after the Closing Date by any Loan Party that is intended to be subject to the
Lien created by any of the Security Documents but is not so subject, promptly
(and in any event within 30 days after the acquisition thereof) (i) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent shall deem necessary or advisable
to grant to the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties, a Lien on such property subject to no Liens other than
Permitted Collateral Liens, (ii) take all actions necessary to cause such Lien
to be duly perfected to the extent required by such Security Document in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent and (iii) with respect to any property constituting
Material Foreign Intellectual Property owned by any Foreign Subsidiary, use
commercially reasonable efforts to transfer such Material Foreign Intellectual
Property to a Loan Party; provided that no Foreign Subsidiary shall be required
to take the actions specified in clauses (i), (ii) or (iii) of this
Section 5.11(a) if doing so would or could reasonably be expected to (A) result
in a material increase in the amounts included in the gross income of a United
States shareholder of such Foreign Subsidiary pursuant to Section 951 (or a
successor provision) of the Code, (B) result in a material amount of transfer
Taxes or a material non-U.S. Tax liability of such Foreign Subsidiary that would
not be incurred absent such transfer or (C) materially increase the future Taxes
of Holdings and its Subsidiaries (taking into account any offsetting Tax savings
or other benefits), in each case as reasonably determined by Holdings. Holdings
shall otherwise take such actions and execute and/or deliver to the Collateral
Agent such documents as the Administrative Agent or the Collateral Agent shall
require to confirm the validity, perfection and priority of the Lien of the
Security Documents on such after-acquired properties. Notwithstanding the
foregoing, any required filings with the United States Patent and Trademark
Office and United States Copyright Office shall be made within 60 days after the
acquisition of the related property is required to be reported pursuant to
Section 5.01(d).

(b) With respect to (x) any person that is or becomes a Subsidiary (other than
an Immaterial Subsidiary) after the Closing Date, (y) any Subsidiary previously
designated by Holdings as an Immaterial Subsidiary pursuant to the definition
thereof that at any time fails to meet either of the qualifications of an
Immaterial Subsidiary under the definition thereof or is designated by Holdings
as no longer being an Immaterial Subsidiary pursuant to Section 5.11(d) or
(z) Super Holdco or any other person who becomes a Loan Party in connection with
a Super Holdco Transaction (any such person in any of clauses (x), (y) or (z), a
“New Loan Party”), in each case promptly, and, in any event, within 30 days
after such person becomes a New Loan Party (or in the case of (I) a person that
becomes a New Loan Party in connection with a Permitted Acquisition that is
consummated by means of a “two-step” acquisition, not later than the earlier of
(A) 120 days after the closing of the tender offer or other first step or (B) 30
days after such New Loan Party becomes a Wholly-Owned Subsidiary or (II) Super
Holdco and any other new holding company that holds any capital stock, directly
or indirectly, of either Borrower, within 10 days after the consummation of such
Super Holdco Transaction), (i) unless such Equity Interests are uncertificated,
deliver to the Collateral Agent the certificates, representing all of the Equity
Interests of such New Loan Party (other than Super Holdco), together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of the holder(s) of such Equity
Interests, and all intercompany notes owing from such New Loan Party to any
other Loan Party together with instruments of transfer executed and delivered in
blank by a duly authorized officer of such Loan Party and (ii) cause such New
Loan Party (A) to execute a Joinder Agreement or such comparable documentation
to become a Guarantor and a joinder agreement to the applicable Security
Agreement, substantially in the form annexed thereto or, in the case of a
Foreign Subsidiary that owns Material Foreign Intellectual Property, execute a
security agreement compatible with the laws of such Foreign Subsidiary’s
jurisdiction in form and substance reasonably satisfactory to the Administrative
Agent, and (B) to take all actions necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
applicable security

 

-96-



--------------------------------------------------------------------------------

agreement to be duly perfected to the extent required by such agreement in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent. Notwithstanding the foregoing,
(1) the Equity Interests required to be delivered to the Collateral Agent
pursuant to this Section 5.11(b) shall not include any Equity Interests of a
Foreign Subsidiary created or acquired after the Closing Date and (2) no Foreign
Subsidiary shall be required to take the actions specified in clause (ii) of
this Section 5.11(b), if, in the case of either clause (1) or (2), doing so
would or could reasonably be expected to (A) result in a material increase in
the amounts included in the gross income of a United States shareholder of such
Foreign Subsidiary pursuant to Section 951 (or a successor provision) of the
Code, (B) result in a material amount of transfer Taxes or a material non-U.S.
Tax liability of such Foreign Subsidiary that would not be incurred absent such
transfer or (C) materially increase the future Taxes of Holdings and its
Subsidiaries (taking into account any offsetting Tax savings or other benefits),
in each case as reasonably determined by Holdings; provided that this exception
shall not apply to (A) Voting Stock of any Subsidiary which is a first-tier
controlled foreign corporation (as defined in Section 957(a) of the Code)
representing no more than 66% of the total voting power of all outstanding
Voting Stock of such Subsidiary and (B) 100% of the Equity Interests not
constituting Voting Stock of any such Subsidiary, except that any such Equity
Interests constituting “stock entitled to vote” within the meaning of Treasury
Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for purposes
of this Section 5.11(b).

(c) Promptly grant to the Collateral Agent, within 60 days of the acquisition
thereof (unless sooner disposed of in an Asset Sale permitted by Section 6.06 or
a Sale and Leaseback Transaction permitted by Section 6.03), a security interest
in and Mortgage on each Real Property owned in fee by such Loan Party as is
acquired by such Loan Party after the Closing Date and that, together with any
improvements thereon, individually has a fair market value of at least $15.0
million as additional security for the Secured Obligations (unless the subject
property is already mortgaged to a third party to the extent permitted by
Section 6.02). Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
the Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Permitted Collateral Liens or other Liens acceptable to the
Collateral Agent. The Mortgages or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Mortgages and all taxes, fees and
other charges payable in connection therewith shall be paid in full. Such Loan
Party shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall require to confirm the validity, perfection and priority of the Lien
of any existing Mortgage or new Mortgage against such after-acquired Real
Property (including a title policy, a Survey, a life of loan flood hazard
determination and local counsel opinion (in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent) in respect of
such Mortgage).

(d) To the extent the consolidated total assets or the consolidated total
revenues for all Immaterial Subsidiaries in the aggregate exceed the amounts
specified in the proviso to the definition of “Immaterial Subsidiary”, Holdings
shall cause one or more Immaterial Subsidiaries to become Guarantors to the
extent required by Section 5.11(b) such that the consolidated total assets and
the consolidated total revenues for all remaining Immaterial Subsidiaries in the
aggregate do not exceed the amounts specified in the proviso to such definition.

 

-97-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in this Section 5.11, assets will
be excluded from the Collateral and/or filings or other actions in any foreign
jurisdiction relating to perfection of security interests in Collateral may not
be made or taken in circumstances where the Administrative Agent reasonably
determines that the cost of obtaining or perfecting a security interest in such
assets is excessive in relation to the value afforded thereby, or to the extent
the granting of a security interest in such asset (or portion thereof) would be
prohibited by enforceable (after giving effect to all applicable provisions of
law, including relevant provisions of the Uniform Commercial Code)
anti-assignment provisions of any contract or by applicable Law.

SECTION 5.12 Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or the
Required Lenders, at Borrowers’ expense, execute, acknowledge and deliver, or
cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the applicable Security Document or
this Agreement, or use reasonable commercial efforts to obtain any consents or
waivers as may be necessary or appropriate in connection therewith. Deliver or
cause to be delivered to the Administrative Agent and the Collateral Agent from
time to time such other documentation, consents, authorizations, approvals and
orders in form and substance reasonably satisfactory to the Administrative Agent
and the Collateral Agent as the Administrative Agent and the Collateral Agent
shall reasonably deem necessary to perfect or maintain the Liens on the
Collateral pursuant to the Security Documents. Upon the exercise by the
Administrative Agent, the Collateral Agent or the Required Lenders of any power,
right, privilege or remedy pursuant to any Loan Document which requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent, the
Collateral Agent or such Lenders may require. If the Administrative Agent, the
Collateral Agent or the Required Lenders determine that they are required by a
Requirement of Law to have appraisals prepared in respect of the Real Property
of any Loan Party constituting Collateral, Holdings shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA and are otherwise in form and
substance satisfactory to the Administrative Agent and the Collateral Agent.

SECTION 5.13 Information Regarding Collateral.

Not effect any change (i) in any Loan Party’s legal name, (ii) in the location
of any Loan Party’s chief executive office, (iii) in any Loan Party’s identity
or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than 30 days’
prior written notice (in the form of an Officers’ Certificate), or such lesser
notice period agreed to by the Collateral Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Collateral, if applicable. Each Loan Party agrees to promptly
provide the Collateral Agent with certified Organizational Documents reflecting
any of the changes described in the preceding sentence. Each Loan Party also
agrees to promptly notify the Collateral Agent of any change in the location of
any office in which it maintains books or records relating to Collateral owned
by it or any office or facility at which Collateral is located (including the
establishment of any such new office or facility), other than changes in
location to a Mortgaged Property.

 

-98-



--------------------------------------------------------------------------------

SECTION 5.14 Senior Indebtedness. Cause the Obligations to constitute “Senior
Indebtedness”, “Designated Senior Indebtedness” or any similar designation under
and as defined in any agreement governing any Subordinated Indebtedness.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all fees and all other expenses
or amounts payable under any Loan Document have been paid in full (other than
contingent indemnification obligations) and all Letters of Credit shall have
expired, terminated or been Cash Collateralized and all LC Disbursements shall
have been reimbursed, unless the Required Lenders shall otherwise consent in
writing, no Loan Party will, nor will they cause or permit any Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except

(a) Indebtedness incurred under this Agreement and the other Loan Documents and
any Credit Facility Refinancing Indebtedness incurred in compliance with
Section 2.19;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 6.01(b),
including without limitation the Existing Convertible Notes, and Permitted
Refinancings thereof;

(c) Indebtedness under Hedging Obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes; provided that if such Hedging Obligations relate
to interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and
(ii) the notional principal amount of such Hedging Obligations at the time
incurred does not exceed the principal amount of the Indebtedness to which such
Hedging Obligations relate;

(d) Indebtedness permitted by Sections 6.04(f), (j), (k) or (m);

(e) Indebtedness in respect of Purchase Money Obligations (and Permitted
Refinancings thereof) and Capital Lease Obligations and Attributable
Indebtedness in respect of Sale and Leaseback Transactions, in an aggregate
amount under this clause (e) not to exceed $50.0 million at any time
outstanding;

(f) Indebtedness incurred by Foreign Subsidiaries that are not Guarantors in an
aggregate amount not to exceed $100.0 million at any time outstanding;

(g) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed);

 

-99-



--------------------------------------------------------------------------------

(h) Contingent Obligations of any Loan Party in respect of Indebtedness
otherwise permitted under this Section 6.01;

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(j) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(k) Indebtedness in an aggregate amount for all Companies not to exceed, at any
one time outstanding, the greater of (i) $125.0 million and (ii) 4.00% of Total
Assets;

(l) Holdings and its Subsidiaries may become and remain liable with respect to
customary indemnification and purchase price adjustment obligations incurred in
connection with Asset Sales or other sales of assets;

(m) Indebtedness assumed in connection with Permitted Acquisitions in an
aggregate amount not to exceed, at any time outstanding, the greater of
(x) $200.0 million and (y) 7.00% of Total Assets; provided that (x) such
Indebtedness (i) was not incurred in contemplation of such Permitted
Acquisition, (ii) is secured only by the assets acquired in the applicable
Permitted Acquisition (including any acquired Equity Interests), (iii) the only
obligors with respect to any Indebtedness incurred pursuant to this clause
(m) shall be those persons who were obligors of such Indebtedness prior to such
Permitted Acquisition, (y) both immediately prior to and after giving effect
thereto no Default shall exist or result therefrom and (z) Holdings shall be in
compliance on a Pro Forma Basis after giving effect to the assumption of such
Indebtedness with each of the covenants set forth in Sections 6.10(a) and
(b) for the Test Period then last ended;

(n) [Reserved];

(o) (i) Subordinated Indebtedness (including, without limitation, Permitted
Subordinated Notes), so long as, on the date of the incurrence thereof and on a
Pro Forma Basis after giving effect thereto and the use of the proceeds thereof,
(x) the Total Leverage Ratio is not more than the ratio provided in
Section 6.10(a) for the most recently ended Test Period and (y) the Consolidated
Interest Coverage Ratio is not less than the ratio provided in Section 6.10(b)
for the most recently ended Test Period and (ii) any Permitted Refinancing
thereof;

(p) (i) senior Indebtedness (including Permitted Senior Notes), so long as, on
the date of the incurrence thereof and on a Pro Forma Basis after giving effect
thereto and the use of the proceeds thereof, (x) the Total Leverage Ratio is not
more than the ratio provided in Section 6.10(a) for the most recently ended Test
Period less 0.50; and (y) the Consolidated Interest Coverage Ratio is not less
than the ratio provided in Section 6.10(b) for the most recently ended Test
Period and (ii) any Permitted Refinancing thereof;

 

-100-



--------------------------------------------------------------------------------

(q) Indebtedness in respect of Permitted Additional Notes, the net proceeds of
which are used to redeem, refinance, repurchase, defease or otherwise Refinance
the Existing Convertible Notes (provided that (x) such Permitted Additional
Notes have a final maturity date that is no earlier than 181 days after the
Final Maturity Date and (y) no Default or Event of Default shall have occurred
and be continuing or would result therefrom and Holdings shall be in compliance
on a Pro Forma Basis after giving effect to the incurrence of such Indebtedness
with each of the covenants set forth in Sections 6.10(a) and (b) for the Test
Period then last ended) and, in each case, Permitted Refinancings thereof,
provided that (i) the aggregate outstanding principal amount of all Permitted
Senior Notes (including Permitted Refinancings thereof) under this clause
(q) shall at no time exceed $250.0 million and (ii) the aggregate outstanding
principal amount of all Indebtedness under this clause (q) (including Permitted
Refinancings and all Indebtedness described in clause (i) above) shall at no
time exceed $500.0 million, plus, in the case of any such Indebtedness incurred
to Repay the Existing Convertible Notes, any additional amounts necessary to
Repay such Existing Convertible Notes, including any Convertible Notes
Premium/Hedge Amount (it being understood that any Permitted Additional Notes
that otherwise satisfy the requirements of this clause (q) with respect to any
Existing Convertible Notes may be deemed by Holdings to be issued pursuant to
this clause (q) even if issued prior to or after the Repayment of the related
Convertible Notes, but, if issued prior to such Repayment, such Permitted
Additional Notes shall not be deemed issued pursuant to this clause (q) unless
and until (and only to the extent of) the relevant Repayment has been
consummated);

(r) Indebtedness in respect of reimbursement obligations under letters of credit
issued on behalf of Holdings in the ordinary course of business in an amount not
to exceed $15.0 million;

(s) Indebtedness in respect of netting services, overdraft protections,
automatic clearinghouse arrangements, arrangements in respect of pooled deposit
or sweep accounts, check endorsement guarantees, and otherwise in connection
with deposit accounts or cash management services;

(t) Indebtedness incurred to finance insurance premiums; and

(u) Indebtedness issued in connection with a Permitted Acquisition involving a
tender offer followed by a short form merger, in the form of an intercompany
note; provided that the Indebtedness relating thereto is extinguished or retired
not later than three business days after consummation of the related short form
merger (or such Indebtedness otherwise becomes a permitted Investment under
Section 6.04(f) within such time period).

For the avoidance of doubt, any Indebtedness incurred in compliance with
Section 6.01(k) or (m) shall continue to be permitted hereunder, regardless of
any subsequent decrease in Total Assets.

SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):

(a) inchoate Liens for ad valorem property Taxes not yet due and payable or
Liens for Taxes, which are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings (or orders entered in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien;

 

-101-



--------------------------------------------------------------------------------

(b) Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole
and (ii) which, if they secure obligations that are then due and unpaid, are
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien;

(c) any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
and any Lien granted as a replacement or substitute therefor; provided that any
such replacement or substitute Lien (i) except as permitted by clause (a) of the
definition of “Permitted Refinancing,” does not secure an aggregate amount of
Indebtedness, if any, greater than that secured on the Closing Date and
(ii) does not encumber any property other than the property subject thereto on
the Closing Date;

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property or (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the Companies at such Real Property;

(e) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings;

(f) Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings or orders entered in connection with
such proceedings have the effect of preventing the forfeiture or sale of the
property subject to any such Lien and (ii) to the extent such Liens are not
imposed by Requirements of Law, such Liens shall in no event encumber any
property other than cash and Cash Equivalents;

(g) Leases of the properties of any Company granted by such Company to third
parties, in each case (i) entered into in the ordinary course of such Company’s
business so long as such Leases do not, individually or in the aggregate,
(A) interfere in any material respect with the ordinary conduct of the business
of any Company or (B) materially impair the use (for its intended purposes) or
the value of the property subject thereto or (ii) entered into on a transitional
basis in connection with Asset Sales otherwise permitted by this Agreement;

 

-102-



--------------------------------------------------------------------------------

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;

(i) Liens securing Indebtedness incurred pursuant to Section 6.01(e); provided
that any such Liens attach only to the properties being financed pursuant to
such Indebtedness and do not encumber any other properties of any Company;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents and other Investments on deposit in
one or more accounts maintained by any Company, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness (other
than Indebtedness incurred pursuant to Section 6.01(i));

(k) Liens (1) on assets acquired or (2) on property of a person, in each case
existing at the time such assets or person is acquired or merged with or into or
consolidated with any Company to the extent permitted hereunder (and not created
in anticipation or contemplation thereof) and to the extent the Indebtedness
secured by such Liens is permitted by Section 6.01; provided that such Liens do
not extend to assets or property not subject to such Liens at the time of
acquisition (other than improvements thereon);

(l) Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

(m) licenses of Intellectual Property granted by or in favor of any Company in
the ordinary course of business (whether in consideration of periodic royalties
or upfront payments in the ordinary course of business) and not interfering in
any material respect with the ordinary conduct of business of the Companies;

(n) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(o) Liens securing Indebtedness incurred pursuant to Section 6.01(f); provided
that (i) such Liens do not extend to, or encumber, property which constitutes
Collateral and (ii) such Liens extend only to the property (or Equity Interests)
of the Foreign Subsidiary incurring such Indebtedness;

(p) Liens on cash collateral securing Indebtedness incurred pursuant to
Section 6.01(c) or (g);

(q) Liens incurred with respect to obligations that do not in the aggregate
exceed, at any time outstanding, the greater of (i) $50.0 million and (ii) 1.75%
of Total Assets; provided that to the extent that such obligations exceed 50% of
the amount permitted under this clause (q) and the Lien incurred hereunder to
secure such obligations extends to Collateral (other than cash and Cash
Equivalents), such Lien is junior to the Liens granted pursuant to the Security
Documents; provided that for the avoidance of doubt, any Liens incurred in
compliance with this clause (q) shall continue to be permitted hereunder,
regardless of any subsequent decrease in Total Assets;

 

-103-



--------------------------------------------------------------------------------

(r) Liens on cash collateral securing Indebtedness incurred pursuant to
Section 6.01(r);

(s) the interests of lessors or licensors with respect to leased or licensed
property;

(t) any option or other agreement to purchase any asset of any Company, the
purchase, sale or other disposition of which is not prohibited by this
Agreement;

(u) exclusive licenses of Intellectual Property permitted by Section 6.06(h);

(v) Liens comprising contractual rights of setoff relating to purchase orders
and other agreements entered into with customers of any Company in the ordinary
course of business;

(w) Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods;

(x) Liens on the Collateral securing Permitted First Priority Refinancing Debt
and Permitted Second Priority Refinancing Debt; provided in each case that such
Liens are subject to (a) in the case of Permitted First Priority Refinancing
Debt, the First Lien Intercreditor Agreement, as applicable in accordance with
the definition of Permitted First Priority Refinancing Debt or (b) in the case
of Permitted Second Priority Refinancing Debt the First Lien/Second Lien
Intercreditor Agreement, as applicable in accordance with the definition of
Permitted Second Priority Refinancing Debt;

(y) Liens on insurance policies and the proceeds thereof securing Indebtedness
permitted by Section 6.01(t); and

(z) Liens securing Indebtedness permitted by Section 6.01(u).

SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06 and (ii) any
Attributable Indebtedness in respect of such Sale and Leaseback Transaction
permitted by Section 6.01.

SECTION 6.04 Investment, Loan and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other obligations or
securities of, or any other interest in, or make any capital contribution to,
any other person (all of the foregoing, collectively, “Investments”), except
that the following shall be permitted:

(a) [Reserved];

(b) Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);

(c) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;

 

-104-



--------------------------------------------------------------------------------

(d) Hedging Obligations incurred pursuant to Section 6.01(c);

(e) loans and advances to directors, employees and officers of Holdings and its
Subsidiaries for bona fide business purposes and to purchase Equity Interests of
Holdings, in an aggregate amount not to exceed $15.0 million at any time
outstanding; provided that no loans in violation of Section 402 of the
Sarbanes-Oxley Act shall be permitted hereunder;

(f) Investments (i) by any Company in any Borrower or any Guarantor, (ii) by a
Subsidiary that is not a Borrower or a Guarantor in any other Subsidiary that is
not a Borrower or a Guarantor or (iii) in connection with a Permitted
Acquisition involving a tender offer followed by a short form merger, in the
form of an intercompany note, provided that the Indebtedness relating thereto is
extinguished or retired not later than three business days after consummation of
the related short form merger (or such Indebtedness otherwise becomes permitted
under this clause (f) within such time period); provided that any Investment in
the form of a loan or advance (other than intercompany accounts payable and
receivables and transfer pricing arrangements permitted under Section 6.09(h))
shall be evidenced by the Intercompany Note and, in the case of a loan or
advance by a Loan Party, pledged by such Loan Party as Collateral pursuant to
the Security Documents, and in the case of a loan or advance (other than
intercompany accounts payable and receivables and transfer pricing arrangements
permitted under Section 6.09(h)) made to a Loan Party by a non-Loan Party, such
Intercompany Note shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent;

(g) Investments in securities and promissory notes of trade creditors or
customers in the ordinary course of business received upon a workout or
foreclosure or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

(h) Investments made by any Company as a result of non-cash consideration
received in connection with an Asset Sale made in compliance with Section 6.06;

(i) [Reserved];

(j) Investments:

(1) pursuant to Permitted Acquisitions (including any Investments held by a
person that becomes a Company through such Permitted Acquisition at the time
thereof);

(2) by any Loan Party in any Subsidiary that is not a Guarantor; and

(3) in joint ventures;

provided that (x) the aggregate amount of the foregoing Investments made
pursuant to this clause (i) outstanding at any time (excluding any Investments
under clause (j)(1) above in persons that are, or will become upon the
consummation of such Permitted Acquisition, Loan Parties as a result of such
Investment) shall not exceed the sum of (A) the greater of (1) $200.0 million
and (2) 7.00% of Total Assets plus (B) the Available Basket Amount at such time
(or if at such time the Available Basket Amount is less than $0, then $0) and
(y) any such Investment under this

 

-105-



--------------------------------------------------------------------------------

clause in the form of a loan or advance shall be evidenced by the Intercompany
Note and, in the case of a loan or advance by a Loan Party, pledged by such Loan
Party as Collateral pursuant to the Security Documents, and in the case of a
loan or advance made to a Loan Party by a non-Loan Party, such Intercompany Note
shall be subordinated to the Obligations in a manner reasonably satisfactory to
the Administrative Agent;

(k) Investments by any non-Loan Party to the extent such Investments were
financed with internally generated cash flow of such non-Loan Party or any other
non-Loan Party;

(l) other Investments in an aggregate amount not to exceed, at any time
outstanding, the greater of (i) $50.0 million and (ii) 2.00% of Total Assets;

(m) Investments made pursuant to Permitted Acquisitions of persons that are not
organized under the laws of the United States of America, any state thereof or
the District of Columbia in an aggregate amount for all Investments under this
clause (m) since the Closing Date not to exceed the greater of (i) $750.0
million and (ii) 25.00% of Total Assets;

(n) the purchase by Holdings of any forward purchase contract, accelerated share
repurchase contract or other derivative in respect of its Equity Interests,
provided that any repurchase under such contract or derivative shall be
permitted by Section 6.08 at the time such contract is entered into or such
derivative is purchased; and

(o) the purchase by Holdings of any option (or similar instrument) to purchase
Equity Interests (other than Disqualified Capital Stock) of Holdings entered
into contemporaneously and otherwise in connection with the issuance of
convertible notes otherwise permitted to be issued under this Agreement;
provided that the aggregate consideration for such option or options shall not
exceed $75.0 million plus the amount of any Net Cash Proceeds received by
Holdings from the sale of a warrant (or similar instrument) to sell Equity
Interests (other than Disqualified Capital Stock) of Holdings entered into
contemporaneously and otherwise in connection with the purchase of such option
and incurrence of such convertible notes; provided, further, that no Default or
Event of Default has occurred and is continuing or would result therefrom.

For the avoidance of doubt, any Investment incurred in compliance with
Section 6.04(j), (l) or (m) shall continue to be permitted hereunder, regardless
of any subsequent decrease in Total Assets.

SECTION 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (or agree to do
any of the foregoing at any future time), except that the following shall be
permitted:

(a) Asset Sales in compliance with Section 6.06;

(b) mergers or consolidations in connection with Permitted Acquisitions;

(c) any Company may merge or consolidate with or into (x) any Borrower or any
Guarantor (as long a Borrower is the surviving person in the case of any merger
or consolidation involving a Borrower and a Guarantor is the surviving person
and remains a Wholly Owned Subsidiary of Holdings in any other case); provided
that the Lien on and security interest in such property granted or to be granted
in favor of the Collateral Agent under the Security Documents shall be
maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable or (y) if such Company is not a Loan Party, any
other Subsidiary of Holdings that is not a Loan Party;

 

-106-



--------------------------------------------------------------------------------

(d) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that (x) such dissolution, liquidation or winding up, as applicable,
could not reasonably be expected to have a Material Adverse Effect and (y) if
such Subsidiary is a Loan Party, all remaining assets of such Loan Party are
transferred to any Borrower or another Guarantor or disposed of in compliance
with Section 6.06; and

(e) a Super Holdco Transaction.

SECTION 6.06 Asset Sales. Effect any Asset Sale, or agree to effect any Asset
Sale, except that the following shall be permitted:

(a) disposition of used, worn out, obsolete or surplus property by any Company
in the ordinary course of business and the abandonment or other disposition of
Intellectual Property that is, in the reasonable judgment of Holdings, no longer
economically practicable to maintain or useful in the conduct of the business of
the Companies taken as a whole;

(b) Asset Sales; provided that (i) the aggregate consideration received in
respect of any such Asset Sale pursuant to this clause (b) (x) shall be in an
amount at least equal to the fair market value thereof and (y) shall consist of
not less than 75% cash and Cash Equivalent consideration (excluding any
consideration arising from the assumption of liabilities other than
Indebtedness), (ii) no Event of Default has occurred and is continuing or would
result therefrom and (iii) except in the case of any Asset Sale for which, under
the definitions of Consolidated EBITDA and Consolidated Interest Expense, no
calculation on a Pro Forma Basis is required, Holdings shall be in compliance on
a Pro Forma Basis after giving effect to such Asset Sale with each of the
covenants set forth in Sections 6.10(a) and (b) for the Test Period then last
ended; provided, further, that, solely for purposes of clause (i)(y) above,
(x) Designated Non-cash Consideration received by Holdings or such Subsidiary in
such Asset Sale with an aggregate fair market value of all such Designated
Non-cash Consideration received and not disposed of (and without giving effect
to any subsequent change in value thereof) not exceeding $100.0 million from and
after the Closing Date and (y) any Indebtedness of any Loan Party, other than
Indebtedness that is by its terms subordinated to the payment in cash of the
Obligations, that is assumed by the transferee with respect to the applicable
Asset Sale and for which Holdings or the relevant Loan Party shall have been
validly released by all applicable creditors in writing, shall be deemed to be
cash;

(c) leases or subleases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;

(d) the disposition of property which constitutes a Casualty Event;

(e) mergers and consolidations in compliance with Section 6.05;

(f) Investments in compliance with Section 6.04;

(g) Sale and Leaseback Transactions of property acquired after the Closing Date
so long as the Attributable Indebtedness with respect to such Sale and Leaseback
Transaction is permitted to be incurred pursuant to Section 6.01;

 

-107-



--------------------------------------------------------------------------------

(h) any long-term exclusive license to, or an assignment of, the right to
commercialize Intellectual Property (including the rights to make, have made,
use, sell, offer for sale and import Intellectual Property and any associated
goodwill);

(i) Permitted Liens;

(j) dispositions consisting of the sale, transfer, assignment or other
disposition of accounts receivable in connection with the collection, compromise
or settlement thereof in the ordinary course of business and not as part of a
financing transaction;

(k) the surrender, waiver or settlement of contractual rights or claims and
litigation claims in the ordinary course of business;

(l) the sale of Equity Interests in a joint venture pursuant to drag along and
similar rights or obligations under agreements relating to such joint venture;

(m) (i) Asset Sales by any Loan Party to another Loan Party, and (ii) Asset
Sales by any Subsidiary that is not a Loan Party to any other Subsidiary that is
not a Loan Party;

(n) Asset Sales to the extent that (i) the property disposed of is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Asset Sale are reasonably promptly applied to the purchase
price of such replacement property;

(o) Asset Sales of intangible property to Foreign Subsidiaries made as part of
the tax planning strategy of Holdings and its Subsidiaries; provided that
(i) the aggregate consideration received or receivable in respect of any such
Asset Sale pursuant to this clause (o) shall be in an amount at least equal to
the fair market value thereof and (ii) the aggregate fair market value of all
assets transferred under this clause (o) after the Closing Date shall not exceed
$200.0 million; and

(p) Asset Sales of Equity Interests in any Subsidiary acquired in connection
with any a Permitted Acquisition prior to the time of such Subsidiary becoming a
Wholly Owned Subsidiary, in each case pursuant to any stock appreciation rights,
plans, equity incentive or achievement plans or any similar plans or the
exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of such Subsidiary, so long as such
rights, plans, warrants, options or other securities were not entered into or
issued in connection with or in contemplation of such person becoming a
Subsidiary of Holdings.

SECTION 6.07 [Reserved].

SECTION 6.08 Dividends. Authorize, declare, make or pay, directly or indirectly,
any Dividends with respect to any Company, except that the following shall be
permitted:

(a) Dividends by any Company to Holdings or any of its Wholly Owned Subsidiaries
(and, in the case of a Dividend by a non-Wholly Owned Subsidiary, to any other
Subsidiary of Holdings and to each other owner of Equity Interests of such
non-Wholly Owned Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests (so long as such Subsidiary of Holdings
receives its pro rata share of such Dividends));

 

-108-



--------------------------------------------------------------------------------

(b) Dividends by Holdings (including without limitation repurchases and
redemptions of Equity Interests of Holdings) not otherwise permitted by the
other clauses of this Section 6.08; provided that the aggregate amount of all
Dividends permitted under this Section 6.08(b) from and after the Closing Date
shall not exceed the sum of (i) $500.0 million plus (ii) the Available Basket
Amount; provided, further, that with respect to any Dividend made pursuant to
this clause (b), no Event of Default has occurred and is continuing;

(c) purchase, redemption or other acquisition of Equity Interests of any Company
with the proceeds received from the substantially concurrent issue of new
Qualified Capital Stock;

(d) purchase, redemption, retirement or other acquisition for value of Equity
Interests in Holdings held by current or former officers, directors, employees
or consultants of any Company (or their estates or beneficiaries under their
estates) upon death, disability, retirement or termination of employment or
alteration of employment status or pursuant to the terms of any agreement under
which such Equity Interests were issued; provided, however, that the aggregate
cash consideration paid for such purchase, redemption, retirement or other
acquisition of such Equity Interests does not exceed $15.0 million in any fiscal
year;

(e) cash payments, in lieu of issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of any Company;

(f) (i) repurchases of Equity Interests deemed to occur upon the exercise of
stock options, warrants or other convertible or exchangeable securities if such
Equity Interests represents a portion of the exercise, conversion or exchange
price thereof and (ii) repurchases of Equity Interests deemed to occur upon the
withholding of a portion of the Equity Interests granted or awarded to a current
or former officer, director, employee or consultant to pay for the taxes payable
by such person upon such grant or award (or upon vesting thereof);

(g) repurchases of Holdings capital stock in connection with the issuance of any
Convertible Notes (including through payments under or pursuant to accelerated
or forward stock repurchase arrangements or settlement of call spreads entered
into at the time of and in connection with such issuance), but in each case
under this clause (g) solely to the extent necessary to repurchase the “delta
hedge” amount related to such issuance, determined in accordance with customary
practices;

(h) repurchases of Equity Interests of Holdings (including any outstanding
warrants) in connection with the settlement of call options outstanding on the
Closing Date originally entered into in connection with the issuance of Existing
Convertible Notes; and

(i) purchase, redemption, retirement or other acquisition for value of Equity
Interests (and any related stock appreciation rights, plans, equity incentive or
achievement plans or any similar plans) in a person being acquired in any
Permitted Acquisition in connection with such Permitted Acquisition.

SECTION 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
(x) solely between or among Loan Parties or (y) between or among Subsidiaries
that are not Loan Parties), other than on terms and conditions at least as
favorable to such Company as would reasonably be obtained by such Company at
that time in a comparable arm’s-length transaction with a person other than an
Affiliate, except that the following shall be permitted:

 

-109-



--------------------------------------------------------------------------------

(a) Dividends permitted by Section 6.08;

(b) Investments permitted by Sections 6.04(b),(e), (f), (i), (j), (k) and (m);

(c) (i) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements and
(ii) reasonable incentive bonuses payable to officers and employees in
connection with dispositions of assets of Holdings or its Subsidiaries, in each
case approved by the Board of Directors of Holdings;

(d) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(e) sales of Qualified Capital Stock of Holdings to Affiliates of Holdings not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith;

(f) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of Holdings;

(g) a Super Holdco Transaction; and

(h) transfer pricing payments by one Company to another Company in the ordinary
course of business and consistent with past practices or pursuant to any
Requirements of Law.

SECTION 6.10 Financial Covenants.

(a) Maximum Total Leverage Ratio. With respect to the Term A Loans, the
Revolving Commitments and the Revolving Loans only, except with the written
consent of the Required Pro Rata Lenders , permit the Total Leverage Ratio, as
of the last day of any Test Period ending on or about the dates set forth in the
table below, to exceed the ratio set forth opposite such Test Period in such
table:

 

Test Period

   Total Leverage Ratio  

September 30, 2014

     6.00 to 1.0   

December 31, 2014

     6.00 to 1.0   

March 31, 2015

     6.00 to 1.0   

June 30, 2015

     5.75 to 1.0   

September 30, 2015

     5.75 to 1.0   

December 31, 2015

     5.75 to 1.0   

March 31, 2016

     5.75 to 1.0   

June 30, 2016

     5.25 to 1.0   

September 30, 2016

     5.25 to 1.0   

December 31, 2016

     5.25 to 1.0   

March 31, 2017

     5.25 to 1.0   

June 30, 2017 and thereafter

     4.00 to 1.0   

 

 

-110-



--------------------------------------------------------------------------------

(b) Minimum Consolidated Interest Coverage Ratio. With respect to the Term A
Loans, the Revolving Commitments and the Revolving Loans only, except with the
written consent of the Required Pro Rata Lenders, permit the Consolidated
Interest Coverage Ratio for any Test Period ending after the Closing Date to be
less than 3.50 to 1.00.

SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly:

(a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness outstanding under the Permitted Additional
Notes, Convertible Notes or any Subordinated Indebtedness, except (i) Permitted
Refinancings thereof otherwise permitted by Section 6.01 and refinancings,
redemptions, repurchases, or other repayment of Existing Convertible Notes
pursuant to Section 6.01(q) (it being understood that such Permitted
Refinancings, refinancings, redemptions, repurchases or other repayments shall
not be required to be incurred contemporaneously to the same extent as provided
for Permitted Refinancings under Section 6.01(b) or a refinancing permitted
under Section 6.01(q), as applicable); (ii) [reserved]; (iii) repurchases,
redemption or other acquisitions for value of Existing Convertible Notes;
(iv) repurchases, redemptions, defeasance or other acquisitions for value of
Permitted Additional Notes in an aggregate amount not to exceed the Available
Basket Amount at the time of such repurchase (and any such purchase shall reduce
the Available Basket Amount); provided that no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (v) repurchases,
redemptions, defeasance or other acquisitions for value of Convertible Notes
issued by Holdings permitted hereunder for aggregate consideration up to $75.0
million;

(b) amend or modify, or permit the amendment or modification of any document
governing any Material Indebtedness in any manner that is adverse in any
material respect to the interests of the Lenders;

(c) terminate, amend or modify any of its Organizational Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Securities to the Collateral
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments
or modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders; provided that Holdings may issue such
Equity Interests, so long as such issuance is not prohibited by any provision of
this Agreement, and may amend or modify its Organizational Documents to
authorize any such Equity Interests and/or enter into, amend, modify or
otherwise supplement agreements relating to Holdings’ Equity Interests that are
otherwise permitted hereunder; or

 

-111-



--------------------------------------------------------------------------------

(d) waive, amend or modify the terms of any Permitted First Priority Refinancing
Debt, any Permitted Second Priority Refinancing Debt or any Permitted Unsecured
Refinancing Debt if the resulting Indebtedness (as so waived, amended or
modified) would not, solely as a result of (i) the maturity of such resulting
Indebtedness, (ii) the Weighted Average Life to Maturity of such resulting
Indebtedness and/or (iii) the collateral securing such Indebtedness (including
the priority of the Liens on such collateral) be permitted to be incurred under
Section 6.01(a); provided that, for the avoidance of doubt, any repayment,
repurchase, exchange, redemption, refunding or replacement of any Permitted
First Priority Refinancing Debt, any Permitted Second Priority Refinancing Debt
or any Permitted Unsecured Refinancing Debt shall not be deemed to be a waiver,
amendment or modification of the terms thereof for purposes of this
Section 6.11(d).

SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by Holdings or any Subsidiary, or pay any
Indebtedness owed to Holdings or a Subsidiary except to the extent such
Indebtedness is expressly subordinated to the Loans, (b) make loans or advances
to Holdings or any Subsidiary or (c) transfer any of its properties to Holdings
or any Subsidiary, except for such encumbrances or restrictions existing under
or by reason of (i) applicable Requirements of Law; (ii) this Agreement and the
other Loan Documents; (iii) any Permitted Additional Notes; (iv) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of a Subsidiary; (v) customary provisions restricting
assignment of any agreement entered into by a Subsidiary in the ordinary course
of business; (vi) any Lien permitted by Section 6.02 restricting the transfer or
encumbrance of the property subject thereto; (vii) customary restrictions and
conditions contained in any agreement relating to any transaction permitted
under Section 6.05 or the sale of any property permitted under Section 6.06
pending the consummation of such transaction or sale; (viii) any agreement in
effect at the time such Subsidiary becomes a Subsidiary of Holdings, so long as
such agreement was not entered into in connection with or in contemplation of
such person becoming a Subsidiary of Holdings; (ix) without affecting the Loan
Parties’ obligations under Section 5.11, customary provisions in partnership
agreements, limited liability company organizational governance documents, asset
sale and stock sale agreements and other similar agreements entered into in the
ordinary course of business that restrict the transfer of ownership interests in
such partnership, limited liability company or similar person; (x) restrictions
on cash or other deposits or net worth imposed by suppliers or landlords under
contracts entered into in the ordinary course of business; (xi) any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition,
which encumbrance or restriction is not applicable to any person, or the
properties or assets of any person, other than the person or the properties or
assets of the person so acquired; (xii) in the case of any joint venture which
is not a Loan Party in respect of any matters referred to in clauses (b) and
(c) above, restrictions in such person’s Organizational Documents or pursuant to
any joint venture agreement or stockholders agreements solely to the extent of
the Equity Interests of or property held in the subject joint venture or other
entity; or (xiii) any encumbrances or restrictions imposed by any amendments or
Refinancings that are otherwise permitted by the Loan Documents or the
contracts, instruments or obligations referred to in clauses (ii), (iii), (vi),
(viii) or (xi) above; provided that such amendments or Refinancings are no more
materially restrictive with respect to such encumbrances and restrictions than
those prior to such amendment or Refinancing.

SECTION 6.13 [Reserved]

SECTION 6.14 [Reserved]

 

-112-



--------------------------------------------------------------------------------

SECTION 6.15 Business.

(a) With respect to Holdings and its Subsidiaries (other than any Foreign IP
Subsidiary) engage (directly or indirectly) to any material extent (determined
on a consolidated basis) in any business other than those businesses in which
Holdings and its Subsidiaries are engaged on the Closing Date (or, in the good
faith judgment of the Board of Directors, which are reasonably related or
incidental thereto or are reasonable extensions thereof); and

(b) With respect to Index Systems Inc, engage in any business activities or have
any properties or liabilities, other than its ownership of Intellectual Property
and any property owned on the Closing Date and activities and properties
incidental to the foregoing or create, incur, assume, or permit to exist,
directly or indirectly, any Indebtedness or Liens (other than Liens described in
clause (a), (e), (h), (j), (l), (m), (s) or (t) of Section 6.02).

SECTION 6.16 Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices, except changes that are required by
GAAP (including any such changes that are adopted earlier than the date required
by GAAP).

SECTION 6.17 Fiscal Year. Change its fiscal year-end to a date other than
December 31.

SECTION 6.18 No Further Negative Pledge. Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, or which
requires the grant of any security for an obligation if security is granted for
another obligation, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (3) the
Permitted Additional Notes, if any; (4) customary provisions restricting
assignment of any agreement or license entered into by a Company in the ordinary
course of business; (5) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents on any
Collateral securing the Secured Obligations and does not require the direct or
indirect granting of any Lien securing any Indebtedness or other obligation by
virtue of the granting of Liens on or pledge of property of any Loan Party to
secure the Secured Obligations; and (6) any prohibition or limitation that
(a) exists pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to any
transaction permitted under Section 6.05 or the sale of any property permitted
under Section 6.06, (c) restricts subletting or assignment of leasehold
interests contained in any Lease governing a leasehold interest of Holdings or a
Subsidiary, (d) exists in any agreement in effect at the time such Subsidiary
becomes a Subsidiary of Holdings, so long as such agreement was not entered into
in contemplation of such person becoming a Subsidiary, (e) exists in any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any person,
or the properties or assets of any person, other than the person or the
properties or assets of the person so acquired, (f) is imposed by any amendments
or Refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clause (2), (3), (4),
(5) or (6)(d) or (e); provided that such amendments and Refinancings are no more
materially restrictive with respect to such prohibitions and limitations than
those prior to such amendment or Refinancing; or (g) exists under the
documentation governing any Permitted First Priority Refinancing Debt or any
Permitted Second Priority Refinancing Debt or any Permitted Unsecured
Refinancing Debt.

 

-113-



--------------------------------------------------------------------------------

SECTION 6.19 Anti-Terrorism Law; Anti-Money Laundering.

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.20, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.19).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.

SECTION 6.20 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.

ARTICLE VII

GUARANTEE

SECTION 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to,
and the Notes held by each Lender of, Borrowers, and all other Secured
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Hedging Agreement or Treasury Services Agreement
entered into with a counterparty that is a Secured Party, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”; provided that the term “Guaranteed
Obligations” shall not include any Excluded Swap Obligation). The Guarantors
hereby jointly and severally agree that if any Borrower or other Guarantor(s)
shall fail to pay in full when due (whether at stated maturity, by acceleration
or

 

-114-



--------------------------------------------------------------------------------

otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

SECTION 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, any Secured Party
or Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or

(v) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against any Loan Party under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Loan Parties and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and

 

-115-



--------------------------------------------------------------------------------

liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against any Loan Party or against any other person which may be
or become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Secured Parties, and their respective successors and assigns.

SECTION 7.03 Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against any
Borrower or any other Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party permitted pursuant to Section 6.01(d) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

SECTION 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Secured Parties, the obligations of each Borrower
under this Agreement and the Notes, if any, may be declared to be forthwith due
and payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrowers)
shall forthwith become due and payable by the Guarantors for purposes of
Section 7.01.

SECTION 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Secured Party or
Agent, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.

SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other

 

-116-



--------------------------------------------------------------------------------

provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 7.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, the Equity Interests of any Guarantor are sold
or otherwise transferred such that such Guarantor no longer constitutes a
Subsidiary (a “Transferred Guarantor”) to a person or persons, none of which is
Holdings or a Subsidiary, such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.03 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and the pledge of such Equity Interests to the Collateral
Agent pursuant to the Security Agreements shall be automatically released, and,
so long as Holdings shall have provided the Agents such certifications or
documents as any Agent shall reasonably request, the Collateral Agent shall take
such actions within 30 days after notice to the Collateral Agent of such
transfer, as are necessary to effect each release described in this Section 7.09
in accordance with the relevant provisions of the Security Documents, so long as
Holdings shall have provided the Agents such certifications or documents as any
Agent shall reasonably request in order to demonstrate compliance with this
Agreement.

SECTION 7.10 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 7.04. The provisions of
this Section 7.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):

(a) default shall be made in the payment of any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or any cash
collateralization pursuant to Section 2.09(j) when and as the same shall become
due and payable, whether at the due date thereof (including a Repayment Date) or
at a date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

 

-117-



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or Credit Extension hereunder, or any representation. warranty
or certification contained in any report, certificate, financial statement or
other instrument furnished in connection with or pursuant to any Loan Document,
shall prove to have been false or misleading in any material respect when so
made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in Section 5.02, 5.03(a) or
5.08 or in Article VI;

(e) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from the Administrative Agent (including at the
request of any Lender) or the Required Lenders to Borrowers; provided that any
breach of Section 6.10 shall not constitute an Event of Default with respect to
the Term B Loans unless the Term A Loans or Revolving Loans have been
accelerated;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (ii)
is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) then exceeds $35.0 million
(provided that, in the case of Hedging Obligations, the amount counted for this
purpose shall be the amount payable by all Companies if such Hedging Obligations
were terminated at such time);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the property of any Company,
under Title 11 of the U.S. Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
property of any Company; or (iii) the winding-up or liquidation of any Company;
and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the property of any Company; (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(viii) except as expressly permitted by Section 6.05, wind up or liquidate;

 

-118-



--------------------------------------------------------------------------------

(i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $25.0 million (to the extent not covered by
independent third party insurance as to which the insurer is rated at least “A”
by A.M. Best Company and has not denied coverage) shall be rendered against any
Company or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon properties of any Company to enforce any such
judgment;

(j) one or more ERISA Events or similar events with respect to Foreign Plans
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other such ERISA Events and similar events with respect to
Foreign Plans that have occurred, could reasonably be expected to result in a
Material Adverse Effect or in the imposition of a Lien on any properties of a
Company;

(k) any security interest and Lien purported to be created by any Security
Document with respect to any Collateral having a value, individually or in the
aggregate, in excess of $1.0 million shall cease to be, or shall be asserted in
writing by Holdings or any Loan Party not to be, in full force and effect and
providing a perfected first priority security interest in and Lien on such
Collateral thereunder in favor of the Collateral Agent, all to the extent
required pursuant to the terms of the applicable Security Document;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny in writing any
portion of its liability or obligation for the Obligations; or

(m) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Holdings
(and, subsequent to a Super Holdco Transaction, Rovi) or either Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Holdings, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) demand Borrowers deposit Cash Collateral for the aggregate LC
Exposure and (iii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Revolving Commitment Fees and Administrative Agent Fees and all other
Obligations of Borrowers accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrowers and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding; and in any event, with respect to
Holdings (and, subsequent to a Super Holdco Transaction, Rovi) or either
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Administrative
Agent Fees and all other Obligations of Borrowers accrued hereunder and under
any other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrowers and the Guarantors, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

 

-119-



--------------------------------------------------------------------------------

SECTION 8.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, Borrowers shall pay all arrears of
interest and all payments on account of principal of the Loans owing by it that
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Defaults (other than non-payment of principal of and accrued
interest on the Loans due and payable solely by virtue of acceleration) shall be
remedied or waived pursuant to Section 10.02, then upon the written consent of
the Required Lenders and written notice to Holdings, the termination of the
Commitments or the acceleration and their consequences may be rescinded and
annulled; but such action shall not affect any subsequent Default or impair any
right or remedy consequent thereon. The provisions of the preceding sentence are
intended merely to bind the Lenders to a decision that may be made at the
election of the Required Lenders, and such provisions are not intended to
benefit Borrowers and do not give Borrowers the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

SECTION 8.03 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to this Agreement, promptly by
the Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent, Collateral Agent and their agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent and Collateral Agent in connection therewith and all
amounts for which the Administrative Agent and Collateral Agent is entitled to
indemnification pursuant to the provisions of any Loan Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal) and any fees,
premiums and scheduled periodic payments due under Hedging Agreements or
Treasury Services Agreements constituting Secured Obligations and any interest
accrued thereon, in each case equally and ratably in accordance with the
respective amounts thereof then due and owing;

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of (x) the Obligations and any premium thereon, (y) any breakage,
termination or other payments under Hedging Agreements and Treasury Services
Agreements constituting Secured Obligations and any interest accrued thereon and
(z) Cash Collateral required to be deposited but no so deposited, to the
Administrative Agent to be held by it until the Letter of Credit Usage shall
have been reduced to zero (and thereafter to be applied in accordance with
clauses (x) and (y) of this clause Fourth); and

 

-120-



--------------------------------------------------------------------------------

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE IX

THE AGENTS

SECTION 9.01 Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Morgan Stanley (and any successor
Administrative Agent appointed as provided herein), to act on its behalf as the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and authorizes such Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agents by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. With the exception of the second and fifth sentences of Section 9.06,
provisions of this Article are solely for the benefit of the Administrative
Agent, the Collateral Agent and the Lenders, and neither Borrowers nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

SECTION 9.02 Rights as a Lender. Each person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender or an Issuing Bank
as any other Lender or any other Issuing Bank, as the case may be, and may
exercise the same as though it were not an Agent and the term “Lender”,
“Lenders”, “Issuing Bank” or “Issuing Banks” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each person serving
as an Agent hereunder in its individual capacity. Such person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Holdings or any Subsidiary or other Affiliate thereof as if such person were not
an Agent hereunder and without any duty to account therefor to the Lenders or
the Issuing Banks.

SECTION 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

 

-121-



--------------------------------------------------------------------------------

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrowers, a
Lender or an Issuing Bank.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Each party to this Agreement acknowledges and agrees that the Administrative
Agent will use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that such service provider will be deemed to be acting
at the request and on behalf of Borrowers and the other Loan Parties. No Agent
shall be liable for any action taken or not taken by such service provider.

Each Lender and each Issuing Bank acknowledges and agrees that any of the Agents
(or one or more of their respective affiliates) may (but are not obligated to)
act as Senior Representative for the holders of Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt under the
security agreements with respect thereto and/or under any First Lien
Intercreditor Agreement or First Lien/Second Lien Intercreditor Agreement. Each
Lender waives any conflict of interest, now contemplated or arising hereafter,
in connection therewith and agrees not to assert against any Agent or any of its
affiliates any claims, causes of action, damages or liabilities of whatever kind
or nature relating thereto.

SECTION 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by

 

-122-



--------------------------------------------------------------------------------

its terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. Each Agent may consult with legal counsel (who
may be counsel for Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent. Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

SECTION 9.06 Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders, the Issuing Banks and Holdings. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, so long
as no Event of Default has occurred and is continuing with the consent of
Holdings (such consent not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
Issuing Banks appoint a successor Agent meeting the qualifications set forth
above, provided that if the Agent shall notify Holdings, the Lenders and the
Issuing Banks that no qualifying person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Collateral Agent on behalf of the Lenders and
the Issuing Banks under any of the Loan Documents, the retiring Collateral Agent
shall continue to hold such collateral security as nominee until such time as a
successor Collateral Agent is appointed) and (2) all payments, communications
and determinations provided to be made by, to or through an Agent shall instead
be made by or to each Lender or each Issuing Bank directly, until such time as
the Required Lenders appoint a successor Agent in consultation with Holdings as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by Borrowers to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrowers and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

SECTION 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and each
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender or Issuing Bank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuing

 

-123-



--------------------------------------------------------------------------------

Bank further represents and warrants that it has reviewed the Confidential
Information Memorandum and each other document made available to it on the
Platform in connection with this Agreement and has acknowledged and accepted the
terms and conditions applicable to the recipients thereof. Each Lender and each
Issuing Bank also acknowledges that it will, independently and without reliance
upon any Agent or any other Lender or any other Issuing Bank and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

SECTION 9.08 Withholding Tax. To the extent required by any applicable law, the
Agents may withhold from any payment to any Lender or any Issuing Bank an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that an Agent did not properly withhold tax from amounts paid to or for the
account of any Lender or any Issuing Bank for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender or such Issuing Bank, as the case may be,
failed to notify the Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective), such Lender or
such Issuing Bank, as the case may be, shall indemnify and hold harmless the
Agent (to the extent that the Agent has not already been reimbursed by Borrowers
and without limiting the obligation of Borrowers to do so) for all amounts paid,
directly or indirectly, by the Agent as taxes or otherwise, including any
interest, additions to tax or penalties thereto, together with all expenses
incurred, including legal expenses and any other out-of-pocket expenses, whether
or not such tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender or any Issuing Bank by the Administrative
Agent shall be conclusive absent manifest error.

SECTION 9.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, a Lender or an Issuing Bank
hereunder.

SECTION 9.10 Collateral Matters. The Lenders irrevocably agree that any Lien on
any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document shall be automatically released (i) upon
termination of the Revolving Commitments and payment in full of all Secured
Obligations (other than (x) Hedging Obligations not yet due and payable,
(y) obligations under Treasury Services Agreements not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), (ii) at
the time the property subject to such Lien is transferred or to be transferred
as part of or in connection with any transfer permitted hereunder or under any
other Loan Document (and the Administrative Agent or Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry) to any person other than a
Loan Party, (iii) subject to Section 10.02, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to Section 7.09.

In each case as specified in this Section 9.10, the Administrative Agent will
(and each Lender and each Issuing Bank irrevocably authorizes the Administrative
Agent to), at Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the security interest granted under the
Collateral Documents, in each case in accordance with the terms of the Loan
Documents, Section 7.09 and this Section 9.10.

 

-124-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

 

  (i) if to any Loan Party, to Holdings at:

Rovi Corporation

2830 De La Cruz Boulevard

Santa Clara, California 95050

Attention: General Counsel

Telecopier No.: (408) 562-8495

Email: pamela.sergeeff@rovicorp.com

with a copy to:

Rovi Corporation

2233 N. Ontario Street

Burbank, California 91504

Attention: Vice President, Finance and Treasury

Telecopier No.: (650) 249-2007

Email: Wes.Gutierrez@rovicorp.com

Cooley LLP

3175 Hannover Street

Palo Alto, California 94304

Attention: Jon Gavenman

Telecopier No.: (650) 618-0387

Telephone: (650) 843-5055

 

  (ii) if to the Administrative Agent or the Collateral Agent, to it at:

Morgan Stanley Senior Funding, Inc.

One New York Plaza

New York, New York 10004

Attention: Charles Ray

Telecopier No.: (212) 507-6680

Email: msagency@morganstanley.com

 

-125-



--------------------------------------------------------------------------------

(ii) if to a Lender or an Issuing Bank, to it at its address (or telecopier
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may (subject to Section 10.01(d)) be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender or any
Issuing Bank pursuant to Article II if such Lender or such Issuing Bank, as the
case may be, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Collateral Agent or Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 10.01(d)); provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing, the issuance, amendment, extension or
renewal of a Letter of Credit or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
msagency@morganstanley or at such other e-mail address(es) provided to Borrowers
from time to time or in such other form, including hard copy delivery thereof,
as the Administrative Agent shall

 

-126-



--------------------------------------------------------------------------------

require. In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall require. Nothing in this
Section 10.01 shall prejudice the right of the Agents, any Lender, any Issuing
Bank or any Loan Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document or as any such Agent shall require.

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Holdings upon request shall also
deliver to the Administrative Agent an executed original of each Compliance
Certificate required to be delivered hereunder.

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders and the Issuing Banks by posting the
Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
The Agents do not warrant the accuracy or completeness of the Communications, or
the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Agent in connection
with the Communications or the Platform. In no event shall the Administrative
Agent or any of its Related Parties have any liability to the Loan Parties, any
Lender, any Issuing Bank or any other person for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Internet, except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct.

SECTION 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent, any Lender or any Issuing Bank
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each Agent,
each Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by this Section 10.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or the issuance, amendment, extension or renewal of any Letter of Credit
shall not be construed as a waiver of any Default, regardless of whether any
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time. No notice or demand on any Borrower in any case shall
entitle Borrowers to any other or further notice or demand in similar or other
circumstances.

 

-127-



--------------------------------------------------------------------------------

(b) Required Consents. Subject to Sections 2.18 and 10.02(c), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrowers and
the Administrative Agent or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent,
the Collateral Agent (in the case of any Security Document) and the Loan Party
or Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);

(ii) reduce the principal amount or premium, if any, of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than interest
pursuant to Section 2.06(c)), or reduce any Administrative Agent Fees payable
hereunder, or change the form or currency of payment of any Obligation, without
the written consent of each Lender directly affected thereby (it being
understood that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (ii));

(iii) (A) change the scheduled final maturity of any Loan or the required date
of reimbursement of any LC Disbursement under Section 2.09, or any scheduled
date of payment (or permitted prepayment) of or the installment otherwise due on
the principal amount of any Loan under Section 2.10, or (B) change the amount
of, waive or excuse any such payment (other than waiver of any increase in the
interest rate pursuant to Section 2.06(c)), in any case, without the written
consent of each Lender directly affected thereby;

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

(v) permit the assignment or delegation by Borrowers of any of their rights or
obligations under any Loan Document, without the written consent of each Lender
and each Issuing Bank;

(vi) release all or substantially all of the Guarantors from their Guarantee
(except as expressly provided in Article VII), or limit their liability in
respect of such Guarantee, without the written consent of each Lender and each
Issuing Bank;

(vii) release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender and each Issuing Bank (it being
understood that additional Loans pursuant to Section 2.18 or consented to by the
Required Lenders may be equally and ratably secured by the Collateral with the
then existing Secured Obligations under the Security Documents);

(viii) change Section 2.15(b), (c) or (d) or Section 8.03 in a manner that would
alter the pro rata sharing of payments or setoffs required thereby or any other
provision in a manner that would alter the pro rata allocation among the Lenders
of Loan disbursements or the Issuing Banks of LC Disbursements, as the case may
be, including the requirements of Section 2.02(a), without the written consent
of each Lender or each Issuing Bank, as the case may be, directly affected
thereby;

 

-128-



--------------------------------------------------------------------------------

(ix) change any provision of this Section 10.02(b) or (c), without the written
consent of each Lender directly affected thereby (except for additional
restrictions on amendments or waivers for the benefit of Lenders of additional
Loans pursuant to Section 2.18 or consented to by the Required Lenders);

(x) change the percentage set forth in the definition of “Required Lenders”,
“Required Pro Rata Lenders,” “Required Term A Lenders”, “Required Term B
Lenders”, “Required Revolving Lenders” or any other provision of any Loan
Document (including this Section 10.02) specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, other than to increase such percentage or number or to give any
additional Lender or group of Lenders such right to waive, amend or modify or
make any such determination or grant any such consent;

(xi) subordinate the Obligations to any other obligation, without the written
consent of each Lender;

(xii) apply by its express terms to the interests, rights or obligations of the
Term A Lenders in a manner substantially different and adverse from any
application of such agreement on the other Lenders, unless consented to by the
Required Term A Lenders;

(xiii) apply by its express terms to the interests, rights or obligations of the
Term B Lenders in a manner substantially different and adverse from any
application of such agreement on the other Lenders, unless consented to by the
Required Term B Lenders;

(xiv) apply by its express terms to the interests, rights or obligations of the
Revolving Lenders in a manner substantially different and adverse from any
application of such agreement on the other Lenders, unless consented to by the
Required Revolving Lenders;

(xv) change or waive any provision of Article IX as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;

(xvi) change the definition of “Secured Obligations” without the written consent
of each Secured Party directly affected thereby; or

(xvii) amend, waive or otherwise modify any term or provision of Section 6.10 or
Section 8.01(e) (solely as it relates to Section 6.10) or the definitions of
“Total Leverage Ratio” or “Consolidated Interest Coverage Ratio” (or any of
their respective component definitions) (as used in such Section but not as used
in other Sections of this Agreement), without the written consent of the
Required Pro Rata Lenders;

provided, further, that any waiver, amendment or modification prior to the
completion of the primary syndication of the Commitments and Loans (as
determined by the Arrangers) may not be effected without the written consent of
the Arrangers.

 

-129-



--------------------------------------------------------------------------------

(c) Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law or to
effect the release of any Collateral upon disposition thereof by the applicable
Loan Party or Parties to the extent the disposition thereof is not prohibited by
the Loan Documents.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrowers shall jointly and severally pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, each Arranger and their respective Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent and/or the Collateral Agent) in connection
with the syndication of the credit facilities provided for herein (including the
obtaining and maintaining of CUSIP numbers for the Loans), the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendment, amendment and restatement, modification
or waiver of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including in connection
with post-closing searches to confirm that security filings and recordations
have been properly made and including any costs and expenses of the service
provider referred to in Section 9.03, (ii) all documented out-of-pocket expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
extension or renewal of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by any
Agent, any Issuing Bank or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Collateral Agent
or any Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 10.03, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or such Letters of Credit and (iii) all documentary and similar taxes and
charges in respect of the Loan Documents.

(b) Indemnification by Borrowers. Borrowers shall jointly and severally
indemnify the Administrative Agent (and any sub-agent thereof), the Collateral
Agent (and any sub-agent thereof), each Arranger, each Lender, each Issuing Bank
and each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any party hereto or any
third party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, or any
amendment, amendment and restatement, modification or waiver of the provisions
hereof or thereof, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release or threatened
Release of Hazardous Materials on, at, under or from

 

-130-



--------------------------------------------------------------------------------

any property owned, leased or operated by any Company at any time, or any
Environmental Claim related in any way to any Company, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof) or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) or the Collateral Agent (or any sub-agent thereof) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or the Collateral Agent (or
any sub-agent thereof) in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Section 2.15.
To the extent that the Borrowers fail to pay any amount required to be paid by
them to any Issuing Bank under paragraph (a) or (b) of this Section 10.03 (but
without affecting the Borrowers’ obligations thereunder), each Revolving Lender
severally agrees to pay to the applicable Issuing Bank such Revolving Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Issuing
Bank in its capacity as such. For purposes of the immediately preceding sentence
only, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Credit Exposures and unused Revolving Commitments
at the time.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent any such
damages incurred by a Loan Party are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(e) Payments. All amounts due under this Section 10.03 shall be payable not
later than three Business Days after demand therefor.

 

-131-



--------------------------------------------------------------------------------

SECTION 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) Borrowers may not assign
or otherwise transfer any of their rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrowers; provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(D) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans of any Class, the amount of the
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Borrowers and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that no such consent of Borrowers shall be required if an Event of
Default has occurred and is continuing;

(E) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

-132-



--------------------------------------------------------------------------------

(F) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(G) the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
respective affiliates and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(H) None of Morgan Stanley nor any of its Affiliates shall be permitted to
assign its rights and obligations hereunder until a date that is not earlier
than the twelve month anniversary of the Closing Date.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.16 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.04.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Administrative Agent and its affiliates and, with respect to its own position,
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrowers, the Issuing Bank or the Administrative Agent, sell
participations to any person (other than a natural person or Holdings or any of
Holdings’ Affiliates or Subsidiaries) (each, a “Participant”) in all or

 

-133-



--------------------------------------------------------------------------------

a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment, LC Exposure and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and
(iii) Borrowers, the Administrative Agent, the Issuing Banks and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (e) of this Section 10.04, Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.13, 2.14
and 2.16 (subject to the requirements of those Sections) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.15 as
though it were a Lender. In addition, each Lender selling a participation to one
or more Participants under this Section 10.4(d) (i) shall, acting as a
non-fiduciary agent of Borrowers, keep a register, specifying each such
Participant’s entitlement to payments of principal and stated interest with
respect to such participation (the “Participant Register”), and (ii) shall
collect from each such Participant the appropriate forms, certificates and
statements described in Section 2.16 as if such Participant were a Lender under
Section 2.16(e). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. No Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person except to the extent such disclosure is necessary to
establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.13, 2.14 and 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrowers’ prior written consent, not to be
unreasonably withheld or delayed.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrowers or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.

 

-134-



--------------------------------------------------------------------------------

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 10.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and the issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Agents, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.13, 2.15, 2.16 and Article X shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit or the termination of this Agreement or any provision hereof;
provided, however, that Section 10.12 shall survive and remain in full force and
effect until the date that is one year following the repayment of the Loans, the
expiration or termination of the Letters of Credit or the termination of this
Agreement.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Subject to satisfaction of the conditions precedent referred to in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender

 

-135-



--------------------------------------------------------------------------------

or Issuing Bank or any such Affiliate to or for the credit or the account of any
Borrower or any other Loan Party against any and all of the obligations of such
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender and each
Issuing Bank agrees to notify Borrowers and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement (including any amendment in connection with
any Credit Increase and any Refinancing Amendment) shall be construed in
accordance with and governed by the law of the State of New York, without regard
to conflicts of law principles that would require the application of the laws of
another jurisdiction.

(b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

 

-136-



--------------------------------------------------------------------------------

SECTION 10.10 Waiver of Jury Trial. Each Loan Party hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 10.10.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority or regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Requirements of Law or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 10.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Borrower and their obligations or
(iii) any rating agency for the purpose of obtaining a credit rating applicable
to any Issuing Bank or any Lender, (g) with the consent of Holdings or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 10.12 or (y) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrowers. For
purposes of this Section 10.12, “Information” means all information received
from Holdings or any of its Subsidiaries relating to Holdings or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Holdings or any of
its Subsidiaries. Any person required to maintain the confidentiality of
Information as provided in this Section 10.12 shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information.

SECTION 10.13 USA PATRIOT Act Notice. Each Lender and each Issuing Bank that is
subject to the Patriot Act and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrowers that pursuant to the
requirements of the Patriot Act it is required to obtain, verify and record
information that identifies Borrowers, which information includes the name,
address and tax identification number of Borrowers and other information
regarding Borrowers that will allow such Lender, such Issuing Bank or the
Administrative Agent, as applicable, to identify Borrowers in accordance with
the Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective as to the Lenders and the Administrative Agent.

 

-137-



--------------------------------------------------------------------------------

SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section 10.14 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

SECTION 10.15 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

SECTION 10.16 Joint and Several Liability. All Loans, upon funding, shall be
deemed to be jointly funded to and received by Borrowers. Each Borrower is
jointly and severally liable under this Agreement for all Obligations,
regardless of the manner or amount in which proceeds of Loans are used,
allocated, shared or disbursed by or among Borrowers themselves, or the manner
in which an Agent and/or any Lender accounts for such Loans on its books and
records.

SECTION 10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders and the Issuing
Banks are arm’s-length commercial transactions between the Borrowers and their
Affiliates, on the one hand, and the Lenders and the Issuing Banks, on the other
hand, (B) the Borrowers have consulted their own legal, accounting, regulatory
and tax advisors to the extent they have deemed appropriate, and (C)

 

-138-



--------------------------------------------------------------------------------

the Borrowers are capable of evaluating, and understand and accept, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) each of the Lenders and each of the Issuing Banks is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrowers or any of their Affiliates, or
any other person and (B) no Lender and no Issuing Bank has any obligation to the
Borrowers or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) each of the Lenders and each of the Issuing
Banks and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and no Lender and no Issuing Bank has any obligation to
disclose any of such interests to the Borrowers or their Affiliates. To the
fullest extent permitted by law, the Borrowers hereby waive and release any
claims that it may have against each of the Lenders and each of the Issuing
Banks with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

SECTION 10.18 Super Holdco Transaction. Effective immediately upon and at all
times following the date of effectiveness of any Super Holdco Transaction:

(a) the parties hereto shall hereby agree that all references to “Holdings”
herein and in the other Loan Documents shall be deemed to refer to “Super
Holdco”; and

(b) Super Holdco shall, and shall cause its Subsidiaries to, comply with the
requirements of Section 5.11 (including with respect to the Equity Interests of
Holdings and any other Subsidiary).

[Remainder of Page Intentionally Left Blank]

 

-139-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ROVI CORPORATION, as Holdings By:  

/s/ Pamela A. Sergeeff

Name:   Pamela A. Sergeeff Title:   General Counsel ROVI SOLUTIONS CORPORATION,
as Borrower By:  

/s/ Pamela A. Sergeeff

Name:   Pamela A. Sergeeff Title:   Secretary ROVI GUIDES, INC.,
as Borrower By:  

/s/ Pamela A. Sergeeff

Name:   Pamela A. Sergeeff Title:   Secretary ALL MEDIA GUIDE HOLDINGS, INC.,
in its individual capacity and as sole member of ALL MEDIA GUIDE, LLC APTIV
DIGITAL, INC. DIRECTCOM NETWORKS, INC. EUROMEDIA GROUP, INC. GEMSTAR DEVELOPMENT
CORPORATION GEMSTAR–TV GUIDE INTERACTIVE, LLC GEMSTAR–TV GUIDE MARKETING LLC
INDEX SYSTEMS INC IPG DEVELOPMENT VENTURE, LLC MOODLOGIC, INC. PDT HOLDINGS,
INC. ROVI CORPORATE SERVICES, INC. ROVI DATA SOLUTIONS, INC.

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

ROVI PAYROLL SERVICES, LLC ROVI TECHNOLOGIES CORPORATION SONIC SOLUTIONS
HOLDINGS, INC. SONIC SOLUTIONS LLC STARSIGHT TELECAST, INC. TV GUIDE, INC.
TV GUIDE AFFILIATE SALES & MARKETING, INC. TV GUIDE INTERACTIVE GROUP, INC. TV
GUIDE INTERACTIVE, INC. TV GUIDE INTERNATIONAL, INC. TV GUIDE INTERNATIONAL IPG,
INC. TV GUIDE MEDIA SALES, INC. TV GUIDE MEDIA SERVICES, INC. TV GUIDE MOBILE
ENTERTAINMENT, INC. TV GUIDE ON SCREEN, INC. TV GUIDE ONLINE, INC. TV GUIDE
ONLINE, LLC TV GUIDE VISION GROUP, INC. TVSM PUBLISHING, INC. UNITED VIDEO
PROPERTIES, INC. UV CORP. VEVEO, INC.,
as Guarantors By:  

/s/ Pamela A. Sergeeff

Name:   Pamela A. Sergeeff Title:   Secretary

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Collateral Agent
and as a Term A Lender, a Term B Lender and
a Revolving Lender

By:  

/s/ Reagan C. Philip

Name:   Reagan C. Philip Title:   Authorized Signatory

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,
as Co-Documentation Agent and as a Term A
Lender and a Revolving Lender

By:  

/s/ Aimee Nelson

Name:   Aimee Nelson Title:   Vice President

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,
as Co-Documentation Agent and as a Term A
Lender and a Revolving Lender

By:  

/s/ Brian Guffin

Name:   Brian Guffin Title:   Director

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as a Term A Lender and a Revolving Lender

By:  

/s/ Thomas R. Sullivan

Name:   Thomas R. Sullivan Title:   Senior Vice President

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY,
as a Revolving Lender

By:  

/s/ Donal Deveuve

Name:   Donal DeVeuve Title:   Vice President

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,
as a Revolving Lender

By:  

/s/ Jeffrey A. Skinner

Name:   Jeffrey A. Skinner Title:   Duly Authorized Signatory

 

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

Annex 1

Part A.

Term A Amortization Table

 

Date

   Term A
Loan
Amount  

July 2, 2015

   $ 6,250,000   

July 2, 2016

   $ 6,250,000   

July 2, 2017

   $ 6,250,000   

July 2, 2018

   $ 6,250,000   

Term A Maturity Date

    
 
 
  All
remaining
amounts
outstanding.   
  
  
  

Notwithstanding the foregoing schedule, to the extent not previously paid, all
Term A Loans shall be due and payable on the Term A Maturity Date.



--------------------------------------------------------------------------------

Part B.

Term B Amortization Table

 

Date

   Term B
Loan Amount  

September 30, 2014

   $ 1,750,000   

December 31, 2014

   $ 1,750,000   

March 31, 2015

   $ 1,750,000   

June 30, 2015

   $ 1,750,000   

September 30, 2015

   $ 1,750,000   

December 31, 2015

   $ 1,750,000   

March 31, 2016

   $ 1,750,000   

June 30, 2016

   $ 1,750,000   

September 30, 2016

   $ 1,750,000   

December 31, 2016

   $ 1,750,000   

March 31, 2017

   $ 1,750,000   

June 30, 2017

   $ 1,750,000   

September 30, 2017

   $ 1,750,000   

December 31, 2017

   $ 1,750,000   

March 31,2018

   $ 1,750,000   

June 30, 2018

   $ 1,750,000   

September 30, 2018

   $ 1,750,000   

December 31, 2018

   $ 1,750,000   

March 31, 2019

   $ 1,750,000   

June 30, 2019

   $ 1,750,000   

September 30, 2019

   $ 1,750,000   

December 31, 2019

   $ 1,750,000   

March 31, 2020

   $ 1,750,000   

June 30, 2020

   $ 1,750,000   

September 30, 2020

   $ 1,750,000   



--------------------------------------------------------------------------------

Date

   Term B
Loan Amount  

December 31, 2020

   $ 1,750,000   

March 31, 2021

   $ 1,750,000   

June 30, 2021

   $ 1,750,000   

Term B Maturity Date

    
 
 
  All
remaining
amounts
outstanding.   
  
  
  

Notwithstanding the foregoing schedule, to the extent not previously paid, all
Term B Loans shall be due and payable on the Term B Maturity Date.”